EXECUTION COPY

This instrument, when recorded,

should be returned to:

Lathrop & Gage, L.C.

2345 Grand Blvd., Suite 2400

Kansas City, Missouri  64108

Attention: Scott Long

 

Exhibit 10.2

This Instrument Grants a Security Interest by a Public Utility

 


BOND INDENTURE, MORTGAGE, DEED OF TRUST, SECURITY AGREEMENT AND FIXTURE FILING

of

AQUILA, INC.

TO

UNION BANK OF CALIFORNIA, N.A.

TRUSTEE, AS BENEFICIARY UNDER THE DEED OF TRUST CREATED HEREUNDER, AND AS
SECURITIES INTERMEDIARY

___________________

And to

 

L&GST CORPORATION,

DEED OF TRUST TRUSTEE FOR PURPOSES OF CREATING A DEED OF TRUST HEREUNDER

___________________

DATED AS OF AUGUST 31, 2005

__________________

GENERAL MORTGAGE BONDS

 


This Instrument Contains After-Acquired Property Provisions

The maximum indebtedness which may be secured by the lien hereof is
$300,000,000, as such maximum amount may be increased from time to time in
accordance with the provisions hereof.

 

DC1 - 221297.15

 



TABLE OF CONTENTS

Page

 

 

 

 

 

 

ARTICLE I

DEFINITIONS AND OTHER PROVISIONS OF GENERAL APPLICATION

5

 

 

 

Section 1.01

General Definitions

5

Section 1.02

[Reserved.]

19

Section 1.03

[Reserved.]

19

Section 1.04

Compliance Certificates and Opinions

19

Section 1.05

Content and Form of Documents Delivered to Trustee.

19

Section 1.06

Acts of Holders; Record Dates

21

Section 1.07

Notices, Etc., to Trustee and Company

23

Section 1.08

Notice to Holders; Waiver

23

Section 1.09

Conflict with Trust Indenture Act

24

Section 1.10

Effect of Headings and Table of Contents

24

Section 1.11

Successors and Assigns

24

Section 1.12

Separability Clause

24

Section 1.13

Benefits of Indenture

24

Section 1.14

Governing Law

24

Section 1.15

Legal Holidays

25

Section 1.16

Investment of Cash Held by Trustees

25

 

 

 

ARTICLE II

SECURITY FORMS

25

 

 

 

Section 2.01

Forms Generally

25

Section 2.02

Form of Trustee’s Certificate of Authentication

26

 

 

 

ARTICLE III

THE SECURITIES

26

 

 

 

Section 3.01

Amount Unlimited; Issuable in Series

26

Section 3.02

Denominations

30

Section 3.03

Execution, Authentication, Delivery and Dating

30

Section 3.04

Temporary Securities

31

Section 3.05

Registration, Registration of Transfer and Exchange

31

Section 3.06

Mutilated, Destroyed, Lost and Stolen Securities

33

Section 3.07

Payment of Interest; Interest Rights Preserved

34

Section 3.08

Persons Deemed Owners

35

Section 3.09

Cancellation

35

Section 3.10

Computation of Interest

36

Section 3.11

CUSIP Numbers

36

 

 

 

ARTICLE IV

ISSUANCE OF SECURITIES

36

 

 

 

Section 4.01

General

36

Section 4.02

Issuance of Additional Securities

37

 

 

DC1 - 221297.15

 



TABLE OF CONTENTS

(continued)

Page

 

 

 

 

 

 

ARTICLE V

REDEMPTION OF SECURITIES

38

 

 

 

Section 5.01

Applicability of Article

38

Section 5.02

Election to Redeem; Notice to Trustee

38

Section 5.03

Selection by Trustee of Securities to Be Redeemed

38

Section 5.04

Notice of Redemption

39

Section 5.05

Deposit of Redemption Price

40

Section 5.06

Securities Payable on Redemption Date

41

Section 5.07

Securities Redeemed in Part

41

 

 

 

ARTICLE VI

COVENANTS

41

 

 

 

Section 6.01

Payment of Securities; Lawful Possession; Maintenance of Lien

41

Section 6.02

Maintenance of Office or Agency

42

Section 6.03

Money for Securities Payments to Be Held in Trust

42

Section 6.04

Existence

43

Section 6.05

Maintenance of Properties

44

Section 6.06

Payment of Taxes; Discharge of Liens

44

Section 6.07

Insurance

45

Section 6.08

Recording, Filing, etc

47

Section 6.09

Waiver of Certain Covenants

48

Section 6.10

Annual Officer’s Certificate as to Compliance

49

 

 

 

ARTICLE VII

POSSESSION, USE AND RELEASE OF MORTGAGED PROPERTY

49

 

 

 

Section 7.01

Quiet Enjoyment

49

Section 7.02

Dispositions without Release

49

Section 7.03

Release of Mortgaged Property

50

Section 7.04

Release of Minor Properties

51

Section 7.05

Withdrawal or Other Application of Funded Cash; Purchase Money Obligations

51

Section 7.06

Release of Property Taken by Eminent Domain, etc

52

Section 7.07

Disclaimer or Quitclaim

52

Section 7.08

Miscellaneous

52

 

 

 

ARTICLE VIII

SATISFACTION AND DISCHARGE

54

 

 

 

Section 8.01

Satisfaction and Discharge of Securities

54

Section 8.02

Satisfaction and Discharge of Indenture

56

Section 8.03

Application of Trust Money

57

 

 

DC1 - 221297.15

 



TABLE OF CONTENTS

(continued)

Page

 

 

 

 

 

 

ARTICLE IX

EVENTS OF DEFAULT; REMEDIES

58

 

 

 

Section 9.01

Events of Default

58

Section 9.02

Acceleration of Maturity; Rescission and Annulment

59

Section 9.03

Entry Upon Mortgaged Property

60

Section 9.04

Power of Sale; Suits for Enforcement; Other Remedies

61

Section 9.05

Incidents of Sale

62

Section 9.06

Collection of Indebtedness and Suits for Enforcement by Trustee

63

Section 9.07

Application of Money Collected

64

Section 9.08

Receiver

65

Section 9.09

Trustee May File Proofs of Claim

65

Section 9.10

Trustee May Enforce Claims Without Possession of Securities

65

Section 9.11

Limitation on Suits

66

Section 9.12

Unconditional Right of Holders to Receive Principal, Premium and Interest

66

Section 9.13

Restoration of Rights and Remedies

66

Section 9.14

Rights and Remedies Cumulative

67

Section 9.15

Delay or Omission Not Waiver

67

Section 9.16

Control by Holders

67

Section 9.17

Waiver of Past Defaults

68

Section 9.18

Undertaking for Costs

68

Section 9.19

Waiver of Appraisement, Usury, Stay and Other Laws

68

Section 9.20

Deed of Trust Trustee; Successor Trustee; Exculpation

69

 

 

 

ARTICLE X

THE TRUSTEE

69

 

 

 

Section 10.01

Certain Duties and Responsibilities

69

Section 10.02

Notice of Defaults

70

Section 10.03

Certain Rights of Trustee

70

Section 10.04

Not Responsible for Recitals or Issuance of Securities or Application of
Proceeds

71

Section 10.05

May Hold Securities

72

Section 10.06

Money Held by Securities Intermediary

72

Section 10.07

Compensation and Reimbursement

74

Section 10.08

Conflicting Interests

75

Section 10.09

Corporate Trustee Required; Eligibility

75

Section 10.10

Resignation and Removal; Appointment of Successor.

75

Section 10.11

Acceptance of Appointment by Successor

76

Section 10.12

Merger, Conversion, Consolidation or Succession to Business

77

Section 10.13

Preferential Collection of Claims Against Company

77

Section 10.14

Co-trustees and Separate Trustees

77

 

 

DC1 - 221297.15

 



TABLE OF CONTENTS

(continued)

Page

 

 

 

Section 10.15

Appointment of Authenticating Agent

78

 

 

 

ARTICLE XI

LISTS OF HOLDERS; REPORTS BY TRUSTEE AND COMPANY

80

 

 

 

Section 11.01

Company to Furnish Trustee Names and Addresses of Holders

80

Section 11.02

Preservation of Information; Communications to Holders

80

Section 11.03

Reports by Trustee

81

Section 11.04

Reports by Company

81

 

 

 

ARTICLE XII

CONSOLIDATION, MERGER, CONVEYANCE, TRANSFER OR LEASE

81

 

 

 

Section 12.01

Company May Consolidate, Etc., Only on Certain Terms

81

Section 12.02

Successor Corporation Substituted

82

Section 12.03

Extent of Lien Hereof on Property of Successor Corporation

83

Section 12.04

Release of Company upon Conveyance or Other Transfer

83

Section 12.05

Merger into Company; Extent of Lien Hereof.

83

 

 

 

ARTICLE XIII

SUPPLEMENTAL INDENTURES

84

 

 

 

Section 13.01

Supplemental Indentures Without Consent of Holders

84

Section 13.02

Supplemental Indentures With Consent of Holders

85

Section 13.03

Execution of Supplemental Indentures

87

Section 13.04

Effect of Supplemental Indentures

87

Section 13.05

Conformity with Trust Indenture Act

87

Section 13.06

Reference in Securities to Supplemental Indentures

87

Section 13.07

Modification Without Supplemental Indenture

87

 

 

 

ARTICLE XIV

MEETINGS OF HOLDERS; ACTION WITHOUT MEETING

88

 

 

 

Section 14.01

Purposes for Which Meetings May Be Called

88

Section 14.02

Call, Notice and Place of Meetings

88

Section 14.03

Persons Entitled to Vote at Meetings

89

Section 14.04

Quorum; Action

89

Section 14.05

Attendance at Meetings; Determination of Voting Rights; Conduct and Adjournment
of Meetings

90

Section 14.06

Counting Votes and Recording Action of Meetings

91

Section 14.07

Action Without Meeting

91

 

 

 

ARTICLE XV

MISCELLANEOUS

91

 

 

 

 

 

DC1 - 221297.15

 



TABLE OF CONTENTS

(continued)

Page

 

 

 

Section 15.01

Exemption from Individual Liability

91

Section 15.02

Counterparts

92

Section 15.03

Waiver of Rights of Redemption

92

 

 

EXHIBIT A - Description of Certain Fee Property

 

DC1 - 221297.15

 



 

 

THIS INDENTURE SECURES FUTURE ADVANCES AND FUTURE OBLIGATIONS OF PRINCIPAL UP TO
A TOTAL AMOUNT OF $300,000,000, AS SUCH AMOUNT MAY BE INCREASED FROM TIME TO
TIME IN ACCORDANCE WITH THE PROVISIONS HEREOF, AND INTEREST AND OTHER AMOUNTS AS
PERMITTED BY § 443.055 OF THE REVISED STATUTES OF THE STATE OF MISSOURI, AS IT
MAY BE AMENDED FROM TIME TO TIME, AND THIS INDENTURE IS GOVERNED BY SAID
SECTION.

THIS INSTRUMENT COVERS GOODS THAT ARE OR ARE TO BECOME FIXTURES ON THE REAL
PROPERTY DESCRIBED HEREIN. IT NEEDS TO BE FILED FOR RECORD IN THE RECORDS WHERE
DEEDS OF TRUST ON REAL ESTATE ARE RECORDED. ADDITIONALLY, THIS INSTRUMENT SHOULD
BE APPROPRIATELY INDEXED, NOT ONLY AS A DEED OF TRUST, BUT ALSO AS A FINANCING
STATEMENT COVERING GOODS THAT ARE OR ARE TO BECOME FIXTURES ON THE REAL PROPERTY
DESCRIBED HEREIN. THE MAILING ADDRESS OF THE COMPANY (DEBTOR) AND TRUSTEE
(SECURED PARTY) ARE SET FORTH IN THIS INSTRUMENT. THE COMPANY IS THE RECORD
OWNER OF THE REAL ESTATE DESCRIBED HEREIN, AND THE COMPANY'S TAX IDENTIFICATION
NUMBER IS 44-0541877.

This BOND INDENTURE, MORTGAGE, DEED OF TRUST, SECURITY AGREEMENT AND FIXTURE
FILING (this “Indenture”), dated as of August 31, 2005, between AQUILA, INC., a
corporation duly organized and existing under the laws of the State of Delaware
(the “Company”), having its principal office at 20 West Ninth Street, Kansas
City, Missouri 64105, and UNION BANK OF CALIFORNIA, N.A., a national banking
association having a corporate trust office at 120 S. San Pedro Street, 4th
Floor, Los Angeles, CA, 90012, as bond trustee and beneficiary under the deed of
trust created hereunder (the “Trustee”) and in a separate capacity as
"securities intermediary" and/or a "bank" (as those terms are defined in Article
8 or Article 9 of the NY-UCC) (in such separate capacity, the "Securities
Intermediary").

RECITALS OF THE COMPANY

The Company has duly authorized the execution and delivery of this Indenture, as
originally executed and delivered, to provide for the issuance from time to time
of its bonds, notes or other evidences of indebtedness (the “Securities”), to be
issued in one or more series as contemplated herein, and to mortgage and pledge
the property hereinafter described to secure the payment of the principal of and
premium, if any, and interest, if any, on the Securities; and all acts necessary
to make this Indenture a valid agreement of the Company, in accordance with its
terms, have been performed. For all purposes of this Indenture, except as
otherwise expressly provided or unless the context otherwise requires,
capitalized terms used herein shall have the meanings assigned to them in
Article I of this Indenture.

GRANTING CLAUSES

NOW, THEREFORE, THIS INDENTURE WITNESSETH, that, in consideration of the
premises and One Dollar ($1.00) paid to the Company by the Trustee, and in order
to secure the payment of the principal of and premium, if any, and interest, if
any, on all Securities from time to time

 

DC1 - 221297.15

 



 

Outstanding and the performance of the covenants therein and herein contained
and to declare the terms and conditions on which such Securities are secured,
the Company hereby grants, bargains, sells, conveys, assigns, transfers,
mortgages, warrants, pledges, sets over and confirms to the Trustee and the Deed
of Trust Trustee, with power of sale, and grants to the Trustee or the Deed of
Trust Trustee, as applicable, a security interest in, the following (subject,
however, to the terms and conditions set forth in this Indenture):

GRANTING CLAUSE FIRST

All right, title and interest of the Company, as of the date of the execution
and delivery of this Indenture, as originally executed and delivered, in and to
all property, real, personal and mixed, comprising the Company's Missouri Public
Service division, located in a Subject Jurisdiction (other than Excepted
Property which is expressly excepted and excluded from the Lien of this
Indenture), including: (a) all real property owned in fee, easements, and all
other interests in real property located in a Subject Jurisdiction, including
the property and assets which are specifically described in or referred to in
Exhibit A attached hereto and incorporated herein by this reference (which
Exhibit A may be modified from time to time), and all licenses, permits to use
the real property of others, franchises to use public roads, streets and other
public properties, rights of way and other rights or interests relating to the
occupancy or use of real property; (b) all facilities, machinery, equipment and
fixtures located in a Subject Jurisdiction for the generation, transmission and
distribution of electric energy, including all plants, powerhouses, dams,
diversion works, generators, turbines, engines, boilers, fuel handling and
transportation facilities, air and water pollution control and sewage and solid
waste disposal facilities, switchyards, towers, substations, transformers,
poles, lines, cables, conduits, ducts, conductors, meters, regulators and all
other tangible personal property located in a Subject Jurisdiction used or to be
used for any or all of such purposes; (c)  all buildings, offices, warehouses,
structures or improvements located in a Subject Jurisdiction in addition to
those referred to or otherwise included in clauses (a) and (b) above; (d) all of
the foregoing property included in clauses (b) and (c) above in the process of
construction; and (e) the certificates, franchises, grants, immunities,
privileges, and rights of the Company granted by any Governmental Authority, or
any political subdivision thereof, for the construction, operation and
maintenance of the electric systems described in clause (b) above or used or
useful in the operation of the Mortgaged Property included in such systems;

GRANTING CLAUSE SECOND

Subject to the applicable exceptions permitted by Section 12.03 and Section
12.05, all right, title and interest of the Company in all property located in a
Subject Jurisdiction of the type described in Granting Clause First above which
may be hereafter acquired by the Company, it being the intention of the Company
that all such property acquired by the Company after the date of the execution
and delivery of this Indenture, as originally executed and delivered, shall be
as fully embraced within and subjected to the Lien hereof as if such property
were owned by the Company as of the date of the execution and delivery of this
Indenture, as originally executed and delivered;

 

2

DC1 - 221297.15

 



 

 

GRANTING CLAUSE THIRD

Any (i) Excepted Property, which may, from time to time after the date of the
execution and delivery of this Indenture, as originally executed and delivered,
by delivery or by an indenture supplemental to this Indenture, be subjected to
the Lien hereof by the Company or any other Person on its behalf, the Trustee
and the Deed of Trust Trustee each being hereby authorized to receive the same
at any time as additional security hereunder only with the consent of Holders
holding in the aggregate more than thirty-three percent (33%) in the principal
amount of the Securities then Outstanding, provided that such consent shall not
be required with respect to cash delivered to the Trustee pursuant to this
Indenture; it being understood that any such subjection to the Lien hereof of
any Excepted Property as additional security may be made subject to such
reservations, limitations or conditions respecting the use and disposition of
such property or the proceeds thereof as shall be set forth in such instrument
and (ii) the Collections Account and all Funded Cash and any other amounts or
property on deposit in or credited to the Collections Account, including any
Investment Securities; and

GRANTING CLAUSE FOURTH

All proceeds from and tenements, hereditaments, servitudes and appurtenances
belonging or in any way appertaining to the aforesaid property, with the
reversions and remainders thereof;

EXCEPTED PROPERTY

Expressly excepting and excluding, however, from the Lien of this Indenture all
right, title and interest of the Company in and to the following property,
whether now owned or hereafter acquired (herein sometimes called “Excepted
Property”):

(1)          all cash on hand or in banks or other financial institutions
(excluding the Collections Account and all amounts deposited therein or credited
thereto or required to be deposited therein or credited thereto pursuant to this
Indenture), deposit accounts, shares of stock, interests in general or limited
partnerships or membership interests in limited liability companies or evidences
of any other ownership interest in any such entities, repurchase agreements,
bonds, notes, equity (including the capital stock or other equity interest in
any direct or indirect subsidiary of the Company), indebtedness and other
securities, of whatsoever kind and nature, not hereafter paid or delivered to,
deposited with or held by the Trustee hereunder or required so to be;

(2)          all contracts, leases, operating agreements and other agreements of
whatsoever kind and nature; all contract rights, bills, notes and other
instruments and chattel paper; all revenues, income and earnings, all accounts,
accounts receivable and unbilled revenues, and all rents, tolls, issues, product
and profits, claims, credits, demands and judgments; and all patents, patent
licenses and other patent rights, patent applications, trade names, trademarks,
copyrights and other intellectual property, domain names, claims, credits,
choses in action and other intangible property and general intangibles,
including computer software;

(3)          all automobiles, buses, trucks, truck cranes, tractors, trailers
and similar vehicles and movable equipment; all rolling stock, rail cars and
other railroad equipment; all vessels, boats, barges and other marine equipment;
all airplanes, helicopters, aircraft engines and other

 

3

DC1 - 221297.15

 



 

flight equipment in each case evidenced by certificates of title; all parts,
accessories and supplies used in connection with any of the foregoing; and all
personal property of such character that the perfection of a security interest
therein or other Lien thereon is not governed by the Uniform Commercial Code as
in effect in the jurisdiction in which such property is located;

(4)          all goods, stock in trade, wares, merchandise and inventory held
for the purpose of sale or lease in the ordinary course of business; all
materials, supplies, inventory and other items of personal property which are
consumable (otherwise than by ordinary wear and tear) in their use in the
operation or ownership of the Mortgaged Property; all fuel, whether or not any
such fuel is in a form consumable in the operation or ownership of the Mortgaged
Property, including separate components of any fuel in the forms in which such
components exist at any time before, during or after the period of the use
thereof as fuel; all hand and other portable tools and equipment; all furniture
and furnishings; and computers and data processing, data storage, data
transmission, accounting, telecommunications and other facilities, equipment,
supplies and apparatus, which, in any case, are used primarily for
administrative or clerical purposes or are otherwise not necessary for the
operation or maintenance of the facilities, machinery, equipment or fixtures
described or referred to in clause (b) or (c) of Granting Clause First of this
Indenture;

(5)          all coal, ore, gas, oil and other minerals and all timber, and all
rights and interests in any of the foregoing, whether or not such minerals or
timber shall have been mined or extracted or otherwise separated from the land;
and all electric energy, gas (natural or artificial), steam, water and other
products generated, produced, manufactured, purchased or otherwise acquired by
the Company;

(6)          all property which is the subject of a lease agreement designating
the Company as lessee and all right, title and interest of the Company in and to
such property and in, to and under such lease agreement, whether or not such
lease agreement is intended as security, other than property that is subject to
a sale-leaseback transaction entered into in connection with a
payment-in-lieu-of-taxes arrangement pursuant to the Revised Statues of
Missouri, provided that such arrangement expressly allows the Property to be
subject to the Liens under the Indenture of Mortgage and Deed of Trust;

(7)          all personal property in a Subject Jurisdiction with respect to
which the granting of a Lien therein pursuant to this Indenture by the Company
would require any consent or approval of, registration or filing with, or any
other action by, any state or local Governmental Authority which shall not have
been obtained;

(8)          any of the certificates, franchises, grants, immunities,
privileges, and rights granted by any Governmental Authority, or any political
subdivision thereof, described in clause (e) of Granting Clause First of this
Indenture which (i) would be breached by the grant of a security interest
created therein pursuant to the terms of this Indenture or the assignment
thereof, (ii) would require the consent of or notice to any such Governmental
Authority prior to or after any such grant or assignment, or (iii) with respect
to which the granting of a security interest or the assignment would be
prohibited by applicable law;

(9)          any of the permits and rights granted by any railroad which (i)
would be breached by the grant of a security interest created therein pursuant
to the terms of this Indenture or the

 

4

DC1 - 221297.15

 



 

assignment thereof, (ii) would require the consent of or notice to such railroad
prior to or after any such grant or assignment, or (iii) with respect to which
the granting of a security interest or the assignment would be prohibited by
applicable law;

 

(10)

[reserved;]

(11)        the assets comprising the Company's South Harper power plant and
associated substation; and

(12)        the assets used to provide, or in the provision of, central services
or other utility services to more than one operating division of the Company
(including customer call centers, office headquarters and the equipment
contained therein).

TO HAVE AND TO HOLD all such property, real, personal and mixed, unto the
Trustee and the Deed of Trust Trustee, their successors in trust and their
assigns forever;

SUBJECT, HOWEVER, to Permitted Liens;

IN TRUST, NEVERTHELESS, for the equal and ratable benefit and security of the
Holders from time to time of all Outstanding Securities without any priority of
any such Security over any other such Security; provided, however, that the
right, title and interest of the Trustee and the Deed of Trust Trustee in and to
the Mortgaged Property shall cease, terminate and become void in accordance
with, and subject to the conditions set forth in, Article VIII or Article XIII
hereof, and if, thereafter, the principal of and premium, if any, and interest,
if any, on the Securities shall have been duly paid to the Holders thereof, or
shall have been paid to the Company pursuant to Section 6.03 hereof, then and in
that case this Indenture shall terminate, and the Trustee shall execute and
deliver to the Company such instruments as the Company shall require to evidence
such termination; otherwise this Indenture, and the estate and rights hereby
granted, shall be and remain in full force and effect; and

IT IS HEREBY COVENANTED AND AGREED by and between the Company and the Trustee
that all the Securities are to be authenticated and delivered, and that the
Mortgaged Property is to be held, subject to the further covenants, conditions
and trusts hereinafter set forth, and the Company hereby covenants and agrees to
and with the Trustee, for the equal and ratable benefit of all Holders, as
follows:

ARTICLE I

 

DEFINITIONS AND OTHER PROVISIONS OF GENERAL APPLICATION

 

Section 1.01

General Definitions

For all purposes of this Indenture, except as otherwise expressly provided or
unless the context otherwise requires:

(a)           the terms defined in this Article I have the meanings assigned to
them in this Article I and include the plural as well as the singular;

 

5

DC1 - 221297.15

 



 

 

(b)          all other terms used herein without definition which are defined in
the Trust Indenture Act, either directly or by reference therein, have the
meanings assigned to them therein;

(c)           all terms used herein without definition which are defined in the
Uniform Commercial Code as in effect in any jurisdiction in which any portion of
the Mortgaged Property is located shall have the meanings assigned to them
therein with respect to such portion of the Mortgaged Property;

(d)          all accounting terms not otherwise defined herein have the meanings
assigned to them in accordance with generally accepted accounting principles as
applied in the United States, and, except as otherwise herein expressly
provided, the term “generally accepted accounting principles” with respect to
any computation required or permitted hereunder shall mean such accounting
principles as are generally accepted in the United States at the date of such
computation or, at the election of the Company from time to time, at the date of
the execution and delivery of this Indenture, as originally executed and
delivered; provided, however, that in determining generally accepted accounting
principles applicable to the Company, effect shall be given, to the extent
required, to any order, rule or regulation of any Governmental Authority;

(e)          unless the context otherwise requires, any reference to an
“Article” or a “Section” refers to an Article or a Section, as the case may be,
of this Indenture;

(f)           the words “herein,” “hereof” and “hereunder” and other words of
similar import refer to this Indenture as a whole and not to any particular
Article, Section or other subdivision;

 

(g)

words importing any gender include the other genders;

(h)          references to statutes are to be construed as including all
statutory provisions consolidating, amending or replacing the statute referred
to;

(i)           references to “writing” include printing, typing, lithography and
other means of reproducing words in a visible form;

 

(j)

the word “or” is not exclusive;

(k)          the words “including,” “includes” and “include” shall be deemed to
be followed by the words “without limitation” and

(l)           unless otherwise provided, references to agreements and other
instruments shall be deemed to include all amendments and other modifications to
such agreements and instruments, but only to the extent such amendments and
other modifications are not prohibited by the terms of this Indenture.

“Accountant” means a Person engaged in the accounting profession or otherwise
qualified to pass on accounting matters (including, but not limited to, a Person
certified or licensed as a public accountant, whether or not then engaged in the
public accounting profession), which Person, unless required to be Independent,
may be an employee or Affiliate of the Company.

 

6

DC1 - 221297.15

 



 

 

“Act” has the meaning specified in Section 1.06 when used with respect to any
Holder.

“Administrative Agent” has the meaning provided in the Credit Agreement.

“Affiliate” of any specified Person means any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person. For the purposes of this definition,
“control” when used with respect to any specified Person means the power to
direct generally the management and policies of such Person, directly or
indirectly, whether through the ownership of voting securities, by contract or
otherwise; and the terms “controlling” and “controlled” have meanings
correlative to the foregoing.

“Asset to Loan Ratio” has the meaning assigned to that term in the Credit
Agreement.

“Authenticating Agent” means any Person authorized by the Trustee pursuant to
Section 10.15 to act on behalf of the Trustee to authenticate and deliver
Securities of one or more series.

“Authorized Officer” means the Chairman of the Board of Directors, the Chief
Executive Officer, the President, the Chief Financial Officer, any Vice
President, the Treasurer, any Assistant Treasurer, the Secretary or any
Assistant Secretary of the Company or any other duly authorized officer, agent
or attorney-in-fact of the Company named in an Officer’s Certificate signed by
any of such officers.

“Authorized Purposes” means the authentication and delivery of Securities, the
release of property or the withdrawal of cash under any of the provisions of
this Indenture.

“Board of Directors” means either the board of directors of the Company or any
duly authorized committee of the board of directors.

“Board Resolution” means a copy of a resolution certified by the Secretary or an
Assistant Secretary of the Company to have been duly adopted by the Board of
Directors and to be in full force and effect on the date of such certification,
and delivered to the Trustee.

“Business Day” when used with respect to any Place of Payment or any other
particular location specified in the Securities or this Indenture, means each
Monday, Tuesday, Wednesday, Thursday and Friday which is not a day on which
banking institutions or trust companies in that Place of Payment are authorized
or obligated by applicable law to close, except as may be otherwise specified as
contemplated by Section 3.01.

“Collections Account” has the meaning provided in Section 10.06.

“Commission” means the Securities and Exchange Commission, from time to time
constituted, created under the Exchange Act, or, if at any time after the
execution of this Indenture, as originally executed and delivered, such
Commission is not existing and performing the duties now assigned to it under
the Trust Indenture Act, then the body performing such duties at such time.

 

7

DC1 - 221297.15

 



 

 

“Company” means the Person named as the “Company” in the first paragraph of this
Indenture until a Successor Corporation shall have become such pursuant to the
applicable provisions of this Indenture, and thereafter “Company” shall mean
such Successor Corporation.

“Company Request” or “Company Order” means, respectively, a written request or
order signed in the name of the Company by an Authorized Officer and delivered
to the Trustee.

“Corporate Trust Office” means the principal office of the Trustee at which at
any particular time this Indenture shall be administered, which office at the
date of the execution and delivery of this Indenture, as originally executed and
delivered, is 120 S. San Pedro Street, 4th Floor, Los Angeles, CA 90012.

“Corporation” means a corporation, limited liability company, company,
association, cooperative, joint-stock company or business trust.

“Credit Agreement” means the Credit Agreement dated as of August 31, 2005, among
the Company, the Lenders parties thereto from time to time, and Union Bank of
California, N.A., as Administrative Agent, Issuing Bank and Sole Lead Arranger.

“Cut-Off Date” means August 31, 2005.

“Deed of Trust Trustee” means the Person named as the “Deed of Trust Trustee” in
the first paragraph of this Indenture until a successor trustee shall have
become such pursuant to the applicable provisions of this Indenture, and
thereafter “Deed of Trust Trustee” shall mean or include each person who is then
a Deed of Trust Trustee hereunder, and if at any time there is more than one
such Person.

“Defaulted Interest” has the meaning specified in Section 3.07.

“Depositary” means, with respect to the Securities of any series issuable or
issued in whole or in part in the form of one or more Global Securities, the
Person designated as the Depositary by the Company pursuant to Section 3.01,
which must be a clearing agency registered under the Exchange Act and, if so
provided pursuant to Section 3.01 with respect to the Securities of a series,
any successor to such Person. If at any time there is more than one such Person
designated as Depositary, the “Depositary” shall mean, with respect to any
series of Securities, the qualifying entity which has been appointed with
respect to the Securities of that series.

“Dollar” or “$” means a dollar or other equivalent unit in such coin or currency
of the United States as at the time shall be legal tender for the payment of
public and private debts.

“Domestic Utility Business” means the regulated electric and natural gas assets
and businesses owned and operated by the Borrower in the United States.

“Eligible Obligations” means: (a) with respect to Securities denominated in
Dollars, Government Obligations; or (b) with respect to Securities denominated
in a currency other than Dollars or in a composite currency, such other
obligations or instruments as shall be specified with respect to such Securities
as contemplated by Section 3.01.

 

8

DC1 - 221297.15

 



 

 

“Event of Default” has the meaning specified in Section 9.01.

“Excepted Property” has the meaning specified in the Granting Clauses of this
Indenture.

“Exchange Act” means the Securities Exchange Act of 1934 and any statute
successor thereto, in each case as amended from time to time.

“Exchange Rate” has the meaning specified in Section 9.01.

“Expert” means a Person which is an engineer, appraiser or other expert and
which, with respect to any certificate to be signed by such Person and delivered
to the Trustee, is qualified to pass upon the matters set forth in such
certificate. For purposes of this definition, (a) “engineer” means a Person
engaged in the engineering profession or otherwise qualified to pass upon
engineering matters (including, but not limited to, a Person licensed as a
professional engineer) and (b) “appraiser” means a Person engaged in the
business of appraising property or otherwise qualified to pass upon the book
value, Fair Value or fair market value of property. An Expert shall be selected
by an Authorized Officer and, except as otherwise required in Sections 4.02,
6.07, 7.05 and 7.08, may be an employee or Affiliate of the Company duly
authorized by an Authorized Officer. The co-execution of an Expert’s Certificate
by an Authorized Officer shall be conclusive evidence of selection of such
Expert.

“Expert’s Certificate” means a certificate signed by an Authorized Officer and
an Expert and delivered to the Trustee. The amount stated in any Expert’s
Certificate as to the book value, cost or Fair Value of property shall be
conclusive and binding upon the Company, the Trustee and the Holders.

“Expiration Date” has the meaning specified in Section 1.06.

“Fair Value” means, with respect to property, the fair value of such property as
may be determined by reference to (a) the amount which would be likely to be
obtained in an arm’s-length transaction with respect to such property between an
informed and willing buyer and an informed and willing seller, under no
compulsion, respectively, to buy or sell, (b) the amount of investment with
respect to such property which, together with a reasonable return thereon, would
be likely to be recovered through ordinary business operations or otherwise,
(c) the cost, accumulated depreciation and replacement cost with respect to such
property, and/or (d) any other relevant factors; provided, however, that (i) the
Fair Value of property shall be determined without deduction for any Liens on
such property prior to the Lien of this Indenture (except as otherwise provided
in Section 7.03), and (ii) the Fair Value to the Company of Property Additions
shall not reflect any reduction relating to the fact that such Property
Additions may be of less value to a Person which is not the owner or operator of
the Mortgaged Property or any portion thereof than to a Person which is such
owner or operator. Fair Value may be determined without physical inspection, by
the use of accounting and engineering records and other data maintained by the
Company or otherwise available to the Expert certifying the same.

“First Supplemental Indenture” means the First Supplemental Bond Indenture,
Mortgage, Deed of Trust, Security Agreement and Fixture Filing, dated as of
August 31, 2005, between the Borrower and Union Bank of California, N.A., as
Trustee and Securities Intermediary.

 

9

DC1 - 221297.15

 



 

 

“Funded Cash” means cash and other amounts deposited in or standing credit to
the Collections Account, held by the Securities Intermediary hereunder.

“Global Security” means a Security evidencing all or part of a series of
Securities, issued to the Depositary for such series or its nominee and
registered in the name of such Depositary or nominee.

“Governmental Authority” means the government of the United States or of any
State or Territory thereof or of the District of Columbia or of any county,
municipality or other political subdivision of any thereof, or any department,
agency, authority or other instrumentality of any of the foregoing.

“Government Obligations” means:

(a)           any security which is (i) a direct obligation of the United States
of America for the payment of which the full faith and credit of the United
States of America is pledged or (ii) an obligation of a Person controlled or
supervised by and acting as an agency or instrumentality of the United States of
America the payment of which is unconditionally guaranteed as a full faith and
credit obligation by the United States of America, which, in either of clause
(i) or (ii) above, is not callable or redeemable at the option of the issuer
thereof; and

(b)          certificates, depositary receipts or other instruments which
evidence a direct ownership interest in obligations described in clause (a)
above or in any specific interest or principal payments due in respect thereof;
provided, however, that the custodian of such obligations or specific interest
or principal payments shall be a bank or trust company (which may include the
Trustee or any Paying Agent) subject to Federal or State supervision or
examination with a combined capital and surplus of at least Fifty Million
Dollars ($50,000,000); and provided, further, that except as may be otherwise
required by applicable law, such custodian shall be obligated to pay to the
holders of such certificates, depositary receipts or other instruments the full
amount received by such custodian in respect of such obligations or specific
payments and shall not be permitted to make any deduction therefrom.

“Holder” means a Person in whose name a Security is registered in the Security
Register.

“Indenture” means this instrument as originally executed and delivered and as it
may from time to time be supplemented or amended by one or more indentures or
other instruments supplemental hereto entered into pursuant to the applicable
provisions hereof. The term “Indenture” shall also include the terms of any
particular series of Securities established as contemplated by Section 3.01.

“Independent” means, when applied to any Accountant or Expert, such a Person who
(a) is in fact independent, (b) does not have any direct material financial
interest in the Company or in any other obligor upon the Securities or in any
Affiliate of the Company or of such other obligor, (c) is not connected with the
Company or such other obligor as an officer, employee, promoter, underwriter,
trustee, partner, director or any person performing similar functions, and (d)
is approved by the Trustee in the exercise of reasonable care. The acceptance by
the Trustee of an opinion or certificate of an Independent Person shall be
sufficient evidence that such Independent Person has been approved by the
Trustee.

 

10

DC1 - 221297.15

 



 

 

“Indebtedness” has the meaning provided in the Credit Agreement.

“Independent Expert’s Certificate” means a certificate signed by an Independent
Expert and delivered to the Trustee.

“Initial Series” means the series of Securities, designated as the 2005 Series A
Mortgage Bond due August 31, 2010, and initially authenticated and delivered in
the aggregate principal amount of Three Hundred Million Dollars ($300,000,000),
established in the First Supplemental Indenture between the Company and the
Trustee, to this Indenture, the form and terms of which are established in the
Officer’s Certificate issued by the Company pursuant to the First Supplemental
Indenture.

“Interest Payment Date”, when used with respect to any Security, means the
Stated Maturity of an installment of interest on such Security.

“Investment Securities” means any of the following obligations or securities on
which neither the Company, any other obligor on the Securities nor any Affiliate
of either is the obligor: (a) Government Obligations; (b) interest bearing
deposit accounts (which may be represented by certificates of deposit) in any
national or state bank (which may include the Trustee or any Paying Agent, or
any of their Affiliates) or savings and loan association which has outstanding
securities rated by a nationally recognized rating organization in either of the
two (2) highest rating categories (without regard to modifiers) for short term
securities or in any of the three (3) highest rating categories (without regard
to modifiers) for long term securities; (c) bankers’ acceptances drawn on and
accepted by any commercial bank (which may include the Trustee or any Paying
Agent or any of their Affiliates) which has outstanding securities rated by a
nationally recognized rating organization in either of the two (2) highest
rating categories (without regard to modifiers) for short term securities or in
any of the three (3) highest rating categories (without regard to modifiers) for
long term securities; (d) direct obligations of, or obligations the principal of
and interest on which are unconditionally guaranteed by, any State or Territory
of the United States or the District of Columbia, or any political subdivision
of any of the foregoing, which are rated by a nationally recognized rating
organization in either of the two (2) highest rating categories (without regard
to modifiers) for short term securities or in any of the three (3) highest
rating categories (without regard to modifiers) for long term securities; (e)
bonds or other obligations of any agency or instrumentality of the United
States; (f) corporate debt securities which are rated by a nationally recognized
rating organization in either of the two (2) highest rating categories (without
regard to modifiers) for short term securities or in any of the three (3)
highest rating categories (without regard to modifiers) for long term
securities; (g) repurchase agreements with respect to any of the foregoing
obligations or securities with any banking or financial institution (which may
include the Trustee or any Paying Agent or any of their Affiliates) which has
outstanding securities rated by a nationally recognized rating organization in
either of the two (2) highest rating categories (without regard to modifiers)
for short term securities or in any of the three (3) highest rating categories
(without regard to modifiers) for long term securities; (h) securities issued by
any regulated investment company (including any investment company for which the
Trustee, any Paying Agent, or any of their Affiliates is the advisor or provides
other services, as defined in Section 851 of the Internal Revenue Code of 1986,
as amended, or any successor Section of such Code or successor federal statute,
provided that the portfolio of such investment company is limited to obligations
or

 

11

DC1 - 221297.15

 



 

securities of the character and investment quality contemplated in clauses (a)
through (f) above and repurchase agreements which are fully collateralized by
any of such obligations or securities; and (i) any other obligations or
securities which may lawfully be purchased by the Trustee in its capacity as
such.

“Lien” means any mortgage, deed of trust, pledge, security interest,
encumbrance, easement, lease, reservation, restriction, servitude, charge or
similar right and any other lien of any kind, including the interest of a vendor
or a lessor under any conditional sale agreement, capital lease or title
retention agreement.

“Maturity” means, when used with respect to any Security, the date on which the
principal of such Security or an installment of principal becomes due and
payable as therein or herein provided, whether at the Stated Maturity, by
declaration of acceleration, upon call for redemption or otherwise.

“Mortgaged Property” means, as of any particular time, all property which at
such time is subject to the Lien of this Indenture.

“MPSC” means the Missouri Public Service Commission.

“Notice of Default” has the meaning specified in Section 9.01.

“NY-UCC” means the New York Uniform Commercial Code; provided that, if
perfection or the effect of perfection or non-perfection or the priority of any
security interest in the Collections Account, the Funded Cash or any amount or
property on deposit in or credited to the Collections Account is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “NY-UCC” shall mean the Uniform Commercial Code as in effect from time
to time in such other jurisdiction with respect to the provisions of this
Indenture that relate to such perfection, effect of perfection or
non-perfection, or priority.

“Officer’s Certificate” means a certificate signed by an Authorized Officer and
delivered to the Trustee.

“Opinion of Counsel” means a written opinion of counsel, who may be counsel for
the Company or other counsel acceptable to the Trustee and who may be an
employee or Affiliate of the Company.

“Original Issue Discount Security” means any Security which provides for an
amount less than the principal amount thereof to be due and payable upon a
declaration of acceleration of the Maturity thereof pursuant to Section 9.02.
“Interest” when used with respect to an Original Issue Discount Security which
by its terms bears interest only after Maturity, means interest payable after
Maturity.

“Outstanding”, when used with respect to Securities, means, as of the date of
determination, all Securities theretofore authenticated and delivered under this
Indenture, except:

(a)          Securities theretofore canceled or delivered to the Securities
Registrar or the Trustee for cancellation;

 

12

DC1 - 221297.15

 



 

 

(b)          Securities deemed to have been paid for all purposes of this
Indenture in accordance with Section 8.01 (whether or not the Company’s
indebtedness in respect thereof shall be satisfied and discharged for any other
purpose); and

(c)          Securities which have been paid pursuant to Section 3.06 or in
exchange for or in lieu of which other Securities have been authenticated and
delivered pursuant to this Indenture, other than any such Securities in respect
of which there shall have been presented to the Trustee proof satisfactory to it
and the Company that such Securities are held by a bona fide purchaser in whose
hands such Securities are valid obligations of the Company;

provided, however, that in determining whether the Holders of the requisite
principal amount of the Outstanding Securities under this Indenture, or the
Outstanding Securities of any series or Tranche, have given, made or taken any
request, demand, authorization, direction, notice, consent, election, waiver or
other action hereunder or whether or not a quorum is present at a meeting of
Holders, as of any date, (i) the principal amount of an Original Issue Discount
Security which shall be deemed to be Outstanding for such purpose shall be the
amount of the principal thereof which would be due and payable as of such date
of determination upon a declaration of acceleration of the Maturity thereof to
such date pursuant to Section 9.02; (ii) if, as of such date, the principal
amount payable at the Stated Maturity of a Security is not determinable, the
principal amount of such Security which shall be deemed to be Outstanding shall
be the amount as specified or determined as contemplated by Section 3.01;
(iii) the principal amount of a Security denominated in one or more foreign
currencies or currency units which shall be deemed to be Outstanding shall be
the U.S. dollar equivalent, determined as of such date in the manner provided as
contemplated by Section 3.01, of the principal amount of such Security (or, in
the case of a Security described in clause (i) or (ii) above, of the amount
determined as provided in such clause); and (iv) Securities owned by the Company
or any other obligor upon the Securities or any Affiliate of the Company or of
such other obligor (unless the Company, such obligor or such Affiliate owns all
Securities Outstanding under this Indenture, or all Outstanding Securities of
each such series and each such Tranche, as the case may be, determined without
regard to this clause (iv)) shall be disregarded and deemed not to be
Outstanding, except that, in determining whether the Trustee shall be protected
in relying upon any such request, demand, authorization, direction, notice,
consent, election, waiver or other action, only Securities which the Trustee
knows to be so owned shall be so disregarded. Securities so owned which have
been pledged in good faith may be regarded as Outstanding if the pledgee
establishes to the satisfaction of the Trustee the pledgee’s right so to act
with respect to such Securities and that the pledgee is not the Company or any
other obligor upon the Securities or any Affiliate of the Company or of such
other obligor.

“Paying Agent” means any Person, including the Company or any of its Affiliates,
authorized by the Company to pay the principal of or any premium or interest on
any Securities on behalf of the Company.

“Perfectible Property” has the meaning assigned to that term in the Credit
Agreement.

“Permitted Liens” means, as of any particular time, any of the following:

 

13

DC1 - 221297.15

 



 

 

(a)           Liens for taxes, assessments and other governmental charges or
requirements which are not delinquent or which are being contested in good faith
by appropriate proceedings;

(b)          mechanics’, workmen’s, repairmen’s, materialmen’s, warehousemen’s
and carriers’ Liens, other Liens incident to construction, improvement, repair
or maintenance of property, Liens or privileges of any officers or employees of
the Company for compensation earned which is not delinquent, and other Liens,
including Liens for worker’s compensation awards, arising in the ordinary course
of business for charges or requirements which are not delinquent or which are
being contested in good faith and by appropriate proceedings;

(c)           Liens in respect of attachments, judgments or awards arising out
of judicial or administrative proceedings (i) in an amount not exceeding the
greater of (A) Five Million Dollars ($5,000,000) and (B) three percent (3%) of
the principal amount of the Securities Outstanding at the time such Lien arises,
or (ii) with respect to which the Company shall (A) in good faith be prosecuting
an appeal or other proceeding for review and with respect to which the Company
shall have secured a stay of execution pending such appeal or other proceeding
or (B) have the right to prosecute an appeal or other proceeding for review;

(d)          easements, leases, reservations or other similar rights of others
in, on, over or across, and laws, regulations and restrictions affecting, and
defects, irregularities, deficiencies, exceptions and limitations in title to,
the Mortgaged Property or any part thereof; provided, however, that such
easements, leases, reservations, rights, laws, regulations, restrictions,
defects, irregularities, deficiencies, exceptions and limitations do not or,
following cure by or on behalf of the Company through the exercise of eminent
domain, will not in the aggregate materially impair the use by the Company or
value of the Mortgaged Property considered as a whole for the purposes for which
it is held by the Company;

(e)           restrictions, servitudes, charges, defects, irregularities,
exceptions and limitations in title to property subject to rights-of-way in
favor of the Company or otherwise or used or to be used by the Company primarily
for right-of-way purposes or property held by the Company under lease, easement,
license or similar right; provided, however, that (i) the Company shall have
obtained from the apparent owner or owners of such property a sufficient right,
by the terms of the instrument granting such right-of-way, lease, easement,
license or similar right, to the use thereof for the purposes for which the
Company acquired the same, (ii) the Company has power under eminent domain or
similar statutes to remove such defects, irregularities, exceptions or
limitations or the right to cause another Person to do so, or (iii) such
defects, irregularities, exceptions and limitations may be otherwise remedied
without undue effort or expense; and defects, irregularities, exceptions and
limitations in title to flood lands, flooding rights or water rights;

(f)           Liens securing indebtedness or other obligations neither created,
assumed nor guaranteed by the Company, nor on account of which it customarily
pays interest, upon real property or rights in or relating to real property of
the Company for substation, measuring station, regulating station, transmission
line, transportation or distribution main, distribution line or right-of-way
purposes or for telephonic, telegraphic, radio, wireless or other electronic
communication purposes or other related utility purposes, existing at the date
of execution and

 

14

DC1 - 221297.15

 



 

delivery of this Indenture, as originally executed and delivered, or, as to
property thereafter acquired, at the time of the acquisition thereof by the
Company;

(g)          leases in which the Company is the lessor existing at the date of
the execution and delivery of this Indenture, as originally executed and
delivered, affecting properties owned by the Company at such date and renewals
and extensions thereof; and leases affecting such properties entered into after
such date or affecting properties acquired by the Company after such date which
do not in the aggregate materially impair the use by the Company or value of
such properties considered as a whole for the purpose for which they are held by
the Company;

(h)          Liens vested in lessors, licensors, franchisors, permitters or
others for rent or other amounts to become due or for other obligations or acts
to be performed, the payment of which rent or the performance of which other
obligations or acts is required under leases, subleases, licenses, franchises or
permits, so long as the payment of such rent or other amounts or the performance
of such other obligations or acts is not delinquent or is being contested in
good faith and by appropriate proceedings;

(i)           controls, restrictions, obligations, duties or other burdens
imposed by applicable laws upon the Mortgaged Property or any part thereof or
the operation or use thereof or upon the Company with respect to the Mortgaged
Property or any part thereof or the operation or use thereof or with respect to
any franchise, grant, license, permit or public purpose requirement, or any
rights reserved to or otherwise vested in Governmental Authorities to impose any
such controls, restrictions, obligations, duties or other burdens which do not
in the aggregate materially impair the use by the Company or value of such
properties considered as a whole for the purpose for which they are held by the
Company;

(j)           rights which Governmental Authorities may have by virtue of
franchises, grants, licenses, permits or contracts, or by virtue of applicable
law, to purchase, recapture or designate a purchaser of or order the sale of the
Mortgaged Property or any part thereof, to terminate franchises, grants,
licenses, permits, contracts or other rights or to regulate the property and
business of the Company; and any and all obligations of the Company correlative
to any such rights;

(k)          Liens required by applicable law (i) as a condition to the
transaction of any business or the exercise of any privilege or license, (ii) to
enable the Company to maintain self-insurance or to participate in any funds
established to cover any insurance risks, (iii) in connection with workmen’s
compensation, unemployment insurance, social security, any pension or welfare
benefit plan, or (iv) to share in the privileges or benefits required for
companies participating in one or more of the arrangements described in clauses
(ii) and (iii) above;

(l)           Liens on the Mortgaged Property or any part thereof which are
granted by the Company to secure (or to obtain letters of credit that secure)
the performance of duties or public or statutory, bid or performance obligations
or to secure, or serve in lieu of, surety, stay or appeal bonds;

 

15

DC1 - 221297.15

 



 

 

(m)         Purchase Money Liens and Liens existing or placed at the time of
acquisition, development or construction on any assets that are acquired,
developed or constructed with the proceeds of any additional Securities issued
pursuant to Section 4.02.

(n)          (i) rights and interests of Persons other than the Company arising
out of contracts, agreements and other instruments to which the Company is a
party and which relate to the common ownership or joint use of property; and
(ii) all Liens on the interests of Persons other than the Company in property
owned in common by such Persons and the Company if and to the extent that the
enforcement of such Liens would not adversely affect the value of such property
or the interests of the Company in such property in any material respect;

(o)          any restrictions on assignment or requirements of any assignee to
qualify as a permitted assignee or public utility or public service corporation
or company;

(p)          any Liens which have been bonded for the full amount in dispute or
for the payment of which other adequate security arrangements have been made;

 

(q)

rights and interests granted pursuant to Section 7.02(c);

(r)           Liens granted on air or water pollution control, sewage or solid
waste disposal, or other similar facilities of the Company in connection with
the issuance of pollution control revenue bonds, in connection with financing
the cost of, or the construction, acquisition, improvement, repair or
maintenance of, such facilities;

 

(s)

the Trustee’s Lien;

 

 

(t)

Prepaid Liens;

 

 

(u)

the Liens described in Schedule 7.01(h) of the Credit Agreement; and

(v)          Liens other than the Liens already enumerated in clauses (a)
through (u) above that exist as of the Closing Date (as defined in the Credit
Agreement) and which in the aggregate do not secure amounts in excess of
$5,000,000 at any one time outstanding.

“Person” means any natural person, company, corporation, cooperative, firm,
joint venture, joint stock company, partnership, limited liability partnership,
association, enterprise, limited liability company, business trust, trust,
unincorporated organization, or other entity or organization, or any
Governmental Authority.

“Place of Payment” means, when used with respect to the Securities of any
series, or any Tranche thereof, the place or places, specified as contemplated
by Section 3.01, at which principal of and premium, if any, and interest, if
any, on the Securities of such series or Tranche are payable.

“Predecessor Security” of any particular Security means every previous Security
evidencing all or a portion of the same debt as that evidenced by such
particular Security; and, for the purposes of this definition, any Security
authenticated and delivered under Section 3.06 in

 

16

DC1 - 221297.15

 



 

exchange for or in lieu of a mutilated, destroyed, lost or stolen Security shall
be deemed (to the extent lawful) to evidence the same debt as the mutilated,
destroyed, lost or stolen Security.

“Prepaid Lien” means any Lien securing indebtedness for the payment, prepayment
or redemption of which there shall have been irrevocably deposited in trust with
the trustee or other holder of such Lien moneys or Investment Securities which
(together with the interest reasonably expected to be earned from the investment
and reinvestment in Investment Securities of the moneys or the principal of and
interest on the Investment Securities so deposited) shall be sufficient for such
purpose; provided, however, that if such indebtedness is to be redeemed or
otherwise prepaid prior to the stated maturity thereof, any notice requisite to
such redemption or prepayment shall have been given in accordance with the
instrument creating such Lien or irrevocable instructions to give such notice
shall have been given to such trustee or other holder.

“Property Additions” means, as of any particular time, any item, unit or element
of property which at such time is owned by the Company and is subject to the
Lien of this Indenture (or would become subject to the Lien of this Indenture
upon the completion of any filing or recordation required to subject the
property to the Lien of this Indenture) other than any property subject to the
Lien of this Indenture on the Cut-Off Date.

“Purchase Money Lien” means, with respect to any property (and any improvements
or accessions thereto) being acquired by the Company, a Lien on such property
which:

(a)           is taken or retained by the transferor of such property to secure
all or part of the purchase price thereof;

(b)          is granted to one or more Persons other than the transferor which,
by making advances or incurring an obligation, give value to enable the grantor
of such Lien to acquire rights in or the use of such property; or

(c)           otherwise constitutes a purchase money mortgage or a purchase
money security interest under applicable law.

Without limiting the generality of the foregoing, for purposes of this
Indenture, the term “Purchase Money Lien” shall be deemed to include any Lien
described above whether or not such Lien shall have been granted prior to the
acquisition, disposition or release of such property, or shall attach to or
otherwise cover property other than the property being acquired, disposed of or
released.

“Redemption Date” means, when used with respect to any Security to be redeemed,
the date fixed for such redemption by or pursuant to this Indenture.

“Redemption Price” means, when used with respect to any Security to be redeemed,
the price at which it is to be redeemed pursuant to this Indenture, exclusive of
unpaid interest.

“Regular Record Date” means, for the interest payable on any Interest Payment
Date on the Securities of any series, the date specified for that purpose as
contemplated by Section 3.01.

 

17

DC1 - 221297.15

 



 

 

“Responsible Officer” means, when used with respect to the Trustee, an officer
assigned to administer corporate trust matters of the Trustee having direct
responsibility for administration of this Indenture, and also means, with
respect to a particular corporate trust matter, any other officer of the Trustee
to whom such matter is referred because of his knowledge of and familiarity with
the particular subject.

“Securities” has the meaning stated in the first recital of this Indenture and
more particularly means any Securities authenticated and delivered under this
Indenture.

“Securities Intermediary” means the Person named as the “Securities
Intermediary” in the first paragraph of this Indenture.

“Security Register” and “Security Registrar” have the respective meanings
specified in Section 3.05.

“Special Record Date” for the payment of any Defaulted Interest means a date
fixed by the Trustee pursuant to Section 3.07.

“Stated Maturity” means, when used with respect to any Security or any
installment of principal thereof or interest thereon, the date on which the
principal of or interest on such Security, or such installment of principal or
interest, is due and payable (without regard to any provision for redemption,
prepayment, acceleration, purchase or extension).

“Subject Jurisdictions” shall mean the counties in which the assets of the
Company's Missouri Public Service division are located.

“Successor Corporation” has the meaning specified in Section 12.01.

“Tranche” means a group of Securities which (a) are of the same series, and (b)
have identical terms except as to principal amount or date of issuance.

“Trust Indenture Act” means the Trust Indenture Act of 1939 as in force at the
date as of which this instrument was executed; provided, however, that in the
event the Trust Indenture Act of 1939 is amended after such date, “Trust
Indenture Act” means, to the extent required by any such amendment, the Trust
Indenture Act of 1939 as so amended.

“Trustee” means the Person named as the “Trustee” in the first paragraph of this
Indenture until a successor trustee shall have become such pursuant to the
applicable provisions of this Indenture, and thereafter “Trustee” shall mean or
include each Person who is then a Trustee hereunder, and if at any time there is
more than one such Person.

“Trustee’s Lien” has the meaning specified in Section 10.07.

“UCC” the Uniform Commercial Code of any applicable jurisdiction.

“United States” means the United States of America, its Territories, its
possessions and other areas subject to its political jurisdiction.

 

18

DC1 - 221297.15

 



 

 

 

Section 1.02

[Reserved.]

 

Section 1.03

[Reserved.]

Section 1.04     Compliance Certificates and Opinions. Except as otherwise
expressly provided in this Indenture, upon any application or request by the
Company to the Trustee to take any action under any provision of this Indenture,
the Company shall furnish to the Trustee such certificates and opinions as may
be required under the Trust Indenture Act. Each such certificate or opinion
shall be given in the form of an Officer’s Certificate, if to be given by an
officer of the Company, or an Opinion of Counsel, if to be given by counsel, and
shall comply with the requirements of the Trust Indenture Act and any other
requirements set forth in this Indenture; it being understood that in the case
of any such application or request as to which the furnishing of such documents
is specifically required by any provision of this Indenture relating to such
particular application or request, no additional certificate or opinion need be
furnished.

Every certificate or opinion with respect to compliance with a condition or
covenant provided for in this Indenture shall include:

(a)           a statement that each Person signing such certificate or opinion
has read such covenant or condition and the definitions herein relating thereto;

(b)          a brief statement as to the nature and scope of the examination or
investigation upon which the statements or opinions contained in such
certificate or opinion are based;

(c)           a statement that, in the opinion of each such Person, such Person
has made such examination or investigation as is necessary to enable such Person
to express an informed opinion as to whether or not such covenant or condition
has been complied with; and

(d)          a statement as to whether, in the opinion of each such Person, such
condition or covenant has been complied with.

 

Section 1.05

Content and Form of Documents Delivered to Trustee.

(a)           Any Officer’s Certificate may be based (without further
examination or investigation), insofar as it relates to or is dependent upon
legal matters, upon an opinion of, or representations by, counsel, and, insofar
as it relates to and is dependent upon factual matters, upon a certificate or
opinion of or representation by an officer of the Company stating that the
information with respect to such factual matters is in possession of the Company
and, insofar as it relates to or is dependent upon matters which are subject to
verification by Accountants, upon a certificate or opinion of, or
representations by, an Accountant, and, insofar as it relates to or is dependent
upon matters which are required in this Indenture to be covered by a certificate
or opinion of, or representations by, an Expert, upon the certificate or opinion
of, or representations by, an Expert, unless, in any case, such officer has
actual knowledge that the certificate or opinion or representations with respect
to the matters upon which such Officer’s Certificate may be based as aforesaid
are erroneous.

Any Expert’s Certificate may be based (without further examination or
investigation), insofar as it relates to or is dependent upon legal matters,
upon an opinion of, or representations

 

19

DC1 - 221297.15

 



 

by, counsel, and insofar as it relates to or is dependent upon factual matters,
information with respect to which is in the possession of the Company and which
are not subject to verification by Experts, upon a certificate or opinion of, or
representations by, an officer or officers of the Company, unless such Expert
has actual knowledge that the certificate or opinion or representations with
respect to the matters upon which his certificate or opinion may be based as
aforesaid are erroneous.

Any certificate of an Accountant may be based (without further examination or
investigation), insofar as it relates to or is dependent upon legal matters,
upon an opinion of, or representations by, counsel, and insofar as it relates to
or is dependent upon factual matters, information with respect to which is in
the possession of the Company and which are not subject to verification by
Accountants, upon a certificate of, or representations by, an officer or
officers of the Company, unless such Accountant has actual knowledge that the
certificate or opinion or representations with respect to the matters upon which
his certificate or opinion may be based as aforesaid are erroneous.

Any Opinion of Counsel required to be delivered under this Indenture or any
supplemental indenture may be based (without further examination or
investigation), insofar as it relates to or is dependent upon factual matters,
information with respect to which is in the possession of the Company, upon a
certificate of, or representations by, an officer or officers of the Company,
and, insofar as it relates to or is dependent upon matters which are subject to
verification by Accountants upon a certificate or opinion of, or representations
by, an Accountant, and, insofar as it relates to or is dependent upon matters
required in this Indenture to be covered by a certificate or opinion of, or
representations by, an Expert, upon the certificate or opinion of, or
representations by, an Expert, unless such counsel has actual knowledge that the
certificate or opinion or representations with respect to the matters upon which
his opinion may be based as aforesaid are erroneous. In addition, any Opinion of
Counsel may be based (without further examination or investigation), insofar as
it relates to or is dependent upon matters covered in an Opinion of Counsel
rendered by other counsel, upon such other Opinion of Counsel, unless such
counsel has actual knowledge that the Opinion of Counsel rendered by such other
counsel with respect to the matters upon which his Opinion of Counsel may be
based as aforesaid are erroneous. Further, any Opinion of Counsel with respect
to the status of title to or the sufficiency of descriptions of property, the
existence of Liens thereon, the recording or filing of documents, or any similar
matters, may be based (without further examination or investigation) upon title
insurance policies or commitments and reports, Lien search certificates and
other similar documents, or unless, in any case, such counsel has actual
knowledge that the document or documents with respect to the matters upon which
his opinion may be based as aforesaid are erroneous. If, in order to render any
Opinion of Counsel provided for herein, the signer thereof shall deem it
necessary that additional facts or matters be stated in any Officer’s
Certificate, certificate of an Accountant or Expert’s Certificate provided for
herein, then such certificate may state all such additional facts or matters as
the signer of such Opinion of Counsel may request. Any Opinion of Counsel may
contain such assumptions and conditions as are customarily included in such
Opinions of Counsel.

(b)          In any case where several matters are required to be certified by,
or covered by an opinion of, any specified Person, it is not necessary that all
such matters be certified by, or covered by the opinion of, only one such
Person, or that they be so certified or covered by only

 

20

DC1 - 221297.15

 



 

one document, but one such Person may certify or give an opinion with respect to
some matters and one or more other such Persons as to other matters, and any
such Person may certify or give an opinion as to such matters in one or several
documents. Where any Person is required to make, give or execute two or more
applications, requests, consents, certificates, statements, opinions or other
instruments under this Indenture, they may, but need not, be consolidated and
form one instrument.

(c)           Whenever, subsequent to the receipt by the Trustee of any Board
Resolution, Officer’s Certificate, Expert’s Certificate, Opinion of Counsel or
other document or instrument, a material clerical, typographical or other
inadvertent or unintentional error or omission shall be discovered therein, a
new document or instrument shall be substituted therefor (unless such error or
omission is not material in which case a new document or instrument may be
substituted therefor) in corrected form with the same force and effect as if
originally filed in the corrected form and, irrespective of the date or dates of
the actual execution or delivery thereof, such substitute document or instrument
shall be deemed to have been executed or delivered as of the date or dates
required with respect to the document or instrument for which it is substituted.
Anything in this Indenture to the contrary notwithstanding, if any such
corrective document or instrument indicates that action has been taken by or at
the request of the Company which could not have been taken had the original
document or instrument not contained such error or omission, the action so taken
shall not be invalidated or otherwise rendered ineffective but shall be and
remain in full force and effect, except to the extent that such action was a
result of willful misconduct or bad faith. Without limiting the generality of
the foregoing, any Securities issued under the authority of such defective
document or instrument shall nevertheless be the valid obligations of the
Company entitled to the benefit of the Lien of this Indenture equally and
ratably with all other Outstanding Securities, except as aforesaid.

Section 1.06     Acts of Holders; Record Dates. Any request, demand,
authorization, direction, notice, consent, election, waiver or other action
provided or permitted by this Indenture to be given, made or taken by Holders
(including, a Depositary that is a Holder of a Global Security) may be embodied
in and evidenced by one or more instruments of substantially similar tenor
signed by such Holders in person or by an agent duly appointed in writing; or,
alternatively, may be embodied in and evidenced by the record of Holders voting
in favor thereof, either in person or by proxies duly appointed in writing, at
any meeting of Holders duly called and held in accordance with the provisions of
Article XIV, or a combination of such instruments and any such record. A
Depositary that is a Holder of a Global Security may provide its proxy or
proxies to the beneficial owners of interests in any such Global Security
through such Depositary’s standing instructions and customary practices. Except
as herein otherwise expressly provided, such action shall become effective when
such instrument or instruments or record or both are delivered to the Trustee
and, where it is hereby expressly required, to the Company. Such instrument or
instruments and any such record (and the action embodied therein and evidenced
thereby) are herein sometimes referred to as the “Act” of the Holders signing
such instrument or instruments and so voting at any such meeting. Proof of
execution of any such instrument or of a writing appointing any such agent, or
of the holding by any Person of a Security, shall be sufficient for any purpose
of this Indenture and (subject to Section 10.01) conclusive in favor of the
Trustee and the Company, if made in the manner provided in this Section 1.06.
The record of any meeting of Holders shall be proved in the manner provided in
Section 14.06.

 

21

DC1 - 221297.15

 



 

 

The fact and date of the execution by any Person of any such instrument or
writing may be proved in any reasonable manner which the Trustee and the Company
deem sufficient. Where such execution is by a signer acting in a capacity other
than his individual capacity, such certificate or affidavit shall also
constitute sufficient proof of his authority. The fact and date of the execution
of any such instrument or writing, or the authority of the Person executing the
same, may also be proved in any other manner which the Trustee and the Company
deem sufficient.

The ownership of Securities shall be proved by the Security Register.

Any request, demand, authorization, direction, notice, consent, election, waiver
or other Act of a Holder shall bind every future Holder of the same Security and
the Holder of every Security issued upon the registration of transfer thereof or
in exchange therefor or in lieu thereof in respect of anything done, omitted or
suffered to be done by the Trustee or the Company in reliance thereon, whether
or not notation of such action is made upon such Security.

The Company may set any day as a record date for the purpose of determining the
Holders of Outstanding Securities of any series entitled to give, make or take
any request, demand, authorization, direction, notice, consent, election, waiver
or other action provided or permitted by this Indenture to be given, made or
taken by Holders of Securities of such series, provided that the Company may not
set a record date for, and the provisions of this paragraph shall not apply with
respect to, the giving or making of any notice, declaration, request or
direction referred to in the next paragraph. If any record date is set pursuant
to this paragraph, the Holders of Outstanding Securities of the relevant series
on such record date, and no other Holders, shall be entitled to take the
relevant action, whether or not such Holders remain Holders after such record
date; provided that no such action shall be effective hereunder unless taken on
or prior to the applicable Expiration Date by Holders of the requisite principal
amount of Outstanding Securities of such series on such record date. Nothing in
this paragraph shall be construed to prevent the Company from setting a new
record date for any action for which a record date has previously been set
pursuant to this paragraph (whereupon the record date previously set shall
automatically and with no action by any Person be canceled and of no effect),
and nothing in this paragraph shall be construed to render ineffective any
action taken by Holders of the requisite principal amount of Outstanding
Securities of the relevant series on the date such action is taken. Promptly
after any record date is set pursuant to this paragraph, the Company, at its own
expense, shall cause notice of such record date, the proposed action by Holders
and the applicable Expiration Date to be given to the Trustee in writing and to
each Holder of Securities of the relevant series in the manner set forth in
Section 1.08.

The Trustee may set any day as a record date for the purpose of determining the
Holders of Outstanding Securities of any series entitled to join in the giving
or making of (i) any Notice of Default, (ii) any declaration of acceleration
referred to in Section 9.02, (iii) any request to institute proceedings referred
to in Section 9.11, or (iv) any direction referred to in Section 9.16, in each
case with respect to Securities of such series. If any record date is set
pursuant to this paragraph, the Holders of Outstanding Securities of such series
on such record date, and no other Holders, shall be entitled to join in such
notice, declaration, request or direction, whether or not such Holders remain
Holders after such record date; provided that no such action shall be effective
hereunder unless taken on or prior to the applicable Expiration Date by Holders
of the

 

22

DC1 - 221297.15

 



 

requisite principal amount of Outstanding Securities of such series on such
record date. Nothing in this paragraph shall be construed to prevent the Trustee
from setting a new record date for any action for which a record date has
previously been set pursuant to this paragraph (whereupon the record date
previously set shall automatically and with no action by any Person be canceled
and of no effect), and nothing in this paragraph shall be construed to render
ineffective any action taken by Holders of the requisite principal amount of
Outstanding Securities of the relevant series on the date such action is taken.
Promptly after any record date is set pursuant to this paragraph, the Trustee,
at the Company’s expense, shall cause notice of such record date, the proposed
action by Holders and the applicable Expiration Date to be given to the Company
in writing and to each Holder of Securities of the relevant series in the manner
set forth in Section 1.08.

With respect to any record date set pursuant to this Section 1.06, the party
hereto which sets such record dates may designate any day as the “Expiration
Date” and from time to time may change the Expiration Date to any earlier or
later day; provided that no such change shall be effective unless notice of the
proposed new Expiration Date is given to the other party hereto in writing, and
to each Holder of Securities of the relevant series in the manner set forth in
Section 1.08, on or prior to the existing Expiration Date. If an Expiration Date
is not designated with respect to any record date set pursuant to this Section
1.06, the party hereto which set such record date shall be deemed to have
initially designated the one hundred eightieth (180th) day after such record
date as the Expiration Date with respect thereto, subject to its right to change
the Expiration Date as provided in this paragraph. Notwithstanding the
foregoing, no Expiration Date shall be later than the one hundred eightieth
(180th) day after the applicable record date.

Without limiting the foregoing, a Holder entitled hereunder to take any action
hereunder with regard to any particular Security may do so with regard to all or
any part of the principal amount of such Security or by one or more duly
appointed agents, each of which may do so pursuant to such appointment with
regard to all or any part of such principal amount.

Section 1.07      Notices, Etc., to Trustee and Company. Except as otherwise
provided herein, any request, demand, authorization, direction, notice, consent,
election, waiver or Act of Holders or other document provided or permitted by
this Indenture to be made upon, given or furnished to, or filed with:

(a)           the Trustee by any Holder or by the Company shall be sufficient
for every purpose hereunder if made, given, furnished or filed in writing to or
with the Trustee at its principal corporate trust office; or

(b)          the Company by the Trustee or by any Holder shall be sufficient for
every purpose hereunder (unless otherwise herein expressly provided) if in
writing and mailed, first-class postage prepaid, to the Company addressed to the
attention of the Treasurer of the Company at the address of the Company’s
principal office specified in the first paragraph of this Indenture or at any
other address previously furnished in writing to the Trustee by the Company.

Section 1.08      Notice to Holders; Waiver. Where this Indenture provides for
notice to Holders of any event, such notice shall be sufficiently given (unless
otherwise herein expressly provided) if in writing and mailed, first-class
postage prepaid, to each Holder affected by such

 

23

DC1 - 221297.15

 



 

event, at his address as it appears in the Security Register, not later than the
latest date (if any), and not earlier than the earliest date (if any),
prescribed for the giving of such notice. In any case where notice to Holders is
given by mail, neither the failure to mail such notice, nor any defect in any
notice so mailed, to any particular Holder shall affect the sufficiency of such
notice with respect to other Holders. Where this Indenture provides for notice
in any manner, such notice may be waived in writing by the Person entitled to
receive such notice, either before or after the event otherwise to be specified
therein, and such waiver shall be the equivalent of such notice. Waivers of
notice by Holders shall be filed with the Trustee, but such filing shall not be
a condition precedent to the validity of any action taken in reliance upon such
waiver.

In case by reason of the suspension of regular mail service or by reason of any
other cause it shall be impracticable to give such notice by mail, then such
notification as shall be made with the approval of the Trustee shall constitute
a sufficient notification for every purpose hereunder.

Section 1.09      Conflict with Trust Indenture Act. If any provision of this
Indenture limits, qualifies or conflicts with a provision of the Trust Indenture
Act which is required under the Trust Indenture Act to be a part of and govern
this Indenture, the latter provision shall control. If any provision of this
Indenture modifies or excludes any provision of the Trust Indenture Act which
may be so modified or excluded, the latter provision shall be deemed to apply to
this Indenture as so modified or to be excluded, as the case may be.

Section 1.10     Effect of Headings and Table of Contents. The Article and
Section headings herein and the Table of Contents are for convenience only and
shall not affect the construction hereof.

Section 1.11      Successors and Assigns. All covenants and agreements in this
Indenture by the Company shall bind its successors and assigns, whether so
expressed or not.

Section 1.12      Separability Clause. In case any provision in this Indenture
or in the Securities shall be invalid, illegal or unenforceable, the validity,
legality and enforceability of the remaining provisions shall not in any way be
affected or impaired thereby.

Section 1.13     Benefits of Indenture. Nothing in this Indenture or in the
Securities, express or implied, shall give to any Person, other than the parties
hereto and their successors hereunder and the Holders, any benefit or any legal
or equitable right, remedy or claim under this Indenture.

Section 1.14      Governing Law. (a) This Indenture and the Securities shall be
governed by and construed in accordance with the law of the State of New York
(including Section 5-1401 of the New York General Obligations Law or any
successor to such statute), except to the extent that the Trust Indenture Act
shall be applicable and except to the extent that the law of any jurisdiction
wherein any portion of the Mortgaged Property is located shall mandatorily
govern the creation of a mortgage lien on and security interest in, or
perfection, priority or enforcement of the Lien of this Indenture or exercise of
remedies with respect to, such portion of the Mortgaged Property; and (b)
regardless of any provision in this Indenture, for purposes of the NY-UCC, the
State of New York shall be (i) the "securities intermediary's jurisdiction"
(within

 

24

DC1 - 221297.15

 



 

the meaning of Section 8-110(e) of the NY-UCC) of the Securities Intermediary to
the extent the Collections Account is a securities account and (ii) the "bank’s
jurisdiction" (within the meaning of Section 9-304(b) of the NY-UCC) of the
Securities Intermediary to the extent the Collections Account is a deposit
account.

Section 1.15     Legal Holidays. In any case where any Interest Payment Date,
Redemption Date or Stated Maturity of any Security shall not be a Business Day
at any Place of Payment, then (notwithstanding any other provision of this
Indenture or of the Securities other than a provision in Securities of any
series, or any Tranche thereof, or in the indenture supplemental hereto, Board
Resolution or Officer’s Certificate which establishes the terms of the
Securities of such series or Tranche, which specifically states that such
provision shall apply in lieu of this Section 1.15) payment of interest, if any,
or principal (and premium, if any) need not be made at such Place of Payment on
such date, but may be made on the next succeeding Business Day at such Place of
Payment with the same force and effect as if made on the Interest Payment Date
or Redemption Date, or at the Stated Maturity, and no additional interest shall
accrue as the result of such delayed payment.

Section 1.16       Investment of Cash Held by Trustees. Any cash received by the
Trustee or any Paying Agent under any provision of this Indenture shall be
deposited into the Collections Account and, except as otherwise provided in
Section 7.05 or in Article VIII, at the request of the Company evidenced by a
Company Order, be invested or reinvested by the Securities Intermediary
(following the Trustee’s instructions), at the risk and expense of the Company,
in Investment Securities designated by the Company to the Trustee (such Company
Order to contain a representation to the effect that the securities designated
therein constitute Investment Securities), and any interest or other gain on
such Investment Securities shall be held in the Collections Account as part of
the Mortgaged Property.

ARTICLE II

 

SECURITY FORMS

Section 2.01     Forms Generally. The definitive Securities of each series shall
be in substantially the form or forms established in an indenture supplemental
hereto establishing such series, or in a Board Resolution establishing such
series, or in an Officer’s Certificate pursuant to such a supplemental indenture
or Board Resolution, in any case with such appropriate insertions, omissions,
substitutions and other variations as are required or permitted by this
Indenture, and may have such letters, numbers or other marks of identification
and such legends or endorsements placed thereon as may be required to comply
with applicable tax laws or the rules of any Depositary therefor or the rules of
any securities exchange or automated quotation system on which the Securities of
such series may be listed, traded or quoted or as may, consistently herewith, be
determined by the Authorized Officer executing such Securities, as evidenced by
his or her execution thereof.

The Securities of each series shall be issuable in registered form without
coupons. The definitive Securities of each series shall be typewritten, printed,
lithographed or engraved or produced by any combination of these methods, if
required by any securities exchange or automated quotation system on which the
Securities of such series may be listed, traded or

 

25

DC1 - 221297.15

 



 

quoted, on steel engraved borders or may be produced in any other manner
permitted by the rules of any securities exchange or automated quotation system
on which the Securities of such series may be listed, traded or quoted, all as
determined by the Authorized Officer executing such Securities, as evidenced by
his or her execution of such Securities.

 

Section 2.02

Form of Trustee’s Certificate of Authentication

The Trustee’s certificates of authentication shall be in substantially the
following form:

This is one of the Securities of the series designated therein referred to in
the within-mentioned Indenture.

Date of Authentication:

                        ,
                                                                         As
Trustee

 

 

 

By:                               
                Authorized Signatory

 

ARTICLE III

 

THE SECURITIES

Section 3.01       Amount Unlimited; Issuable in Series. Subject to the
provisions of Article IV, the aggregate principal amount of Securities which may
be authenticated and delivered under this Indenture is unlimited.

The Securities may be issued in one or more series each of which may be issued
in Tranches. Subject to the penultimate paragraph of this Section, prior to the
authentication and delivery of Securities of any series there shall be
established by specification in a supplemental indenture or in a Board
Resolution, or in an Officer’s Certificate pursuant to a supplemental indenture
or a Board Resolution:

(a)           the title of the Securities of such series (which shall
distinguish the Securities of such series from Securities of all other series);

(b)          any limit upon the aggregate principal amount of the Securities of
such series which may be authenticated and delivered under this Indenture
(except for Securities authenticated and delivered upon registration of transfer
of, or in exchange for, or in lieu of, other Securities of such series pursuant
to Section 3.04, 3.05, 3.06 or 5.07 and except for any Securities which,
pursuant to Section 3.03, are deemed never to have been authenticated and
delivered hereunder);

(c)           the Persons (without specific identification) to whom interest on
Securities of such series, or any Tranche thereof, shall be payable on any
Interest Payment Date, if other than the Persons in whose names such Securities
(or one or more Predecessor Securities) are registered at the close of business
on the Regular Record Date for such interest;

 

26

DC1 - 221297.15

 



 

 

(d)          the date or dates on which the principal of the Securities of such
series, or any Tranche thereof, is payable or any formulary or other method or
other means by which such date or dates shall be determined, by reference to an
index or indices or other facts or events ascertainable outside of this
Indenture or otherwise (without regard to any provisions for redemption,
prepayment, acceleration, purchase or extension);

(e)           the rate or rates at which the Securities of such series, or any
Tranche thereof, shall bear interest, if any (including the rate or rates at
which overdue principal shall bear interest, if different from the rate or rates
at which such Securities shall bear interest prior to Maturity, and, if
applicable, the rate or rates at which overdue premium or interest shall bear
interest, if any), or any formulary or other method or other means by which such
rate or rates shall be determined, by reference to an index or indices or other
facts or events ascertainable outside of this Indenture or otherwise; the date
or dates from which such interest shall accrue or any formulary or other method
or other means (including by reference to facts or events ascertainable outside
of this Indenture) by which such date or dates shall be determined; the Interest
Payment Dates on which such interest shall be payable and the Regular Record
Date, if any, for the interest payable on such Securities on any Interest
Payment Date; and the basis of computation of interest, if other than as
provided in Section 3.10;

(f)           the place or places at which and/or the methods (if other than as
provided elsewhere in this Indenture) by which (i) the principal of and premium,
if any, and interest, if any, on Securities of such series, or any Tranche
thereof, shall be payable, (ii) registration of transfer of Securities of such
series, or any Tranche thereof, may be effected, (iii) exchanges of Securities
of such series, or any Tranche thereof, may be effected and (iv) notices and
demands to or upon the Company in respect of the Securities of such series, or
any Tranche thereof, and this Indenture may be served; the Security Registrar
and any Paying Agent or Agents for such series or Tranche; and, if such is the
case, that the principal of such Securities shall be payable without the
presentment or surrender thereof;

(g)          the period or periods within which or the date or dates on which,
the price or prices at which and the terms and conditions upon which the
Securities of such series, or any Tranche thereof, may be redeemed, in whole or
in part, at the option of the Company;

(h)          the obligation or obligations, if any, of the Company to redeem or
purchase the Securities of such series, or any Tranche thereof, pursuant to any
sinking fund or mandatory redemption provisions or any other analogous
provisions or at the option of a Holder thereof and the period or periods within
which or the date or dates on which, the price or prices at which and the terms
and conditions upon which such Securities shall be redeemed or purchased, in
whole or in part, pursuant to such obligation, and applicable exceptions to the
requirements of Section 5.04 in the case of mandatory redemption or redemption
at the option of the Holder;

(i)           the denominations in which Securities of such series, or any
Tranche thereof, shall be issuable if other than denominations of One Thousand
Dollars ($1,000) and any integral multiple thereof;

(j)           the currency or currencies, including composite currencies, in
which payment of the principal of and premium, if any, and interest, if any, on
the Securities of such series, or any

 

27

DC1 - 221297.15

 



 

Tranche thereof, shall be payable (if other than in Dollars); it being
understood that, for purposes of calculations under this Indenture (including
calculations of principal amount under Article IV), any amounts denominated in a
currency other than Dollars or in a composite currency shall be converted to
Dollar equivalents by calculating the amount of Dollars which could have been
purchased by the amount of such other currency based on such quotations or
methods of determination as shall be specified pursuant to this clause (j);

(k)          if the principal of or premium, if any, or interest, if any, on the
Securities of such series, or any Tranche thereof, are to be payable, at the
election of the Company or a Holder thereof, in a coin or currency other than
that in which the Securities are stated to be payable, the coin or currency in
which payment of any amount as to which such election is made will be payable,
the period or periods within which, and the terms and conditions upon which,
such election may be made; it being understood that, for purposes of
calculations under this Indenture (including calculations of principal amount
under Article IV), any such election shall be required to be taken into account,
in the manner contemplated in clause (j) of this paragraph, only after such
election shall have been made;

(l)           if the principal of or premium, if any, or interest, if any, on
the Securities of such series, or any Tranche thereof, are to be payable, or are
to be payable at the election of the Company or a Holder thereof, in securities
or other property, the type and amount of such securities or other property, or
the formulary or other method or other means by which such amount shall be
determined, and the period or periods within which, and the terms and conditions
upon which, any such election may be made; it being understood that all
calculations under this Indenture (including calculations of principal amount
under Article IV) shall be made on the basis of the fair market value of such
securities or the Fair Value of such other property, in either case determined
as of the most recent practicable date, except that, in the case of any amount
of principal or interest that may be so payable at the election of the Company
or a Holder, if such election shall not yet have been made, such calculations
shall be made on the basis of the amount of principal or interest, as the case
may be, that would be payable if no such election were made;

(m)         if the amount payable in respect of principal of or premium, if any,
or interest, if any, on the Securities of such series, or any Tranche thereof,
may be determined with reference to an index or indices or other facts or events
ascertainable outside of this Indenture, the manner in which such amounts shall
be determined (to the extent not established pursuant to clause (e) of this
paragraph);

(n)          if other than the principal amount thereof, the portion of the
principal amount of Securities of such series, or any Tranche thereof, which
shall be payable upon declaration of acceleration of the Maturity thereof
pursuant to Section 9.02;

(o)          the terms, if any, pursuant to which the Securities of such series,
or any Tranche thereof, may be converted into or exchanged for shares of capital
stock or other securities of the Company or any other Person;

(p)          the obligations or instruments, if any, which shall be considered
to be Eligible Obligations in respect of the Securities of such series, or any
Tranche thereof, denominated in a

 

28

DC1 - 221297.15

 



 

currency other than Dollars or in a composite currency such as the European
Currency Unit, and any additional or alternative provisions for the
reinstatement of the Company’s indebtedness in respect of such Securities after
the satisfaction and discharge thereof as provided in Section 8.01;

(q)          if the Securities of such series, or any Tranche thereof, are to be
issued in whole or in part in the form of one or more Global Securities, (i) any
limitations on the rights of the Holder or Holders of such Global Securities to
transfer or exchange the same or to obtain the registration of transfer thereof,
(ii) any limitations on the rights of the Holder or Holders thereof to obtain
certificates therefor in definitive form in lieu of temporary form, (iii) any
limitations on the rights of beneficial owners of interests in such Global
Securities to transfer or exchange the same, including the circumstances under
which any such changes may occur, if other than in the manner provided in
Section 3.05, (iv) the Depositary for such Global Security or Securities, and
(v) any and all other matters incidental to such Securities;

(r)           if the Securities of such series, or any Tranche thereof, are to
be issuable as bearer securities, any and all matters incidental thereto which
are not specifically addressed in a supplemental indenture as contemplated by
clause (d) of Section 13.01;

(s)           to the extent not established pursuant to clause (q) of this
paragraph, any limitations on the rights of the Holders of the Securities of
such series, or any Tranche thereof, to transfer or exchange such Securities or
to obtain the registration of transfer thereof; and if a service charge will be
made for the registration of transfer or exchange of Securities of such series,
or any Tranche thereof, the amount or terms thereof;

(t)           any exceptions to Section 1.15, or variation in the definition of
Business Day, with respect to the Securities of such series, or any Tranche
thereof;

(u)          the terms of any sinking, improvement, maintenance, replacement or
analogous fund for any series;

(v)          any other terms of the Securities of such series, or any Tranche
thereof which terms shall not be inconsistent with the provisions of this
Indenture; and

(w)         any provisions permitted by this Indenture relating to covenants by
the Company with respect to the Securities of such Series.

All Securities of a series shall be substantially identical except as to
denomination and except as may otherwise be provided in or pursuant to the Board
Resolution, and set forth in the Officer’s Certificate (subject to Section
3.03), or in any supplemental indenture, required under this Section 3.01.

If any of the terms of the Securities of any series, including the form of
Security of such series, are established by action taken pursuant to a Board
Resolution, a copy of an appropriate record of such action shall be certified by
the Secretary or an Assistant Secretary or other Authorized Officer of the
Company and delivered to the Trustee at or prior to the delivery of the Company
Order contemplated by Section 3.03 for the authentication and delivery of such
series of Securities. Unless otherwise provided, a series may be reopened,
without the consent of the Holders, for increases in the aggregate principal
amount of such series of Securities and

 

29

DC1 - 221297.15

 



 

issuances of additional Securities of such series; provided that such additional
Securities will rank equally with the Securities of the series previously issued
in all respects (except for the payment of interest accrued on or prior to the
issue date of such additional Securities or except for the first payment of
interest following the issue date of such additional Securities) so that such
additional Securities will be consolidated and form a single series with the
Securities of the series previously issued and will have the same terms as to
status, redemption and otherwise. No additional Securities may be issued if an
Event of Default under the Indenture has occurred and is continuing with respect
to the Securities.

Anything herein to the contrary notwithstanding, the Trustee shall be under no
obligation to authenticate and deliver Securities of any series the terms of
which, established as contemplated by this Section, would affect the rights,
duties, obligations, liabilities or immunities of the Trustee under this
Indenture or otherwise.

Section 3.02      Denominations. Unless otherwise provided as contemplated by
Section 3.01 with respect to any series of Securities, or any Tranche thereof,
the Securities of each series shall be issuable in denominations of One Thousand
Dollars ($1,000) and any integral multiple thereof.

Section 3.03      Execution, Authentication, Delivery and Dating. The Securities
shall be executed on behalf of the Company by an Authorized Officer and need not
be attested or have its corporate seal reproduced thereon. The signature of an
Authorized Officer on the Securities may be manual or facsimile.

Securities bearing the manual or facsimile signatures of individuals who were at
time of execution the proper officers of the Company shall bind the Company,
notwithstanding that such individuals or any of them have ceased to hold such
offices prior to the authentication and delivery of such Securities or did not
hold such offices at the date of such Securities.

Unless otherwise specified as contemplated by Section 3.01 with respect to any
series of Securities, or any Tranche thereof, each Security shall be dated the
date of its authentication.

Unless otherwise specified as contemplated by Section 3.01 with respect to any
series of Securities, or any Tranche thereof, no Security shall be entitled to
any benefit under this Indenture or be valid or obligatory for any purpose
unless there appears on such Security a certificate of authentication
substantially in the form provided for herein executed by the Trustee by the
manual signature of one of its authorized signatories, and such certificate upon
any Security shall be conclusive evidence, and the only evidence, that such
Security has been duly authenticated and delivered hereunder. Notwithstanding
the foregoing, if (a) any Security shall have been authenticated and delivered
hereunder to the Company, or any Person acting on its behalf, but shall never
have been issued and sold by the Company, (b) the Company shall deliver such
Security to the Security Registrar for cancellation or shall cancel such
Security and deliver evidence of such cancellation to the Trustee, in each case
as provided in Section 3.09, and (c) the Company, at its election, shall deliver
to the Trustee a written statement (which need not comply with Section 1.04 and
need not be accompanied by an Officer’s Certificate or an Opinion of Counsel)
stating that such Security has never been issued and sold by the Company, then,
for all

 

30

DC1 - 221297.15

 



 

purposes of this Indenture, such Security shall be deemed never to have been
authenticated and delivered hereunder and shall never be entitled to the
benefits hereof.

Section 3.04      Temporary Securities. Pending the preparation of definitive
Securities of any series, or any Tranche thereof, the Company may execute, and
upon Company Order the Trustee shall authenticate and deliver, temporary
Securities which are printed, lithographed, typewritten, mimeographed,
photocopied or otherwise produced, in any authorized denomination, substantially
of the tenor of the definitive Securities of such series in lieu of which they
are issued and with such appropriate insertions, omissions, substitutions and
other variations as the officers executing such Securities may determine, as
evidenced by their execution of such Securities.

Except as otherwise specified as contemplated by Section 3.01 with respect to
the Securities of any series, or any Tranche thereof, after the preparation of
definitive Securities of such series or Tranche, the temporary Securities of
such series or Tranche shall be exchangeable, without charge to the Holder
thereof, for definitive Securities of such series or Tranche upon surrender of
such temporary Securities at the office or agency of the Company maintained
pursuant to Section 6.02 in a Place of Payment for such Securities. Upon such
surrender of temporary Securities for cancellation, the Company shall, except as
aforesaid, execute and the Trustee shall authenticate and deliver in exchange
therefor definitive Securities of the same series and Tranche, of authorized
denominations and of like tenor and aggregate principal amount. Until so
exchanged, the temporary Securities of any series shall in all respects be
entitled to the same benefits under the Indenture as definitive Securities of
such series.

Section 3.05      Registration, Registration of Transfer and Exchange. The
Company shall cause to be kept, with respect to the Securities of each series,
or any Tranche thereof, at the Corporate Trust Office of the Trustee a register
(the register maintained in such office and in any other office or agency of the
Company in a Place of Payment being herein sometimes collectively referred to as
the “Security Register”) in which, subject to such reasonable regulations as it
may prescribe, the Company shall provide for the registration of Securities of
such series or Tranche and the registration of transfer thereof. The Trustee is
hereby appointed “Security Registrar” for the purpose of registering Securities
and transfers of Securities as herein provided. If any indenture supplemental
hereto refers to any transfer agents (in addition to the Security Registrar)
initially designated by the Company with respect to any series of Securities,
the Company may at any time rescind the designation of any such transfer agent
or approve a change in the location through which such transfer agent acts,
provided that the Company maintains a transfer agent in each Place of Payment
for such series. The Company may at any time designate additional transfer
agents with respect to the Securities of any series, or any Tranche thereof.

Upon surrender for registration of transfer of any Security of such series or
Tranche at the office or agency of the Company in a Place of Payment for such
series or Tranche, the Company shall execute, and the Trustee shall authenticate
and deliver, in the name of the designated transferee or transferees, one or
more new Securities of the same series and Tranche, of authorized denominations
and of like tenor and aggregate principal amount.

 

31

DC1 - 221297.15

 



 

 

Except as otherwise specified as contemplated by Section 3.01 with respect to
the Securities of any series, or any Tranche thereof, any Security of such
series or Tranche (other than a Global Security) may be exchanged at the option
of the Holder, for one or more new Securities of the same series and Tranche, of
authorized denominations and of like tenor and aggregate principal amount, upon
surrender of the Securities to be exchanged at any such office or agency.
Whenever any Securities are so surrendered for exchange, the Company shall
execute, and the Trustee shall authenticate and deliver, the Securities which
the Holder making the exchange is entitled to receive.

All Securities issued upon any registration of transfer or exchange of
Securities shall be the valid obligations of the Company, evidencing the same
debt, and entitled to the same benefits under this Indenture, as the Securities
surrendered upon such registration of transfer or exchange.

Notwithstanding the foregoing exchange provisions, and except as otherwise
specified in or contemplated by Section 3.01, a Global Security of any series
shall be exchangeable pursuant to this Section 3.05 for Securities registered in
the names of Persons other than the Depositary with respect to such series or
its nominee only as provided in this paragraph. A Global Security shall be
exchangeable pursuant to this Section if (a) such Depositary notifies the
Company that it is unwilling or unable to continue as Depositary for such series
or at any time ceases to be a clearing agency registered as such under the
Securities Exchange Act, (b) the Company executes and delivers to the Trustee an
Officer’s Certificate providing that such Global Security shall be so
exchangeable, or (c) there shall have occurred and be continuing an Event of
Default with respect to the Securities of such series. Securities so issued in
exchange for a Global Security shall be of the same series, of like tenor, in
authorized denominations and in the aggregate having the same principal amount
as the Global Security exchanged, and shall be registered in such names as the
Depositary for such Global Security shall direct.

None of the Company, the Trustee or any Paying Agent will have any
responsibility or liability for any aspect of the records relating to or
payments made on account of beneficial ownership interests of a Global Security
or for maintaining, supervising or reviewing any records relating to such
beneficial interests.

Every Security presented or surrendered for registration of transfer or for
exchange shall (if so required by the Company, the Trustee or the Security
Registrar) be duly endorsed or shall be accompanied by a written instrument of
transfer in form satisfactory to the Company, the Trustee or the Security
Registrar, as the case may be, duly executed by the Holder thereof or his
attorney duly authorized in writing.

Unless otherwise specified as contemplated by Section 3.01 with respect to
Securities of any series, or any Tranche thereof, no service charge shall be
made for any registration of transfer or exchange of Securities, but the Company
may require payment of a sum sufficient to cover any tax or other governmental
charge that may be imposed in connection with any registration of transfer or
exchange of Securities, other than exchanges pursuant to Section 3.04, 5.07 or
13.06 not involving any transfer.

Neither the Trustee nor the Company shall be required, pursuant to the
provisions of this Section 3.05, (i) to issue, register the transfer of or
exchange any Securities of any series (or of

 

32

DC1 - 221297.15

 



 

any Tranche thereof) during a period beginning at the opening of business
fifteen (15) days before the day of the mailing of a notice of redemption of any
such Securities of such series or Tranche selected for redemption under Section
5.03 and ending at the close of business on the day of such mailing, or (ii) to
register the transfer of or exchange any Security so selected for redemption, in
whole or in part, except, in the case of any Security to be redeemed in part,
any portion not to be redeemed.

Section 3.06      Mutilated, Destroyed, Lost and Stolen Securities. If any
mutilated Security is surrendered to the Trustee together with such security or
indemnity as may be required by the Company or the Trustee to save each of them
and any agent of either of them harmless, the Company shall execute and the
Trustee shall authenticate and deliver in exchange therefor a new Security of
the same series and Tranche, and of like tenor and principal amount and bearing
a number not contemporaneously outstanding and shall cancel and destroy such
mutilated Security.

If there shall be delivered to the Company and the Trustee (a) evidence to their
satisfaction of the destruction, loss or theft of any Security, and (b) such
security or indemnity as may be required by them to save each of them and any
agent of either of them harmless, then, in the absence of notice to the Company
or the Trustee that such Security is held by a Person purporting to be the owner
of such Security, the Company shall execute and the Trustee shall authenticate
and deliver, in lieu of any such destroyed, lost or stolen Security, a new
Security of the same series and Tranche, and of like tenor and principal amount
and bearing a number not contemporaneously outstanding. If, after the delivery
of such new Security, a bona fide purchaser of the original Security in lieu of
which such new Security was issued presents for payment or registration such
original Security, the Trustee shall be entitled to recover such new Security
from the party to whom it was delivered or any party taking therefrom, except a
bona fide purchaser, and shall be entitled to recover upon the security or
indemnity provided therefor to the extent of any loss, damage, cost or expense
incurred by the Company and the Trustee in connection therewith and shall cancel
and destroy such new Security.

In case any such mutilated, destroyed, lost or stolen Security has become or is
about to become due and payable, the Company in its discretion may, instead of
issuing a new Security, pay such Security.

Upon the issuance of any new Security under this Section 3.06, the Company may
require the payment of a sum sufficient to cover any tax or other governmental
charge that may be imposed in relation thereto and any other expenses (including
the fees and expenses of counsel to the Company and the fees and expenses of the
Trustee, its agents and counsel) connected therewith.

Every new Security of any series issued pursuant to this Section 3.06 in lieu of
any destroyed, lost or stolen Security shall constitute an original additional
contractual obligation of the Company, whether or not the destroyed, lost or
stolen Security shall be at any time enforceable by anyone, and shall be
entitled to all the benefits of this Indenture equally and proportionately with
any and all other Securities of that series duly issued hereunder.

 

33

DC1 - 221297.15

 



 

 

The provisions of this Section 3.06 are exclusive and shall preclude (to the
extent lawful) all other rights and remedies with respect to the replacement or
payment of mutilated, destroyed, lost or stolen Securities.

Section 3.07     Payment of Interest; Interest Rights Preserved. Except as
otherwise provided as contemplated by Section 3.01 with respect to the
Securities of any series, or any Tranche thereof, interest on any Security which
is payable, and is punctually paid or duly provided for, on any Interest Payment
Date shall be paid to the Person in whose name that Security (or one or more
Predecessor Securities) is registered at the close of business on the Regular
Record Date for such interest in respect of Securities of such series, or any
Tranche thereof, except that, unless otherwise provided in the Securities of
such series, or any Tranche thereof, interest payable on the Stated Maturity of
the principal of a Security shall be paid to the Person to whom principal is
paid. The initial payment of interest on any Security of any series which is
issued between a Regular Record Date and the related Interest Payment Date shall
be payable as provided in such Security or in the Board Resolution pursuant to
Section 3.01 with respect to the related series of Securities. Except in the
case of a Global Security, at the option of the Company, interest on any series
of Securities may be paid (i) by check mailed to the address of the Person
entitled thereto as it shall appear on the Security Register of such series or
(ii) by wire transfer in immediately available funds at such place and to such
account as designated in writing by the Person entitled thereto as specified in
the Security Register of such series.

Any Paying Agents will be identified in a supplemental indenture hereto. The
Company may at any time designate additional Paying Agents or rescind the
designation of any Paying Agent; provided, however, the Company at all times
will be required to maintain a Paying Agent in each Place of Payment for each
series of Securities.

Unless otherwise provided as contemplated by Section 3.01 with respect to any
series of Securities, any interest on any Security of any series which is
payable, but is not timely paid or duly provided for, on any Interest Payment
Date for Securities of such series (herein called “Defaulted Interest”) shall
forthwith cease to be payable to the registered Holder on the relevant Regular
Record Date by virtue of having been such Holder, and such Defaulted Interest
may be paid by the Company, at its election in each case, as provided in clause
(a) or (b) below:

(a)           The Company may elect to make payment of any Defaulted Interest to
the Persons in whose names the Securities of such series in respect of which
interest is in default (or their respective Predecessor Securities) are
registered at the close of business on a date (herein called a “Special Record
Date”) for the payment of such Defaulted Interest, which shall be fixed in the
following manner. The Company shall notify the Trustee in writing of the amount
of Defaulted Interest proposed to be paid on each Security of such series and
the date of the proposed payment, and at the same time the Company shall deposit
with the Trustee an amount of money equal to the aggregate amount proposed to be
paid in respect of such Defaulted Interest or shall make arrangements
satisfactory to the Trustee for such deposit prior to the date of the proposed
payment, such money when deposited to be held in trust for the benefit of the
Persons entitled to such Defaulted Interest as provided in this clause (a).
Thereupon the Trustee shall fix a Special Record Date for the payment of such
Defaulted Interest which shall be not more than thirty (30) days and not less
than ten (10) days prior to the date of the proposed payment and not

 

34

DC1 - 221297.15

 



 

less than twenty-five (25) days after the receipt by the Trustee of the notice
of the proposed payment. The Trustee shall promptly notify the Company of such
Special Record Date and, in the name and at the expense of the Company, shall,
not less than fifteen (15) days prior to such Special Record Date, cause notice
of the proposed payment of such Defaulted Interest and the Special Record Date
therefor to be given to each Holder of Securities of such series in the manner
set forth in Section 1.08, not less than ten (10) days prior to such Special
Record Date. Notice of the proposed payment of such Defaulted Interest and the
Special Record Date therefor having been so mailed, such Defaulted Interest
shall be paid to the Persons in whose names the Securities of such series (or
their respective Predecessor Securities) are registered at the close of business
on such Special Record Date and shall no longer be payable pursuant to the
following clause (b).

(b)          The Company may make payment of any Defaulted Interest on the
Securities of any series in any other lawful manner not inconsistent with the
requirements of any securities exchange or automated quotation system on which
such Securities may be listed, traded or quoted, and upon such notice as may be
required by such exchange or automated quotation system, if, after notice given
by the Company to the Trustee of the proposed payment pursuant to this clause,
such manner of payment shall be deemed practicable by the Trustee.

Subject to the foregoing provisions of this Section 3.07 and Section 3.05, each
Security delivered under this Indenture upon registration of transfer of or in
exchange for or in lieu of any other Security shall carry the rights to interest
accrued and unpaid, and to accrue, which were carried by such other Security.

Section 3.08       Persons Deemed Owners. The Company, the Trustee and any agent
of the Company or the Trustee may treat the Person in whose name any Security is
registered as the absolute owner of such Security for the purpose of receiving
payment of principal of and premium, if any, and (subject to Sections 3.05 and
3.07) interest, if any, on such Security and for all other purposes whatsoever,
whether or not such Security be overdue, and neither the Company, the Trustee
nor any agent of the Company or the Trustee shall be affected by notice to the
contrary.

All such payments so made to any such Person, or upon such Person’s order, shall
be valid and, to the extent of the sums so paid, effectual to satisfy and
discharge the liability for moneys payable upon any such Security.

No holder of any beneficial interest in any Global Security held on its behalf
by a Depositary shall have any rights under this Indenture with respect to such
Global Security, and such Depositary may be treated by the Company, the Trustee,
and any agent of the Company or the Trustee as the owner of such Global Security
for all purposes whatsoever. Notwithstanding the foregoing, nothing herein shall
impair, as between a Depositary and such holders of beneficial interests, the
operation of customary practices governing the exercise of the rights of the
Depositary as holder of any Security.

Section 3.09    Cancellation. All Securities surrendered for payment,
redemption, registration of transfer or exchange shall, if surrendered to any
Person other than the Trustee, be delivered to the Trustee and shall be promptly
canceled by it. The Company may at any time

 

35

DC1 - 221297.15

 



 

deliver to the Trustee for cancellation any Securities previously authenticated
and delivered hereunder which the Company may have acquired in any manner
whatsoever, and may deliver to the Trustee (or to any other Person for delivery
to the Trustee) for cancellation any Securities previously authenticated
hereunder which the Company has not issued and sold, and all Securities so
delivered shall be promptly canceled by the Trustee. No Securities shall be
authenticated in lieu of or in exchange for any Securities canceled as provided
in this Section 3.09, except as expressly permitted by this Indenture. All
canceled Securities held by the Trustee shall be disposed of in accordance with
a Company Request.

Section 3.10      Computation of Interest. Except as otherwise specified as
contemplated by Section 3.01 for Securities of any series, or any Tranche
thereof, interest on the Securities of each series shall be computed on the
basis of a three hundred sixty (360)-day year of twelve (12) thirty (30)-day
months and interest on the Securities of each series for any partial period
shall be computed on the basis of a three hundred sixty (360)-day year of twelve
(12) thirty (30)-day months and the actual number of days elapsed in any partial
month.

Section 3.11     CUSIP Numbers. The Company in issuing the Securities may use
“CUSIP” or other similar numbers (if then generally in use), and, if so, the
Trustee or Security Registrar may use “CUSIP” or such other numbers in notices
of redemption as a convenience to Holders; provided that any such notice may
state that no representation is made as to the correctness of such numbers
either as printed on the Securities or as contained in any notice of a
redemption and that reliance may be placed only on the other identification
numbers printed on the Securities, in which case none of the Company or, as the
case may be, the Trustee or the Security Registrar, or any agent of any of them,
shall have any liability in respect of any CUSIP number used on any such notice,
and any such redemption shall not be affected by any defect in or omission of
such numbers. The Company shall promptly notify the Trustee in writing of any
change in “CUSIP” numbers.

ARTICLE IV

 

ISSUANCE OF SECURITIES

Section 4.01     General. Subject to the provisions of Section 4.02, the Trustee
shall authenticate and deliver Securities of a series, for original issue, at
one time or from time to time in accordance with the Company Order referred to
below, upon receipt by the Trustee of:

(a)           the instrument or instruments establishing the form or forms and
terms of such series, as provided in Sections 2.01 and 3.01;

(b)          a Company Order requesting the authentication and delivery of such
Securities and, to the extent that the terms of such Securities shall not have
been established in an indenture supplemental hereto or in a Board Resolution,
or in an Officer’s Certificate pursuant to a supplemental indenture or Board
Resolution, all as contemplated by Section 3.01, establishing such terms, in
accordance with the instrument or instruments delivered pursuant to clause (a)
above;

 

36

DC1 - 221297.15

 



 

 

(c)           the Securities of such series, executed on behalf of the Company
by an Authorized Officer;

 

(d)

an Opinion of Counsel to the effect that:

 

(i)

the form or forms of such Securities have been duly authorized by the Company
and have been established in conformity with the provisions of this Indenture;

 

(ii)

the terms of such Securities have been duly authorized by the Company and have
been established in conformity with the provisions of this Indenture; and

 

(iii)

when such Securities shall have been authenticated and delivered by the Trustee
and issued and delivered by the Company in the manner and subject to any
conditions specified in such Opinion of Counsel, such Securities will constitute
valid and binding obligations of the Company, entitled to the benefit of the
Lien of this Indenture equally and ratably with all other Securities then
Outstanding;

(e)           an Officer’s Certificate to the effect that, to the knowledge of
the signer, no Event of Default has occurred and is continuing or would result
from authentication or delivery of the Securities; and

Anything herein to the contrary notwithstanding, none of the conditions
specified in Section 4.02 shall be required to be satisfied in connection with
the initial authentication and delivery of the Securities of the Initial Series.

 

Section 4.02

Issuance of Additional Securities.

(a)          Subject to the requirements of Sections 4.01 and 4.02(b),
Securities of any one or more series may be authenticated provided that (i) the
proceeds therefrom shall be used solely to acquire, develop or construct assets
for the Company's Domestic Utility Business that are or will be located in a
Subject Jurisdiction and will be utilized to provide electric utility service to
Company's service area within a Subject Jurisdiction regulated by the MPSC (such
assets, the “Rate Base Property Additions”), (ii) the Company has obtained the
requisite regulatory approvals (including from the MPSC) in connection
therewith, and (ii) no Event of Default has occurred and is continuing or would
occur as a result of such authentication or delivery of the Securities.

(b)          Securities of any series shall be authenticated and delivered by
the Trustee on the upon receipt by the Trustee of:

 

(i)

the documents with respect to the Securities of such series specified in Section
4.01;

 

(ii)

an Officer's Certificate stating that, to the signer's knowledge, no Event of
Default has occurred and is continuing or would occur as a result of the
issuance of the additional Securities;

 

37

DC1 - 221297.15

 



 

 

 

(iii)

an Independent Expert’s Certificate dated as of a date not more than ninety (90)
days prior to the date of the Company Order requesting the authentication and
delivery of such Securities stating (and attaching supporting calculations) (A)
the Asset to Loan Ratio (taking into account the maximum amount of Indebtedness
to be authorized under the new Securities) and (B) the amount of cash, if any,
required to be delivered to the Trustee to cause the Asset to Loan Ratio to
equal 2.00 (assuming the maximum amount of Indebtedness to be authorized under
the new Series);

 

(iv)

an amount in cash equal to or greater than the amount described in clause
(b)(iii)(B) above; and

 

(v)

an Opinion of Counsel as to the matters described in Section 4.01(d) and also to
the effect that this Indenture constitutes, or, upon the delivery of, and/or the
filing and/or recording in the proper places and manner of, the instruments of
conveyance, assignment or transfer, if any, specified in such opinion, will
constitute, a Lien on the Mortgaged Property (including Rate Base Property
Additions to be acquired, constructed or developed with the proceeds of the
additional Securities), subject to no Lien thereon prior to the Lien of this
Indenture except Permitted Liens

ARTICLE V

 

REDEMPTION OF SECURITIES

Section 5.01      Applicability of Article. Securities of any series, or any
Tranche thereof, which are redeemable before their Stated Maturity shall be
redeemable in accordance with their terms and (except as otherwise specified as
contemplated by 3.01 for Securities of such series or Tranche) in accordance
with this Article.

Section 5.02      Election to Redeem; Notice to Trustee. The election of the
Company to redeem any Securities shall be evidenced by a Board Resolution or in
another manner specified as contemplated by Section 3.01 for such Securities. In
case of any redemption at the election of the Company of less than all the
Securities of any series (including any such redemption affecting only a single
Security), the Company shall, not less than forty-five (45) nor more than sixty
(60) days prior to the Redemption Date fixed by the Company (unless a shorter
notice shall be satisfactory to the Trustee), notify the Trustee of such
Redemption Date, of the principal amount of Securities of such series, or any
Tranche thereof, to be redeemed and, if applicable, of the tenor of the
Securities to be redeemed. In the case of any redemption of Securities (a) prior
to the expiration of any restriction on such redemption provided in the terms of
such Securities or elsewhere in this Indenture, or (b) pursuant to an election
of the Company which is subject to a condition specified in the terms of such
Securities, the Company shall furnish the Trustee with an Officer’s Certificate
evidencing compliance with such restriction or condition.

Section 5.03      Selection by Trustee of Securities to Be Redeemed. If less
than all the Securities of any series, or any Tranche thereof, are to be
redeemed (unless all the Securities of such series or Tranche and of a specified
tenor are to be redeemed or unless such redemption

 

38

DC1 - 221297.15

 



 

affects only a single Security), the particular Securities to be redeemed shall
be selected not more than sixty (60) days prior to the Redemption Date by the
Trustee, from the Outstanding Securities of such series, or such Tranche, not
previously called for redemption, by such method as the Trustee shall deem fair
and appropriate and which may provide for the selection for redemption of a
portion of the principal amount of any Security of such series, or such Tranche,
provided that the unredeemed portion of the principal amount of any Security
shall be in an authorized denomination (which shall not be less than the minimum
authorized denomination) for such Security. If less than all the Securities of
such series, or any Tranche thereof, and of a specified tenor are to be redeemed
(unless such redemption affects only a single Security), the particular
Securities to be redeemed shall be selected not more than sixty (60) days prior
to the Redemption Date by the Trustee, from the Outstanding Securities of such
series, or such Tranche, and of such specified tenor not previously called for
redemption in accordance with the preceding sentence.

The Trustee shall promptly notify the Company in writing of the Securities
selected for redemption as aforesaid and, in case of any Securities selected for
partial redemption as aforesaid, the principal amount thereof to be redeemed.

The provisions of the two preceding paragraphs shall not apply with respect to
any redemption affecting only a single Security, whether such Security is to be
redeemed in whole or in part. In the case of any such redemption in part, the
unredeemed portion of the principal amount of the Security shall be in an
authorized denomination (which shall not be less than the minimum authorized
denomination) for such Security.

For all purposes of this Indenture, unless the context otherwise requires, all
provisions relating to the redemption of Securities shall relate, in the case of
any Securities redeemed or to be redeemed only in part, to the portion of the
principal amount of such Securities which has been or is to be redeemed. If the
Company shall so direct, Securities registered in the name of the Company or any
Affiliate thereof, or owned of record and beneficially by, and not pledged by
the Company or an Affiliate of the Company, shall not be included in the
Securities selected for redemption.

Section 5.04      Notice of Redemption. Notice of redemption shall be given by
first-class mail, postage prepaid, mailed not less than thirty (30) nor more
than sixty (60) days prior to the Redemption Date, to each Holder of Securities
to be redeemed, at his or her address appearing in the Security Register.

With respect to Securities of each series, or any Tranche thereof, to be
redeemed, each notice of redemption shall identify the Securities to be redeemed
(including CUSIP numbers) and shall state:

 

(a)

the Redemption Date;

 

 

(b)

the Redemption Price;

(c)           if less than all the Outstanding Securities of any series, or any
Tranche thereof, consisting of more than a single Security are to be redeemed,
the identification (and, in the case of partial redemption of any such
Securities, the principal amounts) of the particular Securities to

 

39

DC1 - 221297.15

 



 

be redeemed and, if less than all the Outstanding Securities of any series, or
any Tranche thereof, consisting of a single Security are to be redeemed, the
principal amount of the particular Security to be redeemed;

(d)          that on the Redemption Date the Redemption Price, together with
accrued interest, if any, to the Redemption Date, will become due and payable
upon each such Security to be redeemed and, if applicable, that interest thereon
will cease to accrue on and after such date;

(e)           the place or places where such Securities are to be surrendered
for payment of the Redemption Price and accrued interest, if any, unless it
shall have been specified as contemplated by Section 3.01 with respect to such
Securities that such surrender shall not be required;

 

(f)

that the redemption is for a sinking fund, if such is the case; and

 

 

(g)

such other matters as the Company shall deem desirable or appropriate.

With respect to any notice of redemption of Securities at the election of the
Company, unless, upon the giving of such notice, such Securities shall be deemed
to have been paid in accordance with Section 8.01, such notice may state that
such redemption shall be conditional upon the receipt by the Paying Agent or
Agents for such Securities, on or prior to the date fixed for such redemption,
of money sufficient to pay the principal of and premium, if any, and interest,
if any, on such Securities and that if such money shall not have been so
received such notice shall be of no force or effect and the Company shall not be
required to redeem such Securities. In the event that such notice of redemption
contains such a condition and such money is not so received, the redemption
shall not be made and within a reasonable time thereafter notice shall be given,
in the manner in which the notice of redemption was given, that such money was
not so received and such redemption was not required to be made, and the Paying
Agent or Agents for the Securities otherwise to have been redeemed shall
promptly return to the Holders thereof any of such Securities which had been
surrendered for payment upon such redemption.

Notice of redemption of Securities to be redeemed at the election of the
Company, and any notice of non-satisfaction of a condition for redemption as
aforesaid, shall be given by the Company or, at the Company’s request, by the
Trustee in the name and at the expense of the Company. The notice if mailed in
the manner herein provided shall be conclusively presumed to have been duly
given, whether or not the Holder receives such notice. In any case, a failure to
give such notice by mail or any defect in the notice to the Holder of any
Security designated for redemption as a whole or in part shall not affect the
validity of the proceedings for the redemption of any other Security.

Section 5.05      Deposit of Redemption Price. On or before the Redemption Date
specified in the notice of redemption given as provided in Section 5.04, the
Company shall deliver to the Trustee or a Paying Agent (or, if the Company is
acting as its own Paying Agent, segregate and hold in trust as provided in
Section 6.03) an amount of money sufficient to pay the Redemption Price of, and
(except if the Redemption Date shall be an Interest Payment Date) accrued
interest on, all the Securities which are to be redeemed on that date.

 

40

DC1 - 221297.15

 



 

 

Section 5.06      Securities Payable on Redemption Date. Notice of redemption
having been given as aforesaid, and the conditions, if any, set forth in such
notice having been satisfied, the Securities or portions thereof so to be
redeemed shall, on the Redemption Date, become due and payable at the Redemption
Price therein specified, and from and after such date (unless, in the case of an
unconditional notice of redemption, the Company shall default in the payment of
the Redemption Price and accrued interest, if any) such Securities or portions
thereof, if interest bearing, shall cease to bear interest. Upon surrender of
any such Security for redemption in accordance with such notice, such Security
or portion thereof shall be paid by the Company at the Redemption Price,
together with accrued interest, if any, to the Redemption Date; provided,
however, that no such surrender shall be a condition to such payment if so
specified as contemplated by Section 3.01 with respect to such Security; and
provided, further, that, except as otherwise specified as contemplated by
Section 3.01 with respect to such Security, any installment of interest on any
Security the Stated Maturity of which installment is on or prior to the
Redemption Date shall be payable to the Holder of such Security, or one or more
Predecessor Securities, registered as such at the close of business on the
related Record Date according to the terms of such Security and subject to the
provisions of Section 3.07. If any Security called for redemption shall not be
so paid upon surrender thereof for redemption, the principal and any premium
shall, until paid, bear interest from the Redemption Date at the rate prescribed
therefor in the Security.

Section 5.07     Securities Redeemed in Part. Any Security (including any Global
Security) which is to be redeemed only in part shall be surrendered at a Place
of Payment therefor (with, if the Company or the Trustee so requires, due
endorsement by, or a written instrument of transfer in form satisfactory to the
Company and the Trustee duly executed by, the Holder thereof or his attorney
duly authorized in writing), and the Company shall execute, and the Trustee
shall authenticate and deliver to the Holder of such Security without service
charge, a new Security or Securities of the same series and of like tenor, of
any authorized denomination as requested by such Holder, in aggregate principal
amount equal to and in exchange for the unredeemed portion of the principal of
the Security so surrendered.

ARTICLE VI

 

COVENANTS

 

Section 6.01

Payment of Securities; Lawful Possession; Maintenance of Lien.

(a)           The Company covenants and agrees that it will duly and punctually
pay the principal of and any premium and interest on the Securities of each
series in accordance with the terms of such Securities and this Indenture.

(b)          At the date of the execution and delivery of this Indenture, as
originally executed and delivered, the Company shall own and lawfully possess
the Mortgaged Property free and clear of all Liens other than Permitted Liens.

(c)           The Company represents and warrants (as of the date of the
execution and delivery of this Indenture) that (i) the Perfectible Property
constitutes substantially all of the

 

41

DC1 - 221297.15

 



 

assets and properties included in the Mortgaged Property and (ii) the Asset to
Loan Ratio is greater than or equal to 2.00.

(d)          Except as expressly provided herein, the Company shall continue to
own and lawfully possess the Mortgaged Property free and clear of any and all
Liens other than Permitted Liens and the Company shall defend the Collateral
against all claims and demands of all Persons (other than claims and demands
related to Permitted Liens) at any time claiming the same or any interest
therein adverse to the Trustee.

Section 6.02      Maintenance of Office or Agency. The Company will maintain in
each Place of Payment for the Securities of each series, or any Tranche thereof,
an office or agency where Securities of that series or Tranche may be presented
or surrendered for payment, where Securities of that series or Tranche may be
surrendered for registration of transfer or exchange and where notices and
demands to or upon the Company in respect of the Securities of that series or
Tranche and this Indenture may be served. The Company initially appoints the
Trustee, acting through its Corporate Trust Office, as its agent for such
purpose. The Company will give prompt written notice to the Trustee of the
location, and any change in the location, of such office or agency and prompt
notice to the Holders of any such change in the manner specified in Section
1.08. If at any time the Company shall fail to maintain any such required office
or agency or shall fail to furnish the Trustee with the address thereof, such
presentations, surrenders, notices and demands may be made or served at the
Corporate Trust Office of the Trustee, and the Company hereby appoints the
Trustee as its agent to receive all such presentations, surrenders, notices and
demands.

The Company may also from time to time designate one or more other offices or
agencies where the Securities of one or more series, or any Tranche thereof, may
be presented or surrendered for any or all such purposes and may from time to
time rescind such designations; provided, however, that, unless otherwise
specified as contemplated by Section 3.01 with respect to the Securities of such
series or Tranche, no such designation or rescission shall in any manner relieve
the Company of its obligation to maintain an office or agency in each Place of
Payment for Securities of any series for such purposes. The Company will give
prompt written notice to the Trustee, and prompt notice to the Holders in the
manner specified in Section 1.08, of any such designation or rescission and of
any change in the location of any such other office or agency.

Anything herein to the contrary notwithstanding, any office or agency required
by this Section may be maintained at an office of the Company, in which event
the Company shall perform all functions to be performed at such office or
agency.

Section 6.03      Money for Securities Payments to Be Held in Trust. If the
Company shall at any time act as its own Paying Agent with respect to the
Securities of any series, or any Tranche thereof, it will, on or before each due
date of the principal of or any premium or interest on any such Securities,
segregate and hold in trust for the benefit of the Persons entitled thereto a
sum sufficient to pay the principal and any premium and interest so becoming due
until such sums shall be paid to such Persons or otherwise disposed of as herein
provided and will promptly notify the Trustee of any failure by the Company (or
any other obligor on such Securities) to make any payment of principal of or any
premium or interest on such Securities.

 

42

DC1 - 221297.15

 



 

 

Whenever the Company shall have one or more Paying Agents for the Securities of
any series, or any Tranche thereof, it will provide to a Paying Agent a sum
sufficient to pay the principal of or any premium or interest on such
Securities, such sum to be held as provided by the Trust Indenture Act, and
(unless such Paying Agent is the Trustee) the Company shall promptly notify the
Trustee of any failure by it so to act.

The Company will cause each Paying Agent for the Securities of any series, or
any Tranche thereof, other than the Company or the Trustee, to execute and
deliver to the Trustee an instrument in which such Paying Agent shall agree with
the Trustee, subject to the provisions of this Section 6.03, that such Paying
Agent will:

(a)           comply with the provisions of the Trust Indenture Act applicable
to it as a Paying Agent;

(b)          give the Trustee notice of any default by the Company in the making
of any payment of principal or any premium or interest on the Securities of that
series; and

(c)          during the continuance of any default by the Company (or any other
obligor upon such Securities), upon the written request of the Trustee,
forthwith pay to the Trustee all sums held in trust by such Paying Agent for
payment in respect of such Securities.

The Company may at any time, for the purpose of obtaining the satisfaction and
discharge of this Indenture or for any other purpose, pay, or by Company Order
direct any Paying Agent to pay, to the Trustee all sums held in trust by the
Company or such Paying Agent, such sums to be held by the Trustee upon the same
trusts as those upon which such sums were held by the Company or such Paying
Agent; and, upon such payment by any Paying Agent to the Trustee, such Paying
Agent shall be released from all further liability with respect to such money.

Any money deposited with the Trustee or any Paying Agent, or then held by the
Company, in trust for the payment of the principal of or any premium or interest
on any Security and remaining unclaimed for two years after such principal,
premium or interest has become due and payable shall promptly be paid to the
Company, or (if then held by the Company) shall be discharged from such trust;
and the Holder of such Security shall thereafter, as an unsecured general
creditor, look only to the Company for payment thereof, and all liability of the
Trustee or such Paying Agent with respect to such trust money, and all liability
of the Company as trustee thereof, shall thereupon cease; provided, however,
that the Trustee or such Paying Agent, before being required to make any such
repayment, shall, upon receipt of a Company Request and at the expense of the
Company, cause to be published once, in a newspaper published in the English
language, customarily published on each Business Day and of general circulation
in The City of New York, notice that such money remains unclaimed and that,
after a date specified therein, which shall not be less than thirty (30) days
from the date of such publication, any unclaimed balance of such money then
remaining will be repaid to the Company.

Section 6.04      Existence. Subject to Article XII and the Company’s ability to
convert into a limited liability company, limited partnership or limited
liability partnership or other legal entity under applicable law, the Company
will do or cause to be done all things necessary to

 

43

DC1 - 221297.15

 



 

preserve and keep in full force and effect its corporate existence. In
connection with the conversion of the Company into a limited liability company,
limited partnership or limited liability partnership or other legal entity under
applicable law, the Company will execute and deliver to the Trustee a
supplemental indenture to this Indenture, in form and substance satisfactory to
the Trustee, evidencing such conversion and confirming that all obligations and
liabilities of the Company hereunder and under any Securities remain in full
force and effect. Subject to Article XII and this Section 6.04, the Company will
do or cause to be done all things necessary to preserve and keep in full force
and effect its limited liability company, limited partnership or limited
liability partnership or other existence, as applicable.

Section 6.05      Maintenance of Properties. The Company shall cause (or, with
respect to property owned in common with others, make reasonable effort to
cause) the Mortgaged Property, considered as a whole, to be maintained and kept
in good condition, repair and working order and shall cause (or, with respect to
property owned in common with others, make reasonable effort to cause) to be
made such repairs, renewals, replacements, betterments and improvements thereof,
as, in the judgment of the Company, may be necessary in order that the operation
of the Mortgaged Property, considered as a whole, may be conducted in accordance
with common industry practice; provided, however, that nothing in this Section
shall prevent the Company from discontinuing, or causing the discontinuance of,
the operation and maintenance of any portion of the Mortgaged Property.

Section 6.06      Payment of Taxes; Discharge of Liens. The Company shall pay or
cause to be paid all taxes and assessments and other governmental charges
lawfully levied or assessed upon the Mortgaged Property, or upon any part
thereof, or upon the interest of the Trustee in the Mortgaged Property or the
indebtedness secured hereby, before the same shall become delinquent, and shall
make reasonable effort to observe and conform in all material respects to all
valid requirements of any Governmental Authority relative to any of the
Mortgaged Property and all covenants, terms and conditions upon or under which
any of the Mortgaged Property is held; and the Company shall not suffer any Lien
to be created upon the Mortgaged Property, or any part thereof, prior to the
Lien hereof, other than Permitted Liens; provided, however, that nothing in this
Section contained shall require the Company (a) to pay or discharge or to cause
to be paid or discharged, or to make provision for, any such Lien, or to pay any
such tax, assessment or governmental charge so long as (i) the amount,
applicability or validity thereof shall be contested in good faith and by
appropriate proceedings, (ii) such Lien, tax, assessment or charge is not
greater than Five Million Dollars ($5,000,000) or (iii) the Company shall have
established a specific reserve fund therefor and shall maintain adequate
reserves on its books for payment of the same, (b) to pay, discharge or make
provisions for any tax, assessment or other governmental charge lawfully levied
or assessed or imposed, the validity of which shall not be so contested if
adequate security for the payment of such tax, assessment or other governmental
charge and for any penalties or interest which may reasonably be anticipated
from failure to pay the same shall be given to the Trustee, or (c) to pay,
discharge or make provisions for any Permitted Liens existing on the Mortgaged
Property at the date of execution and delivery of this Indenture, as originally
executed and delivered; and provided, further, that nothing in this Section
shall prohibit the issuance or other incurrence of additional indebtedness, or
the refunding of outstanding indebtedness, secured by any Permitted Lien prior
to the Lien hereof which is permitted under this Section to continue to exist.

 

44

DC1 - 221297.15

 



 

 

 

Section 6.07

Insurance.

(a)           The Company shall (i) keep or cause to be kept all the Mortgaged
Property insured against loss by fire, to the extent that property of similar
character is usually so insured by companies similarly situated and operating
like properties, to a reasonable amount, by reputable insurance companies, the
proceeds of such insurance (except as to loss of Excepted Property and except as
to the aggregate amount of losses in any calendar year less than the greater of
(A) Ten Million Dollars ($10,000,000) and (B) three percent (3%) of the sum of
the principal amount of Securities Outstanding on the date of such particular
loss) to be made payable, subject to applicable law, to the Trustee as the
interest of the Trustee may appear or to the trustee or other holder of a
Permitted Lien prior to the Lien hereof upon property subject to the Lien
hereof, if the terms thereof require such payment, or (ii) in lieu of or
supplementing such insurance in whole or in part, adopt some other method or
plan of protection against loss by fire at least equal in protection to the
method or plan of protection against loss by fire of Persons similarly situated
and operating properties subject to similar fire hazards or properties on which
an equal primary fire insurance rate has been set by reputable insurance
companies; and if the Company shall adopt such other method or plan of
protection, it shall, subject to applicable law (and except as to any loss of
Excepted Property and except as to the aggregate amount of losses in any
calendar year less than the greater of (A) Ten Million Dollars ($10,000,000) and
(B) three percent (3%) of the principal amount of Securities Outstanding on the
date of such particular loss) and in either case shall pay to the Trustee on
account of any loss covered by such method or plan an amount in cash equal to
the amount of such loss less any amounts otherwise paid to the Trustee in
respect of such loss or paid to the trustee or other holder of any Permitted
Lien prior to the Lien hereof upon property subject to the Lien hereof in
respect of such loss if the terms thereof require such payment. Any cash so
required to be paid by the Company pursuant to any such method or plan shall for
the purposes of this Indenture be deemed to be proceeds of insurance. In case of
the adoption of such other method or plan of protection after the date of the
execution and delivery of this Indenture, as originally executed and delivered,
the Company shall also furnish to the Trustee a certificate of an actuary or
other qualified person appointed by the Company with respect to the adequacy of
such method or plan.

Anything herein to the contrary notwithstanding, the Company may have fire
insurance policies with (i) a deductible provision in a dollar amount per
occurrence not exceeding the greater of (A) Ten Million Dollars ($10,000,000)
and (B) three percent (3%) of the principal amount of the Securities Outstanding
on the date such policy goes into effect, or (ii) co-insurance or self insurance
provisions with a dollar amount per occurrence not exceeding thirty percent
(30%) of the loss proceeds otherwise payable; provided, however, that the dollar
amount described in clause (i) above may be exceeded to the extent such dollar
amount per occurrence is below the deductible amount in effect as to fire
insurance (1) on property of similar character insured by companies similarly
situated and operating like property or (2) on property as to which an equal
primary fire insurance rate has been set by reputable insurance companies.

(b)          All moneys paid to the Trustee by the Company in accordance with
this Section or received by the Trustee as proceeds of any insurance, in either
case on account of a loss on or with respect to Mortgaged Property, shall be
deposited into the Collections Account and, subject to the requirements of any
prior Permitted Lien upon property subject to the Lien hereof, be held by the
Trustee and, subject as aforesaid, shall be paid by it from time to time to the
Company to

 

45

DC1 - 221297.15

 



 

reimburse the Company for amounts (including incremental amounts) expended or
committed for expenditure in the rebuilding, renewal or replacement of or
substitution for the property destroyed or damaged or lost, upon receipt by the
Trustee of:

 

(i)

a Company Request requesting such payment;

 

(ii)

an Officer's Certificate, certifying that, to the knowledge of the signer, no
Event of Default has occurred and is continuing and that no Event of Default
will occur as a result of the requested payment;

 

(iii)

an Expert’s Certificate:

 

(A)

describing the property so damaged or destroyed or otherwise lost;

 

(B)

stating (and attaching supporting calculations), in the judgment of the signer,
the book value to the Company of such property immediately prior to the casualty
event;

 

(C)

stating (and attaching supporting calculations), in the judgment of the signer,
the book value to the Company of such property as rebuilt or renewed or as to be
rebuilt or renewed or of the replacement or substituted property; and

 

(D)

stating (and attaching supporting calculations), in the judgment of the signer,
the Asset to Loan Ratio upon the completion of the rebuilt or renewed property.

 

(iv)

an Opinion of Counsel stating that, in the opinion of the signer, the property
so rebuilt or renewed or to be rebuilt or renewed, or the replacement property,
is or will be subject to the Lien hereof to the same extent as was the property
so destroyed or damaged or otherwise lost.

Any such moneys not so applied within thirty-six (36) months after its receipt
by the Trustee, or in respect of which notice in writing of intention to apply
the same to the work of rebuilding, renewal, replacement or substitution then in
progress and uncompleted shall not have been given to the Trustee by the Company
within such thirty-six (36) months, or which the Company shall at any time
notify the Trustee is not to be so applied, shall thereafter be withdrawn, used
or applied in the manner, to the extent and for the purposes, and subject to the
conditions, provided in Section 7.05.

Anything in this Indenture to the contrary notwithstanding, if property on or
with respect to which a loss occurs constitutes Mortgaged Property in part only,
the Company may, at its election, obtain the reimbursement of insurance proceeds
attributable to the part of such property which does not constitute Mortgaged
Property under this clause (b) and obtain the reimbursement of insurance
proceeds attributable to the part of such property which does not constitute
Mortgaged Property under clause (c) of this Section 6.07.

 

46

DC1 - 221297.15

 



 

 

(c)           Whenever under the provisions of this Section the Company is
required to deliver moneys to the Trustee and at the same time shall have
satisfied the conditions set forth herein for payment of moneys by the Trustee
to the Company, there shall be paid to or retained by the Trustee or paid to the
Company, as the case may be, only the net amount.

(d)          The following notice is given pursuant to Section 427.120, R.S.Mo:
nothing contained in this notice shall be deemed to limit or modify the terms of
this Indenture, UNLESS COMPANY PROVIDES TRUSTEE EVIDENCE OF THE INSURANCE
COVERAGES REQUIRED HEREUNDER, TRUSTEE MAY, AFTER NOTICE TO COMPANY, PURCHASE
INSURANCE AT COMPANY’S EXPENSE TO COVER TRUSTEE’S INTEREST IN THE MORTGAGED
PROPERTY. THE INSURANCE MAY, BUT NEED NOT, PROTECT COMPANY’S INTEREST. THE
COVERAGES THAT TRUSTEE PURCHASES MAY NOT PAY ANY CLAIM THAT COMPANY MAKES OR ANY
CLAIM THAT IS MADE AGAINST COMPANY IN CONNECTION WITH THE MORTGAGED PROPERTY.
COMPANY MAY LATER CANCEL ANY INSURANCE PURCHASED BY TRUSTEE, BUT ONLY AFTER
PROVIDING TRUSTEE WITH EVIDENCE THAT COMPANY HAS OBTAINED INSURANCE AS REQUIRED
BY THIS INDENTURE. IF TRUSTEE PURCHASES INSURANCE FOR THE MORTGAGED PROPERTY,
COMPANY WILL BE RESPONSIBLE FOR THE COSTS OF SUCH INSURANCE, INCLUDING, WITHOUT
LIMITATION, INTEREST AND ANY OTHER CHARGES WHICH TRUSTEE MAY IMPOSE IN
CONNECTION WITH THE PLACEMENT OF THE INSURANCE, UNTIL THE EFFECTIVE DATE OF THE
CANCELLATION OR EXPIRATION OF THE INSURANCE SECURED BY THIS INDENTURE, THE COSTS
OF THE INSURANCE MAY BE ADDED TO THE INDEBTEDNESS SECURED BY THIS INDENTURE. THE
COST OF THE INSURANCE MAY BE MORE THAN THE COST OF INSURANCE COMPANY MAY BE ABLE
TO OBTAIN ON ITS OWN. IN THE EVENT OF FORECLOSURE OF THIS INDENTURE, ALL RIGHT,
TITLE AND INTEREST OF COMPANY IN AND TO ANY INSURANCE POLICIES THEN IN FORCE
SHALL PASS TO THE PURCHASER AT THE FORECLOSURE SALE.

Section 6.08      Recording, Filing, etc. The Company shall cause this Indenture
and all indentures and instruments supplemental hereto (or notices, memoranda or
financing statements as may be recorded or filed to place third parties on
notice thereof) to be promptly recorded and filed and re-recorded and re-filed
in such manner and in such places, as may be required by applicable law in order
fully to preserve and protect the security of the Holders and all rights of the
Trustee, and shall furnish to the Trustee:

(a)           promptly after the execution and delivery of this Indenture, as
originally executed and delivered, and of each supplemental indenture, an
Opinion of Counsel either stating that in the opinion of such counsel this
Indenture or such supplemental indenture (or any other instrument, notice,
memorandum or financing statement in connection therewith) has been properly
recorded and filed, so as to make effective the Lien intended to be created
hereby or thereby, and reciting the details of such action, or stating that in
the opinion of such counsel no such action is necessary to make such Lien
effective. The Company shall be deemed to be in compliance with this clause (a)
if (i) the Opinion of Counsel herein required to be delivered to the Trustee
shall state that this Indenture or such supplemental indenture (or any other

 

47

DC1 - 221297.15

 



 

instrument, notice, memorandum or financing statement in connection therewith)
has been received for record or filing in each jurisdiction in which it is
required to be recorded or filed and that, in the opinion of such counsel (if
such is the case), such receipt for record or filing makes effective the Lien
intended to be created by this Indenture or such supplemental indenture, and
(ii) such opinion is delivered to the Trustee within such time, following the
date of the execution and delivery of this Indenture, as originally executed and
delivered, or such supplemental indenture, as shall be practicable having due
regard to the number and distance of the jurisdictions in which this Indenture
or such supplemental indenture (or such other instrument, notice, memorandum or
financing statement in connection therewith) is required to be recorded or
filed; and

(b)          on or before August 1st of each year, beginning August 1, 2006, an
Opinion of Counsel stating either (i) that in the opinion of such counsel such
action has been taken, since the date of the most recent Opinion of Counsel
furnished pursuant to this clause (b) or the first Opinion of Counsel furnished
pursuant to clause (a) of this Section, with respect to the recording, filing,
re-recording, and re-filing of this Indenture and of each indenture supplemental
to this Indenture (or any other instrument, notice, memorandum or financing
statement in connection therewith), as is necessary to maintain the
effectiveness of the Lien hereof, subject to the last paragraph of this Section
6.08, and reciting the details of such action, or (ii) that in the opinion of
such counsel no such action is necessary to maintain the effectiveness of such
Lien, subject to the last paragraph of this Section 6.08.

Without limiting the foregoing requirements of this Section 6.08, the Company
shall execute and deliver such supplemental indenture or indentures and such
further instruments and do such further acts as may be necessary or proper to
carry out the purposes of this Indenture and to make subject to the Lien hereof
any property hereafter acquired, made or constructed and intended to be subject
to the Lien hereof, and to transfer to any new trustee or trustees or co-trustee
or co-trustees, the estate, powers, instruments or funds held in trust
hereunder.

The Company hereby authorizes Trustee at any time and from time to time to file
any initial financing statements, amendments thereto and continuation statements
as authorized by applicable law, required by or deemed desirable by Trustee to
establish, evidence, provide notice of or maintain the validity, perfection and
priority of any security interests granted in this Indenture.

Notwithstanding anything to the contrary set forth in this Section 6.08, neither
the Indenture nor any supplemental indenture thereto nor any Uniform Commercial
Code fixture filing shall be required to be recorded with respect to easements,
rights-of-way or other similar interests in real property held by the Company in
any Subject Jurisdiction with respect to which the Company has the power of
eminent domain or the right to cause or direct any Governmental Authority or
Person to exercise its right of eminent domain. Any certificate or opinion
required to be delivered under this Indenture may be appropriately qualified to
reflect the Company’s obligations with respect to the filing of the Indenture,
any supplemental indenture or any Uniform Commercial Code fixture filing, as
modified by this paragraph.

Section 6.09      Waiver of Certain Covenants. The Company may omit in any
particular instance to comply with any term, provision or condition set forth
in:

 

48

DC1 - 221297.15

 



 

 

(a)           any covenant or restriction specified with respect to the
Securities of any one or more series, or any one or more Tranches thereof, as
contemplated by Section 3.01 if before the time for such compliance the Holders
of at least a majority in aggregate principal amount of each Series of
Outstanding Securities of all series and Tranches with respect to which
compliance with such covenant or restriction is to be omitted, considered as one
class, shall, by Act of such Holders, either waive such compliance in such
instance or generally waive compliance with such term, provision or condition;
provided, however, that no such waiver shall be effective as to any of the
matters contemplated in clause (a), (b), (c) or (d) in Section 13.02 without the
consent of the Holders specified in such Section 13.02; and

(b)          Section 6.04, 6.05, 6.06 or 6.07 or Article XII if before the time
for such compliance the Holders of at least a majority in principal amount of
Securities Outstanding under this Indenture shall, by Act of such Holders,
either waive such compliance in such instance or generally waive compliance with
such term, provision or condition;

but, in either case, no such waiver shall extend to or affect such term,
provision or condition except to the extent so expressly waived, and, until such
waiver shall become effective, the obligations of the Company and the duties of
the Trustee in respect of any such term, provision or condition shall remain in
full force and effect.

Section 6.10     Annual Officer’s Certificate as to Compliance. Within
one-hundred twenty (120) days after the end of each fiscal year of the Company
ending after the date hereof, the Company shall deliver to the Trustee an
Officer’s Certificate which need not comply with Section 1.05, executed by the
principal executive officer, the principal financial officer or the principal
accounting officer of the Company, as to such officer’s knowledge of the
Company’s compliance with all conditions and covenants under this Indenture,
such compliance to be determined (solely for the purpose of this Section 6.10)
without regard to any period of grace or requirement of notice under this
Indenture.

ARTICLE VII

 

POSSESSION, USE AND RELEASE OF MORTGAGED PROPERTY

Section 7.01     Quiet Enjoyment. Unless one or more Events of Default shall
have occurred and be continuing, the Company shall be permitted to possess, use
and enjoy the Mortgaged Property (except, to the extent not herein otherwise
provided, such cash and securities as are expressly required to be deposited
with the Trustee).

Section 7.02     Dispositions without Release. Unless an Event of Default shall
have occurred and be continuing or an Event of Default would occur as a result
thereof, the Company may at any time and from time to time, without any release
or consent by, or report to, the Trustee:

(a)          sell or otherwise dispose of, free from the Lien of this Indenture,
any machinery, equipment, apparatus, towers, transformers, poles, lines, cables,
conduits, ducts, conductors, meters, regulators, holders, tanks, retorts,
purifiers, odorizers, scrubbers, compressors, valves, pumps, mains, pipes,
service pipes, fittings, connections, services, tools, implements, or any

 

49

DC1 - 221297.15

 



 

other fixtures or personalty, then subject to the Lien hereof, which shall have
become old, inadequate, obsolete, worn out, unfit, unadapted, unserviceable,
undesirable or unnecessary for use in the operations of the Company upon
replacing the same by, or substituting for the same, similar or analogous
property, or other property performing a similar or analogous function or
otherwise obviating the need therefor, having a book value to the Company at
least equal to that of the property sold or otherwise disposed of and subject to
the Lien hereof, subject to no Liens prior hereto except Permitted Liens;

(b)          cancel or make changes or alterations in or substitutions for any
and all easements, servitudes, rights-of-way and similar rights or interests;
and

(c)          grant, free from the Lien of this Indenture, easements, ground
leases or rights-of-way in, upon, over or across the property or rights-of-way
of the Company for the purpose of roads, pipelines, transmission lines,
distribution lines, communication lines, railways, removal of coal or other
minerals or timber, and other like purposes, or for the joint or common use of
real property, rights-of-way, facilities or equipment; provided, however, that
such grant shall not materially impair the use of the property or rights-of-way
for the purposes for which such property or rights-of-way are held by the
Company.

Section 7.03      Release of Mortgaged Property. Unless an Event of Default
shall have occurred and be continuing or an Event of Default would occur as a
result thereof, the Company may obtain the release of any part of the Mortgaged
Property, or any interest therein, and the Trustee shall release all its right,
title and interest in and to the same from the Lien hereof, upon receipt by the
Trustee of:

(a)           a Company Order requesting the release of such property and
transmitting therewith a form of instrument to effect such release (which form
must be reasonably acceptable to Trustee or Trustee's counsel);

(b)          an Officer’s Certificate stating that, to the knowledge of the
signer, no Event of Default has occurred and is continuing or would occur as a
result of any release of Mortgaged Property requested by the Company under this
Section 7.03;

(c)           an Expert’s Certificate made and dated not more than ninety (90)
days prior to the date of such Company Order:

 

(i)

describing the property to be released;

 

(ii)

stating (and attaching supporting calculations), in the judgment of the signers,
the Asset to Loan Ratio that will result if the Mortgaged Property is released
in accordance with the Company's request;

 

(iii)

if the Asset to Loan Ratio is less than 2.00, the amount of cash required to be
delivered to the Trustee to cause the Asset to Loan Ratio described in clause
(ii) above to equal 2.00;

 

50

DC1 - 221297.15

 



 

 

 

(iv)

stating that, in the judgment of the signers, such release of Mortgaged Property
will not impair the security under this Indenture in contravention of the
provisions hereof; and

 

(v)

stating (and attaching supporting calculations), in the judgment of the signers,
that the Fair Value of the Mortgaged Property, after taking into account the
release, is greater than or equal to the book value of such Mortgaged Property.

(d)          an amount in cash equal to or greater than the amount described in
clause (c)(iii) above.

Section 7.04      Release of Minor Properties. Notwithstanding the provisions of
Section 7.03, unless an Event of Default shall have occurred and be continuing
or would result from the release of Mortgaged Property pursuant to this Section
7.04, the Company may obtain the release from the Lien hereof of any part of the
Mortgaged Property, or any interest therein, and the Trustee shall whenever from
time to time requested by the Company in a Company Order transmitting therewith
a form of instrument to effect such release, and without requiring compliance
with any of the provisions of Section 7.03, release from the Lien hereof all the
right, title and interest of the Trustee in and to the same provided that the
aggregate book value of the property to be so released on any date in a given
calendar year, together with all other property released pursuant to this
Section 7.04 in such calendar year, shall not exceed the greater of (a) Ten
Million Dollars ($10,000,000) and (b) one and one-half percent (1-1/2%) of the
aggregate principal amount of Securities then Outstanding. Prior to the granting
of any such release, there shall be delivered to the Trustee (i) an Officer’s
Certificate stating that, to the knowledge of the signer, no Event of Default
has occurred and is continuing or would result from the release of the Property,
and (ii) an Expert’s Certificate stating (and attaching supporting
calculations), in the judgment of the signers, the book value of the property to
be released, the aggregate book value of all other property theretofore released
pursuant to this Section in such calendar year, and that, in the judgment of the
signers, the release thereof will not impair the security under this Indenture
in contravention of the provisions hereof.

Section 7.05     Withdrawal or Other Application of Funded Cash; Purchase Money
Obligations. Unless an Event of Default shall have occurred and be continuing or
an Event of Default would occur as a result thereof, the Company may obtain the
release of any part of the Funded Cash, and the Trustee shall release all its
right, title and interest in and to the same from the Lien hereof, upon receipt
by the Trustee of:

(a)           a Company Order requesting the release of such Funded Cash and
transmitting therewith a form of instrument to effect such release;

(b)          an Officer’s Certificate stating that, to the knowledge of the
signer, no Event of Default has occurred and is continuing or would occur as a
result of any release of Funded Cash requested by the Company under this Section
7.05; and

(c)           an Expert’s Certificate made and dated not more than ninety (90)
days prior to the date of such Company Order stating (and attaching supporting
calculations) in the judgment of the signer, that upon the release of the Funded
Cash requested to be released, (i) the Asset to

 

51

DC1 - 221297.15

 



 

Loan Ratio is greater than 2.00, and (ii) the Fair Value of the Mortgaged
Property is greater than or equal to the book value thereof.

Section 7.06     Release of Property Taken by Eminent Domain, etc. If any of the
Mortgaged Property, or any interest therein, be taken by exercise of the power
of eminent domain or be sold to an entity possessing the power of eminent domain
under a threat to exercise the same, and should the Company elect not to obtain
the release of such property pursuant to other provisions of this Article, the
Trustee shall, upon request of the Company evidenced by a Company Order
transmitting therewith a form of instrument to effect such release, release from
the Lien hereof all its right, title and interest in and to the property so
taken or sold (or with respect to an interest in property, subordinate the Lien
hereof to such interest), upon receiving (a) an Opinion of Counsel to the effect
that such property has been taken by exercise of the power of eminent domain or
has been sold to an entity possessing the power of eminent domain, (b) an
Officer’s Certificate stating (i) the amount of net proceeds received or to be
received for such property so taken or sold, and the amount so stated shall be
deemed to be the book value of such property for the purpose of any notice to
the Holders, and (ii) if applicable that the Company is selling such Mortgaged
Property under threat to exercise the power of eminent domain, and (c) the net
proceeds received by the Company; provided, however, that no such deposit shall
be required to be made hereunder if the proceeds of such taking or sale shall,
as indicated in an Officer’s Certificate delivered to the Trustee, have been
deposited with the holder of a Permitted Lien prior to the Lien of this
Indenture. Any cash deposited with the Trustee under this Section may thereafter
be withdrawn, used or applied in the manner, to the extent and for the purposes,
and subject to the conditions, provided in Section 7.05.

Section 7.07     Disclaimer or Quitclaim. In case the Company has sold,
exchanged, dedicated or otherwise disposed of, or has agreed or intends to sell,
exchange, dedicate or otherwise dispose of, or a Governmental Authority has
ordered the Company to divest itself of, any Excepted Property or any other
property not subject to the Lien hereof, or the Company desires to disclaim or
quitclaim title to property to which the Company does not purport to have title,
the Trustee shall, from time to time, disclaim or quitclaim such property upon
receipt by the Trustee of the following:

(a)           a Company Order requesting such disclaimer or quitclaim and
transmitting therewith a form of instrument to effect such disclaimer or
quitclaim;

(b)          an Officer's Certificate describing the property to be disclaimed
or quitclaimed; and certifying that no Event of Default has occurred and is
continuing or would occur as a result of any disclaim or quitclaim of property
requested by the Company under this Section 7.07; and

(c)           an Opinion of Counsel stating the signer’s opinion that such
property is not subject to the Lien hereof or required to be subject thereto by
any of the provisions hereof.

 

Section 7.08

Miscellaneous.

(a)           The Expert’s Certificate as to the book value or Fair Value of
property to be released from the Lien of this Indenture in accordance with any
provision of this Article, and as to the nonimpairment, by reason of such
release, of the security under this Indenture in

 

52

DC1 - 221297.15

 



 

contravention of the provisions hereof, shall be made by an Independent Expert
if the book value of such property and of all other property released since the
commencement of the then current calendar year, as set forth in the certificates
required by this Indenture, is $10,000,000 or more. An Expert’s Certificate
shall not be required to be made in the case of any release of property if the
book value thereof, as set forth in the certificates required by this Indenture,
is less than Twenty-Five Thousand Dollars ($25,000). To the extent that the book
value of any property to be released from the Lien of this Indenture shall be
stated in an Independent Expert’s Certificate, such book value shall not be
required to be stated in any other Expert’s Certificate delivered in connection
with such release.

(b)          No release of property from the Lien of this Indenture effected in
accordance with the provisions, and in compliance with the conditions, set forth
in this Article and in Sections 1.04 and 1.05 shall be deemed to impair the
security of this Indenture in contravention of any provision hereof.

(c)           If the Mortgaged Property shall be in the possession of a receiver
or trustee, lawfully appointed, the powers hereinbefore conferred upon the
Company with respect to the release of any part of the Mortgaged Property or any
interest therein or the withdrawal of cash may be exercised, with the approval
of the Trustee, by such receiver or trustee, notwithstanding that an Event of
Default may have occurred and be continuing, and any request, certificate,
appointment or approval made or signed by such receiver or trustee for such
purposes shall be as effective as if made by the Company or any of its officers
or appointees in the manner herein provided; and if the Trustee shall be in
possession of the Mortgaged Property under any provision of this Indenture, then
such powers may be exercised by the Trustee in its discretion notwithstanding
that an Event of Default may have occurred and be continuing.

(d)          If the Company shall retain any interest in any property released
from the Lien of this Indenture as provided in Section 7.03 or 7.04, this
Indenture shall not become or be, or be required to become or be, a Lien upon
such property or such interest therein or any improvements, accessions,
extensions or additions to such property or renewals, replacements or
substitutions of or for such property or any part or parts thereof or the
proceeds thereof unless the Company shall execute and deliver to the Trustee an
indenture supplemental hereto, in recordable form, containing a grant,
conveyance, transfer and mortgage thereof.

(e)           Notwithstanding the occurrence and continuance of an Event of
Default, the Trustee, in its discretion, may release from the Lien hereof any
part of the Mortgaged Property or permit the withdrawal of cash, upon compliance
with the other conditions specified in this Article in respect thereof.

(f)           No purchaser or grantee of property purporting to have been
released hereunder shall be bound to ascertain the authority of the Trustee to
execute the release, or to inquire as to any facts required by the provisions
hereof for the exercise of such authority; nor shall any purchaser or grantee of
any property or rights permitted by this Article to be sold, granted, exchanged,
dedicated or otherwise disposed of, be under an obligation to ascertain or
inquire into the authority of the Company to make any such sale, grant,
exchange, dedication or other disposition.

 

53

DC1 - 221297.15

 



 

 

ARTICLE VIII

 

SATISFACTION AND DISCHARGE

Section 8.01      Satisfaction and Discharge of Securities. Any Security or
Securities, or any portion of the principal amount thereof, shall be deemed to
have been paid for all purposes of this Indenture, and the entire indebtedness
of the Company in respect thereof shall be satisfied and discharged, if there
shall have been irrevocably deposited with the Trustee or any Paying Agent
(other than the Company), in trust:

(a)           money (including Funded Cash not otherwise applied pursuant to
Section 7.05) in an amount which shall be sufficient; or

(b)          in the case of a deposit made prior to the Maturity of such
Securities or portions thereof, Eligible Obligations, which shall not contain
provisions permitting the redemption or other prepayment thereof at the option
of the issuer thereof, the principal of and the interest on which when due,
without any regard to reinvestment thereof, will provide moneys which, together
with the money, if any, deposited with or held by the Trustee or such Paying
Agent, shall be sufficient; or

(c)           a combination of (a) or (b) which shall be sufficient, to pay when
due the principal of and premium, if any, and interest, if any, due and to
become due on such Securities or portions thereof; provided, however, that in
the case of the provision for payment or redemption of less than all the
Securities of any series or Tranche, such Securities or portions thereof shall
have been selected by the Security Registrar as provided herein and, in the case
of a redemption, the notice requisite to the validity of such redemption shall
have been given or irrevocable authority shall have been given by the Company to
the Trustee to give such notice, under arrangements satisfactory to the Trustee;
and provided, further, that the Company shall have delivered to the Trustee and
such Paying Agent:

 

(i)

if such deposit shall have been made prior to the Maturity of such Securities, a
Company Order stating that the money and Eligible Obligations deposited in
accordance with this Section shall be held in trust, as provided in Section
8.03;

 

(ii)

if Eligible Obligations shall have been deposited, an Opinion of Counsel to the
effect that such obligations constitute Eligible Obligations and do not contain
provisions permitting the redemption or other prepayment thereof at the option
of the issuer thereof, and an opinion of an Independent Accountant of nationally
recognized standing, selected by the Company, to the effect that the other
requirements set forth in clause (b) above have been satisfied;

 

(iii)

if such deposit shall have been made prior to the Maturity of such Securities,
an Officer’s Certificate stating the Company’s intention that, upon delivery of
such Officer’s Certificate, its indebtedness in respect of such Securities or
portions thereof will have been satisfied and discharged as contemplated in this
Section; and

 

54

DC1 - 221297.15

 



 

 

 

(iv)

an Opinion of Counsel in the United States reasonably acceptable to the Trustee
confirming that (i) the Company has received from, or there has been published
by the Internal Revenue Service a ruling or (ii) since the date of this
Indenture, there has been a change in the applicable federal income tax law, in
either case (i) or (ii) to the effect that, and based thereon such opinion shall
confirm that, the Holders of such Securities shall not recognize income, gain or
loss for federal income tax purposes as a result of the deposit, defeasance and
discharge to be effected with respect to such Securities and will be subject to
federal income tax on the same amounts, in the same manner and at the same times
as would be the case if such deposit, defeasance and discharge had not occurred.

Upon the deposit of money or Eligible Obligations, or both, in accordance with
this Section, together with the documents required by clauses (i), (ii), (iii)
and (iv) above, the Trustee shall, upon Company Request, acknowledge in writing
that such Securities or portions thereof are deemed to have been paid for all
purposes of this Indenture and that the entire indebtedness of the Company in
respect thereof has been satisfied and discharged as contemplated in this
Section. In the event that all of the conditions set forth in the preceding
paragraph shall have been satisfied in respect of any Securities or portions
thereof except that, for any reason, the Officer’s Certificate specified in
clause (iii) (if otherwise required) shall not have been delivered, such
Securities or portions thereof shall nevertheless be deemed to have been paid
for all purposes of this Indenture, and the Holders of such Securities or
portions thereof shall nevertheless be no longer entitled to the benefit of the
Lien of this Indenture or of any of the covenants of the Company under Article
VI (except the covenants contained in Sections 6.02 and 6.03) or any other
covenants made in respect of such Securities or portions thereof as contemplated
by Section 3.01, but the indebtedness of the Company in respect of such
Securities or portions thereof shall not be deemed to have been satisfied and
discharged prior to Maturity for any other purpose; and, upon Company Request,
the Trustee shall acknowledge in writing that such Securities or portions
thereof are deemed to have been paid for all purposes of this Indenture.

If payment at Stated Maturity of less than all of the Securities of any series,
or any Tranche thereof, is to be provided for in the manner and with the effect
provided in this Section, the Security Registrar shall select such Securities,
or portions of principal amount thereof, in the manner specified by Section 5.03
for selection for redemption of less than all the Securities of a series or
Tranche.

In the event that Securities which shall be deemed to have been paid for
purposes of this Indenture, and, if such is the case, in respect of which the
Company’s indebtedness shall have been satisfied and discharged, all as provided
in this Section, do not mature and are not to be redeemed within the sixty (60)
day period commencing with the date of the deposit of moneys or Eligible
Obligations, as aforesaid, the Company shall, as promptly as practicable, give a
notice, in the same manner as a notice of redemption with respect to such
Securities, to the Holders of such Securities to the effect that such deposit
has been made and the effect thereof.

Notwithstanding that any Securities shall be deemed to have been paid for
purposes of this Indenture, as aforesaid, the obligations of the Company and the
Trustee in respect of such

 

55

DC1 - 221297.15

 



 

Securities under Sections 3.04, 3.05, 3.06, 5.04, 6.02, 6.03, 10.07 and 10.14
and this Article shall survive.

The Company shall pay, and shall indemnify the Trustee or any Paying Agent with
which Eligible Obligations shall have been deposited as provided in this Section
against, any tax, fee or other charge imposed on or assessed against such
Eligible Obligations or the principal or interest received in respect of such
Eligible Obligations, including, but not limited to, any such tax payable by any
entity deemed, for tax purposes, to have been created as a result of such
deposit.

Anything herein to the contrary notwithstanding, (a) if, at any time after a
Security would be deemed to have been paid for purposes of this Indenture, and,
if such is the case, the Company’s indebtedness in respect thereof would be
deemed to have been satisfied and discharged, pursuant to this Section (without
regard to the provisions of this paragraph), the Trustee or any Paying Agent, as
the case may be, shall be required to return the money or Eligible Obligations,
or combination thereof, deposited with it as aforesaid to the Company or its
representative under any applicable Federal or State bankruptcy, insolvency or
other similar law, such Security shall thereupon be deemed retroactively not to
have been paid and any satisfaction and discharge of the Company’s indebtedness
in respect thereof shall retroactively be deemed not to have been effected, and
such Security shall be deemed to remain Outstanding, and (b) any satisfaction
and discharge of the Company’s indebtedness in respect of any Security shall be
subject to the provisions of the last paragraph of Section 6.03.

Section 8.02     Satisfaction and Discharge of Indenture. This Indenture shall
upon Company Request cease to be of further effect (except as to any surviving
rights of registration of transfer or exchange of Securities herein expressly
provided for and as otherwise provided in this Section 8.02), and the Trustee,
on demand of and at the expense of the Company, shall execute proper instruments
acknowledging the satisfaction and discharge of this Indenture, when:

 

(a)

either:

 

(i)

all Securities theretofore authenticated and delivered (other than
(i) Securities which have been destroyed, lost or stolen and which have been
replaced or paid as provided in Section 3.06, and (ii) Securities for the
payment of which money has theretofore been deposited in trust or segregated and
held in trust by the Company and thereafter repaid to the Company or discharged
from such trust, as provided in Section 6.03) have been delivered to the Trustee
for cancellation; or

 

(ii)

all such Securities not theretofore delivered to the Trustee for cancellation:

 

(A)

have become due and payable; or

 

(B)

will become due and payable at their Stated Maturity within one year of the date
of deposit; or

 

(C)

are to be called for redemption within one year under arrangements satisfactory
to the Trustee for the giving of notice of redemption by the Trustee in the
name, and at the expense, of the Company;

 

56

DC1 - 221297.15

 



 

 

and the Company, in the case of (A), (B) or (C) above, has deposited or caused
to be deposited with the Trustee as trust funds in the same currency or units of
currency in which such Securities are payable in trust for such purpose money in
an amount sufficient to pay and discharge the entire indebtedness on such
Securities not theretofore delivered to the Trustee for cancellation, for
principal and any premium and interest to the date of such deposit (in the case
of Securities which have become due and payable) or to the Stated Maturity or
Redemption Date, as the case may be;

(b)          the Company has paid or caused to be paid all other sums payable
hereunder by the Company; and

(c)           the Company has delivered to the Trustee an Officer’s Certificate
and an Opinion of Counsel, each stating that all conditions precedent herein
provided for relating to the satisfaction and discharge of this Indenture have
been complied with.

Notwithstanding the satisfaction and discharge of this Indenture, the
obligations of the Company to the Trustee under Section 10.07, the obligations
of the Trustee to any Authenticating Agent under Section 10.15 and, if money
shall have been deposited with the Trustee pursuant to subclause (ii) of clause
(a) of this Section 8.02, the obligations of the Trustee under Section 8.03 and
the last paragraph of Section 6.03 shall survive.

Upon satisfaction and discharge of this Indenture as provided in this Section,
the Trustee shall release, quit claim and otherwise turn over to the Company the
Mortgaged Property (other than money and Eligible Obligations held by the
Trustee pursuant to Section 8.03) and shall execute and deliver to the Company
such deeds and other instruments as, in the judgment of the Company, shall be
necessary, desirable or appropriate to effect or evidence such release and
quitclaim and the satisfaction and discharge of this Indenture.

Section 8.03     Application of Trust Money. Neither the Eligible Obligations
nor the money deposited pursuant to Section 8.01, nor the principal or interest
payments on any such Eligible Obligations, shall be withdrawn or used for any
purpose other than the foregoing, and shall be held by the Trustee in trust for
the Persons entitled thereto and applied by it in accordance with the provisions
of the Securities and this Indenture to the payment of the principal of and
premium, if any, and interest, if any, on the Securities or portions of
principal amount thereof in respect of which such deposit was made, all subject,
however, to the provisions of Section 6.03; provided, however, that any cash
received from such principal or interest payments on such Eligible Obligations,
if not then needed for such purpose, shall, to the extent practicable and upon
Company Request and delivery to the Trustee of the documents referred to in
clause (c)(ii) in the first paragraph of Section 8.01, be invested in Eligible
Obligations of the type described in clause (b) in the first paragraph of
Section 8.01 maturing at such times and in such amounts as shall be sufficient,
together with any other moneys and the proceeds of any other Eligible
Obligations then held by the Trustee, to pay when due the principal of and
premium, if any, and interest, if any, due and to become due on such Securities
or portions thereof on and prior to the Maturity thereof, and interest earned
from such reinvestment shall be paid over to the Company as received, free and
clear of the Lien of this

 

57

DC1 - 221297.15

 



 

Indenture, except the Lien provided by Section 10.07; and provided, further,
that any moneys held in accordance with this Section on the Maturity of all such
Securities in excess of the amount required to pay the principal of and premium,
if any, and interest, if any, then due on such Securities shall be paid over to
the Company free and clear of the Lien of this Indenture, except the Lien
provided by Section 10.07; and provided, further, that if an Event of Default
shall have occurred and be continuing, moneys to be paid over to the Company
pursuant to this Section shall be held as part of the Mortgaged Property until
such Event of Default shall have been waived or cured.

ARTICLE IX

 

EVENTS OF DEFAULT; REMEDIES

Section 9.01      Events of Default. “Event of Default” means any of the
following events which shall have occurred and be continuing:

(a)          default in the payment of any interest upon any Security when it
becomes due and payable, and continuance of such default for a period of thirty
(30) days; or

(b)          default in the payment of the principal of or any premium on any
Security when it becomes due and payable; or

(c)          default in the performance, or breach, of any covenant,
representation or warranty of the Company in this Indenture (other than a
covenant or warranty a default in the performance of which or the breach of
which is elsewhere in this Section 9.01 specifically dealt with) and continuance
of such default or breach for a period of ninety (90) days after there has been
given, by registered or certified mail, to the Company by the Trustee or to the
Company and the Trustee by the Holders of at least thirty-three percent (33%) in
principal amount of the Securities then Outstanding a written notice specifying
such default or breach and requiring it to be remedied and stating that such
notice is a “Notice of Default” unless the Trustee, or the Trustee and the
Holders of a principal amount of Securities not less than the principal amount
of Securities the Holders of which gave such notice, as the case may be, shall
agree in writing to an extension of such period prior to its expiration;
provided, however, that the Trustee, or the Trustee and the Holders of such
principal amount of Securities, as the case may be, shall be deemed to have
agreed to an extension of such period if corrective action is initiated by the
Company within such period and is being diligently pursued; or

(d)          a default under any bond, debenture, note or other evidence of
indebtedness for money borrowed by the Company or under any mortgage, indenture
or instrument under which there may be issued or by which there may be secured
or evidenced any indebtedness for money borrowed by the Company, whether such
indebtedness now exists or shall hereafter be created which default shall have
resulted in such indebtedness in an aggregate principal amount exceeding Forty
Million Dollars ($40,000,000) becoming or being declared due and payable prior
to the date on which it would otherwise have become due and payable, without
such acceleration having been rescinded or annulled within a period of thirty
(30) days after there shall have been given, by registered or certified mail, to
the Company by the Trustee or to the Company and the Trustee by the Holders of
at least thirty-three percent (33%) in principal

 

58

DC1 - 221297.15

 



 

amount of the Outstanding Securities a written notice specifying such default
and requiring the Company to cause such acceleration to be rescinded or annulled
and stating that such notice is a “Notice of Default” hereunder; or

(e)           the entry by a court having jurisdiction in the premises of (i) a
decree or order for relief in respect of the Company in an involuntary case or
proceeding under any applicable Federal or State bankruptcy, insolvency,
reorganization or other similar law, or (ii) a decree or order adjudging the
Company a bankrupt or insolvent, or approving as properly filed a petition by
one or more Persons other than the Company seeking reorganization, arrangement,
adjustment or composition of or in respect of the Company under any applicable
Federal or State law, or appointing a custodian, receiver, liquidator, assignee,
trustee, sequestrator or other similar official of the Company or of any
substantial part of its property, or ordering the winding up or liquidation of
its affairs, and any such decree or order for relief or any such other decree or
order shall have remained unstayed and in effect for a period of ninety (90)
consecutive days; or

(f)           the commencement by the Company of a voluntary case or proceeding
under any applicable Federal or State bankruptcy, insolvency, reorganization or
other similar law or of any other case or proceeding to be adjudicated a
bankrupt or insolvent, or the consent by it to the entry of a decree or order
for relief in respect of the Company in an involuntary case or proceeding under
any applicable Federal or State bankruptcy, insolvency, reorganization or other
similar law or to the commencement of any bankruptcy or insolvency case or
proceeding against it, or the filing by it of a petition or answer or consent
seeking reorganization or relief under any applicable Federal or State law, or
the consent by it to the filing of such petition or to the appointment of or
taking possession by a custodian, receiver, liquidator, assignee, trustee,
sequestrator or other similar official of the Company or of any substantial part
of its property, or the making by it of an assignment of a substantial part of
its property and assets for the benefit of creditors, or the admission by it in
writing of its inability to pay its debts generally as they become due, or the
taking of corporate action by the Company in furtherance of any such action.

Notwithstanding the foregoing provisions of this Section 9.01, if the principal
or any premium or interest on any Security is payable in a currency other than
the currency of the United States and such currency is not available to the
Company for making payment thereof due to the imposition of exchange controls or
other circumstances beyond the control of the Company, the Company will be
entitled to satisfy its obligations to Holders by making such payment in the
currency of the United States in an amount equal to the currency of the United
States equivalent of the amount payable in such other currency, as determined by
the Trustee by reference to the noon buying rate in New York, New York for cable
transfers for such currency (“Exchange Rate”), as such Exchange Rate is reported
or otherwise made available by the Federal Reserve Bank of New York on the date
of such payment, or, if such rate is not then available, on the basis of the
most recently available Exchange Rate. Notwithstanding the foregoing provisions
of this Section 9.01, any payment made under such circumstances in the currency
of the United States where the required payment is in a currency other than the
currency of the United States will not constitute an Event of Default under this
Indenture.

Section 9.02     Acceleration of Maturity; Rescission and Annulment. If an Event
of Default shall have occurred and be continuing, then in every such case the
Trustee or the Holders of not less than thirty-three percent (33%) in principal
amount of the Securities then Outstanding

 

59

DC1 - 221297.15

 



 

may declare the principal amount (or, if any of the Securities are Discount
Securities, such portion of the principal amount of such Securities as may be
specified in the terms thereof as contemplated by Section 3.01) of all
Securities then Outstanding to be due and payable immediately, by a notice in
writing to the Company (and to the Trustee if given by Holders), and upon such
declaration such principal amount (or specified amount), together with premium,
if any, and accrued interest, if any, thereon, shall become immediately due and
payable.

At any time after such a declaration of acceleration of the Maturity of the
Securities has been made, but before any sale of any of the Mortgaged Property
has been made in the manner set forth herein and before a judgment or decree for
payment of the money due has been obtained by the Trustee as hereinafter
provided in this Article IX, the Event of Default giving rise to such
declaration of acceleration shall, without further act, be deemed to have been
waived, and such declaration and its consequences shall, without further act, be
deemed to have been rescinded and annulled, if:

 

(a)

the Company has paid or deposited with the Trustee a sum sufficient to pay:

 

(i)

all overdue installments of interest on all Securities; and

 

(ii)

the principal of and premium, if any, on any Securities then Outstanding which
have become due otherwise than by such declaration of acceleration and any
interest thereon at the rate or rates prescribed therefor in such Securities;
and

 

(iii)

all sums paid or advanced by the Trustee hereunder and the reasonable
compensation, expenses, disbursements and advances of the Trustee, its agents
and counsel and the Deed of Trust Trustee; and

(b)          all Events of Default with respect to Securities, other than the
non-payment of the principal of Securities which have become due solely by such
declaration of acceleration, have been cured or waived as provided in Section
9.17.

No such rescission shall affect any subsequent default or impair any right
consequent thereon.

For all purposes under this Indenture, if a portion of the principal of an
Original Issue Discount Securities shall have been accelerated and declared due
and payable pursuant to the provisions hereof, then, from and after such
declaration, unless such declaration has been rescinded and annulled, the
principal amount of such Original Issue Discount Securities shall be deemed, for
all purposes hereunder, to be such portion of the principal thereof as shall be
due and payable as a result of such acceleration, and payment of such portion of
the principal thereof as shall be due and payable as a result of such
acceleration, together with interest if any, thereon and all other amounts owing
thereunder, shall constitute payment in full of such Original Issue Discount
Securities.

Section 9.03     Entry Upon Mortgaged Property. If an Event of Default shall
have occurred and be continuing, and if and to the extent permitted by
applicable law; (a) the Company, upon demand of the Trustee, shall forthwith
surrender to the Trustee the actual possession of, and the Trustee, by such
officers or agents as it may appoint, may enter upon and

 

60

DC1 - 221297.15

 



 

take possession of, the Mortgaged Property; and the Trustee may hold, operate
and manage the Mortgaged Property and make all needful repairs and such
renewals, replacements, betterments and improvements as to the Trustee shall
seem prudent; and the Trustee may receive the rents, issues, profits, revenues
and other income of the Mortgaged Property, to the extent, if any, that the same
shall not then constitute Excepted Property; and, after deducting the costs and
expenses of entering, taking possession, holding, operating and managing the
Mortgaged Property, as well as payments for insurance and taxes and other proper
charges upon the Mortgaged Property prior to the Lien of this Indenture and
reasonable compensation to itself, its agents and counsel, the Trustee may apply
the same as provided in Section 9.07; and (b) the Company, upon request of the
Trustee or the Holders of not less than thirty-three percent (33%) in principal
amount of the Securities then Outstanding, will provide the Trustee or such
Holders with (i) such financial or operating data or information relating to the
Mortgaged Property as the Company may possess and the Trustee or such Holders
reasonably may request as necessary for the proper operation, management and
maintenance of the Mortgaged Property, and (ii) reasonable access to such
officers of the Company that are familiar with such Mortgaged Property and
related business for the purpose of obtaining information necessary for the
proper operation, management and maintenance of the Mortgaged Property. The
Company shall provide any such information and access pursuant to clauses (b)(i)
and (ii) above without charge for up to eighteen (18) months after surrender of
possession of the Mortgaged Property and shall be subject to the Trustee and
such Holders entering into confidentiality agreements reasonably satisfactory to
the Company with respect to such data or information. Whenever all that is then
due in respect of the principal of and premium, if any, and interest, if any, on
the Securities and under any of the terms of this Indenture shall have been paid
and all defaults hereunder shall have been cured or shall have been waived as
provided in Section 9.17, the Trustee shall surrender possession of the
Mortgaged Property to the Company.

Section 9.04      Power of Sale; Suits for Enforcement; Other Remedies. In case
of the occurrence and during the continuance of any Event of Default, the
Trustee, directly or by its agents or attorneys, with or without entry upon the
Mortgaged Property, in its discretion, subject to the provisions of Section 9.16
and if, and to the extent, permitted by applicable law (a) may direct the Deed
of Trust Trustee to sell, subject to prior Liens, to the highest and best
bidder, all or any part of the Mortgaged Property of every kind and all right,
title and interest therein and right of redemption thereof, which sale shall be
made at public auction at such place and at such time and upon such terms as the
Trustee may fix and briefly specify in a notice of sale, or as may be required
by applicable law; or (b) may foreclose this Indenture as a mortgage pursuant to
applicable law; or (c) may proceed to protect and to enforce the rights of the
Trustee and of the Holders under this Indenture, by suit or suits in equity or
at law, whether for the specific performance of any covenant or agreement in
this Indenture, or in aid of the execution of any power granted by this
Indenture, or for the foreclosure of this Indenture, or for the enforcement of
any other legal, equitable or other remedy, as the Trustee, being advised by
counsel, may deem most effectual to protect and enforce any of its or any
Holder’s rights or exercise of any of its duties hereunder; or (d) may enforce
any rights it may have and exercise any remedies available under the Uniform
Commercial Code of any applicable jurisdiction and the parties acknowledge that
this Indenture is intended to be a security agreement pursuant to the Uniform
Commercial Code for any of the items specified above as part of the Mortgaged
Property which under applicable law, may be subject to a security interest
pursuant to the Uniform Commercial

 

61

DC1 - 221297.15

 



 

Code, for such purposes; or (e) may invoke any other remedies permitted by
applicable law or as provided herein.

At any such sale pursuant to clause (a) above: (a) the Deed of Trust Trustee
shall not be required to be physically present, or to have constructive
possession of, the Mortgaged Property, or any part thereof (Company hereby
covenanting and agreeing to deliver to the Deed of Trust Trustee any portion of
the Mortgaged Property not actually or constructively possessed by the Deed of
Trust Trustee immediately upon demand by the Trustee or the Deed of Trust
Trustee) and the title to and right of possession of any such property shall
pass to the purchaser thereof as completely as if such property had been
actually present and delivered to purchaser at such sale; (b) the Deed of Trust
Trustee shall deliver to the purchaser its deed and bill of sale conveying the
property so sold, but without any covenant or warranty, express or implied;
(c) each and every recital contained in any instrument of conveyance made by the
Deed of Trust Trustee shall conclusively establish the truth and accuracy of the
matters recited therein, including, without limitation, non-payment of the
Securities, the advertisement and conduct of such sale in the manner provided
herein and otherwise by law and the appointment of any successor Deed of Trust
Trustee hereunder; (d) any and all prerequisites to the validity of such sale
shall be to the extent permitted by law, conclusively presumed to have been
performed; and (e) the receipt of the Deed of Trust Trustee or of such other
party making the sale shall be a sufficient discharge to the purchaser for his
purchase money and no purchaser, or his assigns or personal representatives,
shall thereafter be obligated to see to the application of such purchase money
or be in any way answerable for any loss, misapplication or nonapplication
thereof. Should the Mortgaged Property be sold in one or more parcels as
permitted by this Section 9.04, the right of sale arising out of any Event of
Default shall not be exhausted by any one or more such sale, but other and
successive sales may be made until all of the Mortgaged Property has been sold
or until the obligations represented by the Securities have been satisfied.
Except to the extent otherwise required by applicable law, any proceeds of the
sale of the Mortgaged Property shall be applied as set forth herein.

Section 9.05     Incidents of Sale. Upon any sale of any of the Mortgaged
Property, whether made under the power of sale hereby given or pursuant to
judicial proceedings, or otherwise, to the extent permitted by applicable law:

(a)           the principal amount (or, if any of the Securities are Original
Issue Discount Securities, such portion of the principal amount of such
Securities as may be specified in the terms thereof as contemplated by Section
3.01) of all Outstanding Securities, if not previously due, shall at once become
and be immediately due and payable, and accrued interest, if any, thereon;

(b)          any Holder or Holders or the Trustee may bid for and purchase the
property offered for sale, and upon compliance with the terms of sale may hold,
retain and possess and dispose of such property, without further accountability,
and may, in paying the purchase money therefor, deliver any Outstanding
Securities or claims for interest thereon in lieu of cash to the amount which
shall, upon distribution of the net proceeds of such sale, be payable thereon,
and such Securities, in case the amounts so payable thereon shall be less than
the amount due thereon, shall be returned to the Holders thereof after being
appropriately stamped to show partial payment;

 

62

DC1 - 221297.15

 



 

 

(c)           the Trustee or Deed of Trust Trustee, as applicable, may make and
deliver to the purchaser or purchasers a good and sufficient deed, bill of sale
and instrument of assignment and transfer of the property sold;

(d)          the Trustee is hereby irrevocably appointed the true and lawful
attorney of the Company, in its name and stead, to make all necessary deeds,
bills of sale and instruments of assignment and transfer of the property so
sold; and for that purpose it may execute all necessary deeds, bills of sale and
instruments of assignment and transfer, and may substitute one or more persons,
firms or corporations with like power, the Company hereby ratifying and
confirming all that its said attorney or such substitute or substitutes shall
lawfully do by virtue hereof; but, if so requested by the Trustee or by any
purchaser, the Company shall ratify and confirm any such sale or transfer by
executing and delivering to the Trustee or to such purchaser or purchasers all
proper deeds, bills of sale, instruments of assignment and transfer and releases
as may be designated in any such request;

(e)           all right, title, interest, claim and demand whatsoever, either at
law or in equity or otherwise, of the Company of, in and to the property so sold
shall be divested and such sale shall be a perpetual bar both at law and in
equity against the Company, its successors and assigns, and against any and all
persons claiming or who may claim the property sold or any part thereof from,
through or under the Company;

(f)           the receipt of the Trustee or the Deed of Trust Trustee, as
applicable, or of the officer making such sale shall be a sufficient discharge
to the purchaser or purchasers at such sale for his or their purchase money and
such purchaser or purchasers and his or their assigns or personal
representatives shall not, after paying such purchase money and receiving such
receipt, be obliged to see to the application of such purchase money, or be in
anywise answerable for any loss, misapplication or non-application thereof; and

(g)          if requested by the Trustee, the Company will provide the purchaser
or purchasers with (i) such financial or operating data or information relating
to the Mortgaged Property as the Company may possess and such purchaser or
purchasers reasonably may request as necessary for the proper operation,
management and maintenance of the Mortgaged Property purchased, and
(ii) reasonable access to such officers of the Company that are familiar with
such Mortgaged Property and related business for the purpose of obtaining
information necessary for the proper operation, management and maintenance of
the Mortgaged Property. The information and access provided by the Company
pursuant to clauses (i) and (ii) above will be without charge to the purchaser
or purchasers and will be for up to eighteen (18) months after the date of the
sale of any Mortgaged Property and shall be subject to such purchaser or
purchasers entering into confidentiality agreements reasonably satisfactory to
the Company with respect to such data or information.

Section 9.06      Collection of Indebtedness and Suits for Enforcement by
Trustee. If an Event of Default described in clause (a) or (b) of Section 9.01
shall have occurred and be continuing, the Company shall, upon written demand of
the Trustee, pay to it, for the benefit of the Holders of the Securities with
respect to which such Event of Default shall have occurred, the whole amount
then due and payable on such Securities for principal and premium, if any, and

 

63

DC1 - 221297.15

 



 

interest, if any, and, in addition thereto, such further amount as shall be
sufficient to cover any amounts due to the Trustee under Section 10.07.

If the Company shall fail to pay such amounts forthwith upon such demand, the
Trustee, in its own name and as trustee of an express trust, may institute a
judicial proceeding for the collection of the sums so due and unpaid, may
prosecute such proceeding to judgment or final decree and may enforce the same
against the Company or any other obligor upon such Securities and collect the
moneys adjudged or decreed to be payable in the manner provided by applicable
law out of the property of the Company or any other obligor upon such
Securities, wherever situated.

The Trustee shall, to the extent permitted by applicable law, be entitled to sue
and recover judgment as aforesaid either before, during or after the pendency of
any proceedings for the enforcement of the Lien of this Indenture, and in case
of a sale of the Mortgaged Property or any part thereof and the application of
the proceeds of sale as aforesaid, the Trustee, in its own name and as trustee
of an express trust, shall be entitled to enforce payment of, and to receive,
all amounts then remaining due and unpaid upon the Securities then Outstanding
for principal, premium, if any, and interest, if any, for the benefit of the
Holders thereof, and shall be entitled to recover judgment for any portion of
the same remaining unpaid, with interest as aforesaid. No recovery of any such
judgment by the Trustee and no levy of any execution upon any such judgment upon
any of the Mortgaged Property or any other property of the Company shall affect
or impair the Lien of this Indenture upon the Mortgaged Property or any part
thereof or any rights, powers or remedies of the Trustee hereunder, or any
rights, powers or remedies of the Holders.

Section 9.07      Application of Money Collected. Any money collected by the
Trustee or the Deed of Trust Trustee pursuant to this Article, including any
rents, issues, profits, revenues and other income collected pursuant to Section
9.03 (after the deductions therein provided) and any proceeds of any sale (after
deducting the costs and expenses of such sale, including a reasonable
compensation to the Trustee, its agents and counsel, and any taxes, assessments
or Liens prior to the Lien of this Indenture, except any thereof subject to
which such sale shall have been made), whether made under any power of sale
herein granted or pursuant to judicial proceedings, together with any other sums
then held by the Trustee as part of the Mortgaged Property, shall be applied in
the following order, to the extent permitted by applicable law, at the date or
dates fixed by the Trustee and, in case of the distribution of such money on
account of principal or premium, if any, or interest, if any, upon presentation
of the Securities and the notation thereon of the payment if only partially paid
and upon surrender thereof if fully paid:

First: To the payment of all amounts due the Trustee under Section 10.07;

Second: To the payment of the whole amount then due and unpaid upon the
Outstanding Securities for principal and premium, if any, and interest, fees and
other amounts due if any, in respect of which or for the benefit of which such
money has been collected; and in case such proceeds shall be insufficient to pay
in full the whole amount so due and unpaid upon such Securities, then to the
payment of such principal and interest, if any, thereon without any preference
or priority, ratably according to the aggregate amount so due and unpaid, with
any balance then remaining to the payment of premium, if any, and, if so
specified as contemplated

 

64

DC1 - 221297.15

 



 

by Section 3.01 with respect to the Securities of any series, or any Tranche
thereof, interest, if any, on overdue premium, if any, and overdue interest, if
any, ratably as aforesaid, all to the extent permitted by applicable law; and

Third: To the payment of the remainder, if any, to the Company or to whomsoever
may be lawfully entitled to receive the same or as a court of competent
jurisdiction may direct.

Section 9.08     Receiver. If an Event of Default shall have occurred and,
during the continuance thereof, the Trustee shall have commenced judicial
proceedings to enforce any right under this Indenture, the Trustee shall, to the
extent permitted by applicable law, be entitled, as against the Company, without
notice or demand and without regard to the adequacy of the security for the
Securities or the solvency of the Company, to the appointment of a receiver of
the Mortgaged Property.

Section 9.09     Trustee May File Proofs of Claim. In case of the pendency of
any receivership, insolvency, liquidation, bankruptcy, reorganization,
arrangement, adjustment, composition or other judicial proceeding relative to
the Company or any other obligor upon the Securities or the property of the
Company or of such other obligor or their creditors, the Trustee (irrespective
of whether the principal of the Securities shall then be due and payable as
therein expressed or by declaration or otherwise and irrespective of whether the
Trustee shall have made any demand on the Company for the payment of overdue
principal or interest) shall be entitled and empowered, by intervention in such
proceeding or otherwise:

(a)           to file and prove a claim for the whole amount of principal,
premium, if any, and interest, if any, owing and unpaid in respect of the
Outstanding Securities and to file such other papers or documents as may be
necessary or advisable in order to have the claims of the Trustee (including any
claim for amounts due to the Trustee under Section 10.07) and of the Holders
allowed in such judicial proceeding; and

(b)          to collect and receive any moneys or other property payable or
deliverable on any such claims and to distribute the same; and any custodian,
receiver, assignee, trustee, liquidator, sequestrator or other similar official
in any such judicial proceeding is hereby authorized by each Holder to make such
payments to the Trustee and, in the event that the Trustee shall consent to the
making of such payments directly to the Holders, to pay to the Trustee any
amounts due it under Section 10.07.

Nothing herein contained shall be deemed to authorize the Trustee to authorize
or consent to or accept or adopt on behalf of any Holder any plan of
reorganization, arrangement, adjustment or composition affecting the Securities
or the rights of any Holder thereof or to authorize the Trustee to vote in
respect of the claim of any Holder in any such proceeding.

Section 9.10      Trustee May Enforce Claims Without Possession of Securities.
All rights of action and claims under this Indenture or the Securities may be
prosecuted and enforced by the Trustee without the possession of any of the
Securities or the production thereof in any proceeding relating thereto, and any
such proceeding instituted by the Trustee shall be brought in its own name as
trustee of an express trust, and any recovery of judgment shall, after provision
for the payment of the reasonable compensation, expenses, disbursements and
advances of the

 

65

DC1 - 221297.15

 



 

Trustee under Section 10.07, its agents and counsel, be for the ratable benefit
of the Holders of the Securities in respect of which such judgment has been
recovered.

Section 9.11      Limitation on Suits. No Holder of any Security shall have any
right to institute any proceeding, judicial or otherwise, with respect to this
Indenture, or for the appointment of a receiver, assignee, trustee, liquidator
or sequestor (or other similar official), or for any other remedy hereunder,
unless:

(a)          such Holder has previously given written notice to the Trustee of a
continuing Event of Default;

(b)          the Holders of not less than thirty-three percent (33%) in
aggregate principal amount of the Outstanding Securities shall have made written
request to the Trustee to institute proceedings in respect of such Event of
Default in its own name as Trustee hereunder;

(c)          such Holder or Holders have offered to the Trustee reasonable
security or indemnity against the costs, expenses and liabilities to be incurred
in compliance with such request;

(d)          the Trustee for sixty (60) days after its receipt of such notice,
request and offer of indemnity has failed to institute any such proceeding; and

(e)           no direction inconsistent with such written request has been given
to the Trustee during such sixty (60) day period by the Holders of a majority in
principal amount of the Outstanding Securities;

it being understood and intended that no one or more of such Holders shall have
any right in any manner whatever by virtue of, or by availing himself of, any
provision of this Indenture to affect, disturb or prejudice the Lien of this
Indenture or the rights of any other Holders, or to obtain or to seek to obtain
priority or preference over any other of such Holders or to enforce any right
under this Indenture, except in the manner herein provided and for the equal and
ratable benefit of all of such Holders.

Section 9.12     Unconditional Right of Holders to Receive Principal, Premium
and Interest. Notwithstanding any other provision in this Indenture, the Holder
of any Security shall have the right, which is absolute and unconditional, to
receive payment of the principal of and any premium and (subject to Section
3.07) interest on, and fees and other expenses in respect of, such Security on
the Stated Maturity or Stated Maturities expressed in such Security (or, in the
case of redemption, on the Redemption Date) and to institute suit for the
enforcement of any such payment, and such rights shall not be impaired without
the consent of such Holder.

Section 9.13       Restoration of Rights and Remedies. If the Trustee, Deed of
Trust Trustee or any Holder has instituted any proceeding to enforce any right
or remedy under this Indenture and such proceeding has been discontinued or
abandoned for any reason, or has been determined adversely to the Trustee or to
such Holder, then and in every such case, subject to any determination in such
proceeding, the Company, the Trustee and such Holder shall be restored severally
and respectively to their former positions hereunder and thereafter all rights
and

 

66

DC1 - 221297.15

 



 

remedies of the Trustee and such Holder shall continue as though no such
proceeding had been instituted.

Section 9.14     Rights and Remedies Cumulative. Except as otherwise provided
with respect to the replacement or payment of mutilated, destroyed, lost or
stolen Securities in the last paragraph of Section 3.06, no right or remedy
herein conferred upon or reserved to the Trustee, Deed of Trust Trustee or to
the Holders is intended to be exclusive of any other right or remedy, and every
right and remedy shall, to the extent permitted by applicable law, be cumulative
and in addition to every other right and remedy given hereunder or now or
hereafter existing at law or in equity or otherwise. The assertion or employment
of any right or remedy hereunder, or otherwise, shall not prevent the concurrent
assertion or employment of any other appropriate right or remedy.

Anything in this Article to the contrary notwithstanding, the availability of
the remedies set forth herein (on an individual or cumulative basis) and the
procedures set forth herein relating to the exercise thereof shall be subject to
(a) the applicable law (including, for purposes of this paragraph, general
principles of equity) of any jurisdiction wherein the Mortgaged Property or any
part thereof is located to the extent that such law is mandatorily applicable,
and (b) the rights of the holder of any Lien prior to the Lien of this
Indenture, and, if and to the extent that any provision of this Article
conflicts with any provision of such applicable law and/or with the rights of
the holder of any such prior Lien, such provision of law and/or the rights of
such holder shall control.

Section 9.15       Delay or Omission Not Waiver. No delay or omission of the
Trustee or of any Holder of any Securities to exercise any right or remedy
accruing upon any Event of Default shall impair any such right or remedy or
constitute a waiver of any such Event of Default or an acquiescence therein.
Every right and remedy given by this Article IX or by applicable law to the
Trustee or to the Holders may be exercised from time to time, and as often as
may be deemed expedient, by the Trustee or by the Holders, as the case may be.

Section 9.16      Control by Holders. If an Event of Default shall have occurred
and be continuing, the Holders of not less than a majority in principal amount
of the Securities then Outstanding shall have the right to direct the time,
method and place of conducting any proceeding for any remedy available to the
Trustee or the Deed of Trust Trustee, or exercising any trust or power conferred
on the Trustee or Deed of Trust Trustee, provided that:

(a)          such direction shall not be in conflict with any applicable law or
with this Indenture;

(b)          the Trustee may take or cause the Deed of Trust Trustee to take any
other action deemed proper by the Trustee which is not inconsistent with such
direction; and

(c)          subject to the provisions of Section 10.01, the Trustee shall have
the right to decline to follow such direction if a Responsible Officer or
Officers of the Trustee shall, in good faith, determine that the proceeding so
directed would involve the Trustee in personal liability or would otherwise be
contrary to applicable law.

 

67

DC1 - 221297.15

 



 

 

Section 9.17      Waiver of Past Defaults. Before any sale of any of the
Mortgaged Property and before a judgment or decree for payment of the money due
shall have been obtained by the Trustee as herein provided, the Holders of not
less than a majority in principal amount of the Securities then Outstanding may
on behalf of the Holders of all the Outstanding Securities waive any past
default hereunder and its consequences, except a default:

(a)           in the payment of the principal of or any premium or interest on
any Security Outstanding; or

(b)          in respect of a covenant or provision hereof which under Article
XIII cannot be modified or amended without the consent of the Holder of each
Outstanding Security of any series or Tranche affected.

Upon any such waiver, such default shall cease to exist, and any Event of
Default arising therefrom shall be deemed to have been cured, for every purpose
of this Indenture; but no such waiver shall extend to any subsequent or other
default or impair any right consequent thereon.

Section 9.18      Undertaking for Costs. The Company and the Trustee agree, and
each Holder of any Security by his acceptance thereof shall be deemed to have
agreed, that any court may in its discretion require, in any suit for the
enforcement of any right or remedy under this Indenture, or in any suit against
the Trustee for any action taken or omitted by it as Trustee, the filing by any
party litigant in such suit of an undertaking to pay the costs of such suit, and
such court may in its discretion assess reasonable costs including reasonable
attorneys’ fees and expenses, against any party litigant in such suit, having
due regard to the merits and good faith of the claims or defenses made by such
party litigant; provided that the provisions of this Section 9.18 shall not
apply to any suit instituted by the Trustee, to any suit instituted by any
Holder or group of Holders holding in the aggregate more than thirty-three (33%)
in principal amount of the Securities then Outstanding, or to any suit
instituted by any Holder for the enforcement of the payment of the principal of
or premium of or interest on any Security, on or after the Stated Maturity or
Stated Maturities expressed in such Security (or, in the case of redemption, on
or after the Redemption Date). Neither this Section 9.18 nor the Trust Indenture
Act shall be deemed to authorize any court to require such an undertaking or
such an assessment in any proceeding instituted by the Company.

Section 9.19      Waiver of Appraisement, Usury, Stay and Other Laws. To the
full extent that it may lawfully so agree, the Company shall not at any time set
up, claim take the benefit or advantage of any appraisement, valuation, stay,
extension or redemption law, now or hereafter in effect, in order to prevent or
hinder the enforcement of this Indenture or the absolute sale of the Mortgaged
Property, or any part thereof, or the possession thereof, or any part thereof,
by any purchaser at any sale under this Article; and the Company, for itself and
all who may claim under it, so far as it or they now or hereafter may lawfully
do so, hereby waives the benefit of all such laws. The Company, for itself and
all who may claim under it, waives, to the extent that it may lawfully do so,
all right to have the Mortgaged Property marshaled upon any foreclosure of the
Lien hereof, and agrees that any court having jurisdiction to foreclose the Lien
of this Indenture may order the sale of the Mortgaged Property as an entirety.

 

68

DC1 - 221297.15

 



 

 

Section 9.20      Deed of Trust Trustee; Successor Trustee; Exculpation. With or
without cause, at any time, the Trustee shall have the authority and power to
name, constitute and appoint, without any formality whatsoever other than an
appointment and designation in writing signed by the Trustee or its agent or
officer (whose authority shall be presumed) and other than such acts as are
required by law, another trustee in the place and stead of the Deed of Trust
Trustee or in the place and stead of any other trustee later substituted
therefor, all of whom successively shall, while so acting, have all of the
title, rights, powers and authority and be charged with all of the duties that
are conferred or charged upon the Deed of Trust Trustee; and the conveyance by
Deed of Trust Trustee, or by any trustee later substituted therefor as
aforesaid, to the purchaser(s) at any sale as herein provided for shall be
equally valid and effective. The Deed of Trust Trustee shall have no duties and
shall not be obligated to perform any acts other than those herein expressly set
forth or intended. The Deed of Trust Trustee shall not incur any personal
liability hereunder, except for its own willful neglect or default; and Deed of
Trust Trustee shall have the right to rely on any instrument, document, or
signature authorizing or supporting any action taken or proposed to be taken by
it hereunder, believed by it in good faith to be genuine. The Deed of Trust
Trustee shall be entitled to reimbursement for all expenses incurred by it in
the performance of its duties, and shall be entitled to reasonable compensation
for such of its services as shall be rendered.

ARTICLE X

 

THE TRUSTEE

Section 10.01    Certain Duties and Responsibilities. Except during the
continuance of an Event of Default, (a) the Trustee undertakes to perform such
duties and only such duties as are specifically set forth in this Indenture, and
no implied covenants or obligations shall be read into this Indenture against
the Trustee; and (b) in the absence of gross negligence or bad faith on its
part, the Trustee may conclusively rely, as to the truth of the statements and
the correctness of the opinions expressed therein, upon certificates or opinions
furnished to the Trustee and conforming to the requirements of this Indenture;
but in the case of any such certificates or opinions which by any provisions
hereof are specifically required to be furnished to the Trustee, the Trustee
shall be under a duty to examine the same to determine whether or not they
conform to the requirements of this Indenture.

In case an Event of Default shall have occurred and be continuing, the Trustee
shall exercise such of the rights and powers vested in it by this Indenture, and
use the same degree of care and skill in their exercise, as a prudent man would
exercise or use under the circumstances in the conduct of his own affairs.

No provision of this Indenture shall be construed to relieve the Trustee from
liability for its own negligent action, its own negligent failure to act, or its
own willful misconduct, except that:

 

(i)

this subsection shall not be construed to limit the effect of the first
paragraph of this Section;

 

69

DC1 - 221297.15

 



 

 

 

(ii)

the Trustee shall not be liable for any error of judgment made in good faith by
a Responsible Officer, unless it shall be proved that the Trustee was negligent
in ascertaining the pertinent facts;

 

(iii)

the Trustee shall not be liable with respect to any action taken or omitted to
be taken by it in good faith in accordance with the direction of the Holders
entitled to so direct the Trustee, as provided herein, relating to the time,
method and place of conducting any proceeding for any remedy available to the
Trustee, or exercising any trust or power conferred upon the Trustee, under this
Indenture; and

 

(iv)

no provision of this Indenture shall require the Trustee to expend or risk its
own funds or otherwise incur any financial liability in the performance of any
of its duties hereunder, or in the exercise of any of its rights or powers, if
it shall have reasonable grounds for believing that repayment of such funds or
adequate indemnity against such risk or liability is not reasonably assured to
it.

Whether or not therein expressly so provided, every provision of this Indenture
relating to the conduct or affecting the liability of or affording protection to
the Trustee shall be subject to the provisions of this Section.

Section 10.02   Notice of Defaults. The Trustee shall give the Holders notice of
any default hereunder in the manner and to the extent required to do so by the
Trust Indenture Act, unless such default shall have been cured or waived;
provided, however, that in the case of any default of the character specified in
Section 9.01(c), no such notice to Holders shall be given until at least
forty-five (45) days after the occurrence thereof. For the purpose of this
Section 10.02, the term “default” means any event which is, or after notice or
lapse of time, or both, would become, an Event of Default.

 

Section 10.03

Certain Rights of Trustee. Subject to the provisions of Section 10.01:

(a)           the Trustee may rely and shall be protected in acting or
refraining from acting upon any resolution, certificate, statement, instrument,
opinion, report, notice, request, direction, consent, order, bond, debenture,
note, other evidence of indebtedness or other paper or document believed by it
to be genuine and to have been signed or presented by the proper party or
parties;

(b)          any request or direction of the Company mentioned herein shall be
sufficiently evidenced by a Company Request or Company Order and any resolution
of the Board of Directors may be sufficiently evidenced by a Board Resolution;

(c)          whenever in the administration of this Indenture the Trustee shall
deem it desirable that a matter be proved or established prior to taking,
suffering or omitting any action hereunder, the Trustee (unless other evidence
be herein specifically prescribed) may, in the absence of bad faith on its part,
rely upon an Officer’s Certificate;

(d)          the Trustee may consult with counsel, and the written advice of
such counsel or any Opinion of Counsel shall be full and complete authorization
and protection in respect of any action taken, suffered or omitted by it
hereunder in good faith and in reliance thereon;

 

70

DC1 - 221297.15

 



 

 

(e)           the Trustee shall be under no obligation to expend or risk its own
funds or to exercise any of the rights or powers vested in it by this Indenture
at the request or direction of any of the Holders pursuant to this Indenture,
unless such Holders shall have offered to the Trustee reasonable security or
indemnity against the costs, expenses and liabilities which might be incurred by
it in compliance with such request or direction;

(f)           the Trustee shall not be bound to make any investigation into the
facts or matters stated in any resolution, certificate, statement, instrument,
opinion, report, notice, request, direction, consent, order, bond, debenture,
note, other evidence of indebtedness or other paper or document, but the
Trustee, in its discretion, may make such further inquiry or investigation into
such facts or matters as it may see fit, and, if the Trustee shall determine to
make such further inquiry or investigation, it shall be entitled to examine the
books, records and premises of the Company, personally or by agent or attorney;

(g)          the Trustee may execute any of the trusts or powers hereunder or
perform any duties hereunder either directly or by or through agents or
attorneys and the Trustee shall not be responsible for any misconduct or
negligence on the part of any agent or attorney appointed with due care by it
hereunder;

(h)          the Trustee is not required to give any bond or surety with respect
to the performance of its duties or the exercise of its powers under this
Indenture;

(i)           in the event the Trustee receives inconsistent or conflicting
requests and indemnity from two or more groups of Holders, each representing
less than a majority in aggregate principal amount of the Securities then
Outstanding, the Trustee, in its sole discretion, may determine what action, if
any, shall be taken;

(j)           the Trustee’s immunities and protections from liability and its
right to indemnification in connection with the performance of its duties under
this Indenture shall extend to the Trustee’s officers, directors, agents and
employees. Such immunities and protections and right to indemnification,
together with the Trustee’s right to compensation for the period prior to the
Trustee’s resignation or removal, shall survive the Trustee’s resignation or
removal and final payment of the Securities; and

(k)          the Trustee is not required to take notice or deemed to have notice
of any default or Event of Default hereunder unless a Responsible Officer of the
Trustee has actual knowledge thereof or has received notice in writing of such
default or Event of Default from the Company or the Holders of at least
thirty-three percent (33%) in aggregate principal amount of the Securities then
Outstanding, and in the absence of any such notices, the Trustee may
conclusively assume that no such default or Event of Default exists.

Section 10.04   Not Responsible for Recitals or Issuance of Securities or
Application of Proceeds. The recitals contained herein and in the Securities,
except the Trustee’s certificates of authentication, shall be taken as the
statements of the Company, and neither the Trustee nor any Authenticating Agent
assumes any responsibility for their correctness. The Trustee makes no
representations as to the value or condition of the Mortgaged Property or any
part thereof, or as to the title of the Company thereto or as to the security
afforded thereby or hereby, or as to the

 

71

DC1 - 221297.15

 



 

validity or genuineness of any securities at any time pledged and deposited with
the Trustee hereunder, or as to the validity or sufficiency of this Indenture or
of the Securities. The Trustee shall not be accountable for the use or
application by the Company of the Securities or the proceeds thereof or of any
money paid to the Company or upon Company Order under any provision hereof. The
Trustee shall have no responsibility to make or to see to the making of any
recording, filing or registration of any instrument or notice (including any
financing or continuation statement or any tax or securities form) (or any
rerecording, refiling or reregistration of any thereof), at any time in any
public office or elsewhere for the purpose of perfecting, maintaining the
perfection of or otherwise making effective the Lien of this Indenture or for
any other purpose and shall have no responsibility for seeing to the insurance
on the Mortgaged Property or for paying any taxes relating to the Mortgaged
Property or for otherwise maintaining the Mortgaged Property, including, but not
limited to, attending to any environmental matters in respect thereof or
disposing of any hazardous or other wastes located thereon.

Section 10.05    May Hold Securities. Each of the Trustee, any Authenticating
Agent, any Paying Agent, any Security Registrar or any other agent of the
Company, in its commercial banking or in any other capacity, may become the
owner or pledgee of Securities and, subject to Sections 10.08 and 10.13, may
otherwise deal with the Company with the same rights it would have if it were
not Trustee, Authenticating Agent, Paying Agent, Security Registrar or such
other agent. Each of said entities, in its commercial banking or in any other
capacity, may also engage in or be interested in any financial or other
transaction with the Company and, subject to Sections 10.08 and 10.13, may act
as depository, trustee or agent for any committee of Holders of Securities
secured hereby or other obligations of the Company as freely as if it were not
Trustee, Authenticating Agent, Paying Agent or Security Registrar. The
provisions of this Section shall extend to Affiliates of said entities.

Section 10.06    Money Held by Securities Intermediary. The Trustee hereby
appoints and authorizes the Securities Intermediary to act as, and the
Securities Intermediary hereby agrees to act as, a "securities intermediary"
(within the meaning of Section 8-102(a) of the NY-UCC) and as a "bank" (within
the meaning of Section 9-102(a) of the NY-UCC), as applicable, with respect to
the Collections Account for the benefit of the Trustee, as a secured party, and
shall have such rights and obligations as are expressly set forth in this
Indenture.

(a)           On or prior to the date hereof, the Securities Intermediary shall
establish and maintain a segregated account (No. 4430002096) in the name of the
Trustee in its Corporate Trust Office and entitled "Collections Account"
(hereinafter the “Collections Account”). The Trustee shall deposit all amounts
received under this Indenture into the Collections Account.

(b)          The Securities Intermediary hereby represents and warrants that it
is a “securities intermediary” (within the meaning of Section 8-102(a)(14) of
the NY-UCC) and it is a “bank” (within the meaning of Section 9-102(a)(8) of the
NY-UCC). The Securities Intermediary hereby agrees that it shall promptly
perform all duties imposed upon a “securities intermediary” or a “bank” under
the NY-UCC, other applicable law, and this Indenture.

(c)           The Securities Intermediary hereby agrees and confirms that (i) it
has established the Collections Account as set forth in this Section 10.06,
(ii) the Collections Account is and will

 

72

DC1 - 221297.15

 



 

be maintained as a "securities account" (within the meaning of Section 8-501 of
the NY-UCC) or, as set forth in Section 10.06(f), a "deposit account" (within
the meaning of Section 9-102(a)(29) of the NY-UCC), (iii) all "financial assets"
(within the meaning of Section 8-102(a)(9) of the NY-UCC) acquired or received
by, or delivered to, the Securities Intermediary pursuant to the Indenture shall
be held by it and credited by book entry to the Collections Account or otherwise
accepted by the Securities Intermediary for credit to the Collections Account,
(iv) all financial assets credited by book entry into the Collections Account or
otherwise accepted by the Securities Intermediary for credit to the Collections
Account shall be registered in the name of, or payable to or to the order of,
the Securities Intermediary, or shall be indorsed to the Securities Intermediary
or in blank, and if not so registered, payable, or indorsed, the Securities
Intermediary shall agree to hold such financial assets as a bailee for the
Trustee, and in no case will any financial asset credited to the Collections
Account be registered in the name of, payable to or to the order of, or indorsed
to, the Company except to the extent that the foregoing have been subsequently
indorsed by the Company to the Securities Intermediary or in blank, and (v) the
Securities Intermediary shall not change the name or account number of the
Collections Account without the prior written consent of the Trustee.

(d)          Only the Trustee may issue “entitlement orders” (within the meaning
of Section 8-102(a)(8) of the NY-UCC) with respect to any “security
entitlements” (within the meaning of Section 8-102(17) of the NY-UCC) in any
“financial assets” (within the meaning of Section 8-102(a)(9) of the NY-UCC)
credited to the Collections Account. If at any time the Securities Intermediary
shall receive any entitlement order or any other order from the Trustee
directing the transfer, redemption or liquidation of any financial asset carried
in the Collections Account or any instruction originated by the Trustee
directing the disbursement, deposit and/or transfer of any funds or any other
property held in the Collections Account, the Securities Intermediary shall
comply with such entitlement order, instruction or other order without further
consent by the Company or any other Person. The parties hereto hereby agree that
only the Trustee shall have “control” (within the meaning of Section 8-106(d) of
the NY-UCC) of the security entitlements carried in the Collections Account, and
the Company hereby disclaims any entitlement to claim control of such security
entitlements.

(e)           The Securities Intermediary agrees that each item of property
(including any cash, security, general intangible, document, instrument or
obligation, share, participation, interest or other property whatsoever)
credited to the Collections Account shall be treated as a "financial asset"
(within the meaning of Section 8-102(a)(9) of the NY-UCC) to the extent
permitted by applicable law. Notwithstanding any provision herein contained to
the contrary, any property deposited in or credited to the Collections Account
that is not deemed to be a financial asset under applicable law will be treated
as having been deposited in a separate, segregated sub-account within the
Collections Account as is necessary to cause such sub-account to be treated as a
"deposit account" (within the meaning of 9-102(29) of the NY-UCC) and such
sub-account shall be subject to Section 10.06(f).

(f)           To the extent that the Collections Account is not considered a
securities account under the NY-UCC, the Collections Account shall be considered
a "deposit account" (within the meaning of Section 9-102(a)(29) of the NY-UCC)
in respect of any property contained therein which is not a financial asset
under applicable law. The Trustee shall maintain such deposit account with the
Securities Intermediary acting not as a securities intermediary but as a "bank"

 

73

DC1 - 221297.15

 



 

(within the meaning of Section 9-102(a)(8) of the NY-UCC) and the Trustee shall
be deemed the "customer" (within the meaning of Section 9-104(a)(3) of the
NY-UCC) of the Securities Intermediary for purposes of the Collections Account.
The Securities Intermediary shall administer and manage the Collections Account
in strict compliance with all of the terms applicable to the Collections Account
pursuant to this Indenture. The parties hereto agree that, to the extent that
the Collections Account is deemed to be a deposit account under the NY-UCC, the
Trustee shall have "control" (within the meaning of Section 9-104(a) of the
NY-UCC) of the Collections Account, and the Company disclaims any entitlement to
claim control of such deposit account.

(g)          The Securities Intermediary shall provide to the Trustee such
information regarding the Collections Account as the Trustee may reasonably
request from time to time.

(h)          The provisions of Sections 10.01, 10.03, 10.07, 10.08, 10.10, 10.11
and 10.12 of this Indenture shall apply to the Securities Intermediary, and are
hereby incorporated by reference mutatis mutandis as if set forth in their
entirety herein.

 

Section 10.07

Compensation and Reimbursement. The Company agrees:

(a)           to pay to the Trustee from time to time such reasonable
compensation for all services rendered by it hereunder in such amounts as the
Company and the Trustee shall agree in writing from time to time (which
compensation shall not be limited by any provision of applicable law in regard
to the compensation of a trustee of an express trust);

(b)          except as otherwise expressly provided herein, to reimburse the
Trustee upon its request for all reasonable expenses, disbursements and advances
incurred or made by the Trustee in accordance with any provision of this
Indenture (including the reasonable compensation and the expenses and
disbursements of its agents and counsel), except any such expense, disbursement
or advance as may be attributable to its negligence, willful misconduct or bad
faith; and

(c)           to indemnify the Trustee for, and to hold it harmless against, any
loss, liability or expense incurred without negligence, willful misconduct or
bad faith on its part, arising out of or in connection with the acceptance or
administration of the trust or trusts hereunder, including the costs and
expenses of defending itself against any claim or liability in connection with
the exercise or performance of any of its powers or duties hereunder, except
those attributable to its negligence, willful misconduct or bad faith.

As security for the performance of the obligations of the Company under this
Section 10.07, the Trustee shall have a Lien (the “Trustee’s Lien”) secured by
this Indenture prior to the Securities upon the Mortgaged Property.

The Trustee shall notify the Company promptly of any claim for which it may seek
indemnity under this Section 10.07. The Company shall defend the claim and the
Trustee shall cooperate in the defense. The Trustee may have separate counsel
and, in the event the subject matter of the claim involves a conflict of
interest between the Company and the Trustee, the Company shall pay the
reasonable fees and expenses of such counsel. The Company need not pay for any
settlement made without its consent.

 

74

DC1 - 221297.15

 



 

 

Section 10.08   Conflicting Interests. If the Trustee has or shall acquire a
conflicting interest within the meaning of the Trust Indenture Act, the Trustee
shall either eliminate such interest or resign, to the extent and in the manner
provided by, and subject to the provisions of, the Trust Indenture Act and this
Indenture. To the extent permitted by such Act, the Trustee shall not be deemed
to have a conflicting interest by virtue of being a trustee under this Indenture
with respect to Securities of more than one series.

Section 10.09   Corporate Trustee Required; Eligibility. There shall at all
times be a Trustee hereunder which shall be a Person that is eligible pursuant
to the Trust Indenture Act to act as such and has a combined capital and surplus
of at least Fifty Million Dollars ($50,000,000). If any such Person publishes
reports of condition at least annually, pursuant to applicable law or to the
requirements of its supervising or examining authority, then for the purposes of
this Section 10.09 and to the extent permitted by the Trust Indenture Act, the
combined capital and surplus of such Person shall be deemed to be its combined
capital and surplus as set forth in its most recent report of condition so
published. If at any time the Trustee with respect to the Securities of any
series shall cease to be eligible in accordance with the provisions of this
Section 10.09, it shall resign immediately in the manner and with the effect
hereinafter specified in this Article X.

 

Section 10.10

Resignation and Removal; Appointment of Successor.

No resignation or removal of the Trustee and no appointment of a successor
Trustee pursuant to this Article X shall become effective until the acceptance
of appointment by the successor Trustee in accordance with the applicable
requirements of Section 10.11.

The Trustee may resign at any time by giving written notice thereof to the
Company. If the instrument of acceptance by a successor Trustee required by
Section 10.11 shall not have been delivered to the Trustee within thirty (30)
days after the giving of such notice of resignation, the resigning Trustee may
petition any court of competent jurisdiction for the appointment of a successor
Trustee.

The Trustee may be removed at any time by Act of the Holders of a majority in
principal amount of the Outstanding Securities, delivered to the Trustee and to
the Company.

If at any time:

 

(i)

the Trustee shall fail to comply with Section 10.08 after written request
therefor by the Company or by any Holder who has been a bona fide Holder for at
least six months; or

 

(ii)

the Trustee shall cease to be eligible under Section 10.09 and shall fail to
resign after written request therefor by the Company or by any such Holder; or

 

(iii)

the Trustee shall become incapable of acting or shall be adjudged a bankrupt or
insolvent or a receiver of the Trustee or of its property shall be appointed or
any public officer shall take charge or control of the Trustee or of its
property or affairs for the purpose of rehabilitation, conservation or
liquidation;

 

75

DC1 - 221297.15

 



 

 

then, in any such case, (a) the Company, acting pursuant to the authority of a
Board Resolution, may remove the Trustee, or (b) subject to Section 9.18, any
Holder who has been a bona fide Holder for at least six months may, on behalf of
himself and all others similarly situated, petition any court of competent
jurisdiction for the removal of the Trustee and the appointment of a successor
Trustee or Trustees.

If the Trustee shall resign, be removed or become incapable of acting, or if a
vacancy shall occur in the office of Trustee for any cause, the Company, by a
Board Resolution, shall promptly appoint a successor Trustee and shall comply
with the applicable requirements of Section 10.11. If, within one year after
such resignation, removal or incapability, or the occurrence of such vacancy, a
successor Trustee shall be appointed by Act of the Holders of a majority in
principal amount of the Outstanding Securities delivered to the Company and the
retiring Trustee, the successor Trustee so appointed shall, forthwith upon its
acceptance of such appointment in accordance with the applicable requirements of
Section 10.11, become the successor Trustee and to that extent supersede the
successor Trustee appointed by the Company. If no successor Trustee shall have
been so appointed by the Company or the Holders and accepted appointment in the
manner required by Section 10.11, any Holder who has been a bona fide Holder of
a Security for at least six months may, on behalf of itself and all others
similarly situated, petition any court of competent jurisdiction for the
appointment of a successor Trustee.

So long as no event which is, or after notice or lapse of time, or both, would
become, an Event of Default shall have occurred and be continuing, if the
Company shall have delivered to the Trustee (i) a Board Resolution appointing a
successor Trustee, effective as of a date specified therein, and (ii) an
instrument of acceptance of such appointment, effective as of such date, by such
successor Trustee in accordance with Section 10.11, the Trustee shall be deemed
to have resigned as contemplated in the second paragraph of this Section, the
successor Trustee shall be deemed to have been appointed pursuant to the fifth
paragraph of this Section and such appointment shall be deemed to have been
accepted as contemplated in Section 10.11, all as of such date, and all other
provisions of this Section and Section 10.11 shall be applicable to such
resignation, appointment and acceptance except to the extent inconsistent with
this sixth paragraph of this Section 10.10.

The Company shall give notice of each resignation and each removal of the
Trustee and each appointment of a successor Trustee to all Holders of Securities
of such series in the manner provided in Section 1.08. Each notice shall include
the name of the successor Trustee and the address of its Corporate Trust Office.

Section 10.11   Acceptance of Appointment by Successor. In case of the
appointment hereunder of a successor Trustee every such successor Trustee so
appointed shall execute, acknowledge and deliver to the Company and to the
retiring Trustee an instrument accepting such appointment, and thereupon the
resignation or removal of the retiring Trustee shall become effective and such
successor Trustee, without any further act, deed or conveyance, shall become
vested with all the rights, powers, trusts and duties of the retiring Trustee;
but, on the request of the Company or the successor Trustee, such retiring
Trustee shall, upon payment of its charges, execute and deliver an instrument
transferring to such successor Trustee all the rights, powers and trusts of the
retiring Trustee and shall duly assign, transfer and deliver to such successor
Trustee all property and money held by such retiring Trustee hereunder.

 

76

DC1 - 221297.15

 



 

 

Upon request of any such successor Trustee, the Company shall execute any and
all instruments for more fully and certainly vesting in and confirming to such
successor Trustee all such rights, powers and trusts referred to in the first
paragraph of this Section.

No successor Trustee shall accept its appointment unless at the time of such
acceptance such successor Trustee shall be qualified and eligible under this
Article X.

Section 10.12  Merger, Conversion, Consolidation or Succession to Business. Any
Corporation into which the Trustee may be merged or converted or with which it
may be consolidated, or any corporation resulting from any merger, conversion or
consolidation to which the Trustee shall be a party, or any corporation
succeeding to all or substantially all the corporate trust business of the
Trustee, shall be the successor of the Trustee hereunder, provided such
corporation shall be otherwise qualified and eligible under this Article X,
without the execution or filing of any paper or any further act on the part of
any of the parties hereto. In case any Securities shall have been authenticated,
but not delivered, by the Trustee then in office, any successor by merger,
conversion or consolidation to such authenticating Trustee may adopt such
authentication and deliver the Securities so authenticated with the same effect
as if such successor Trustee had itself authenticated such Securities.

Section 10.13   Preferential Collection of Claims Against Company. If and when
the Trustee shall be or become a creditor of the Company (or any other obligor
upon the Securities (other than by reason of a relationship described in Section
311(b) of the Trust Indenture Act)), the Trustee shall be subject to the
provisions of the Trust Indenture Act regarding the collection of claims against
the Company (or any such other obligor) to the extent applicable.

 

Section 10.14

Co-trustees and Separate Trustees.

(a)           At any time or times, for the purpose of meeting the legal
requirements of any jurisdiction in which any of the Mortgaged Property may at
the time be located, the Company and the Trustee shall have power to appoint,
and, upon the written request of the Trustee or of the Holders of at least
thirty-three percent (33%) in principal amount of the Securities then
Outstanding, the Company shall for such purpose join with the Trustee in the
execution and delivery of all instruments and agreements necessary or proper to
appoint, one or more Persons approved by the Trustee and, if no Event of Default
shall have occurred and be continuing, by the Company either to act as
co-trustee, jointly with the Trustee, of all or any part of the Mortgaged
Property, or to act as separate trustee of any such property, in either case
with such powers as may be provided in the instrument of appointment, and to
vest in such Person or Persons, in the capacity aforesaid, any property, title,
right or power deemed necessary or desirable, subject to the other provisions of
this Section. If the Company does not join in such appointment within fifteen
(15) days after the receipt by it of a request so to do, or if an Event of
Default shall have occurred and be continuing, the Trustee alone shall have
power to make such appointment.

(b)          Should any written instrument or instruments from the Company be
required by any co-trustee or separate trustee so appointed to more fully
confirm to such co-trustee or separate trustee such property, title, right or
power, any and all such instruments shall, on request, be executed, acknowledged
and delivered by the Company.

 

77

DC1 - 221297.15

 



 

 

(c)           Every co-trustee or separate trustee shall, to the extent
permitted by applicable law, but to such extent only, be appointed subject to
the following conditions:

 

(i)

the Securities shall be authenticated and delivered, and all rights, powers,
duties and obligations hereunder in respect of the custody of securities, cash
and other personal property held by, or required to be deposited or pledged with
the Trustee hereunder shall be exercised solely by the Trustee;

 

(ii)

the rights, powers, duties and obligations hereby conferred or imposed upon the
Trustee in respect of any property covered by such appointment shall be
conferred or imposed upon and exercised or performed either by the Trustee or by
the Trustee and such co-trustee or separate trustee jointly, as shall be
provided in the instrument appointing such co-trustee or separate trustee,
except to the extent that under any applicable law of any jurisdiction in which
any particular act is to be performed the Trustee shall be incompetent or
unqualified to perform such act, in which event such rights, powers, duties and
obligations shall be exercised and performed by such co-trustee or separate
trustee;

 

(iii)

the Trustee at any time, by an instrument in writing executed by it, with the
concurrence of the Company, may accept the resignation of or remove any
co-trustee or separate trustee appointed under this Section, and, if an Event of
Default shall have occurred and be continuing, the Trustee shall have power to
accept the resignation of, or remove, any such co-trustee or separate trustee
without the concurrence of the Company. Upon the written request of the Trustee,
the Company shall join with the Trustee in the execution and delivery of all
instruments and agreements necessary or proper to effectuate such resignation or
removal. A successor to any co-trustee or separate trustee so resigned or
removed may be appointed in the manner provided in this Section;

 

(iv)

neither the Trustee nor any co-trustee or separate trustee hereunder shall be
personally liable by reason of any act or omission of any other trustee
hereunder; and

 

(v)

any Act of Holders delivered to the Trustee shall be deemed to have been
delivered to each such co-trustee and separate trustee.

Section 10.15  Appointment of Authenticating Agent. The Trustee may appoint an
Authenticating Agent or Agents with respect to the Securities of one or more
series, or any Tranche thereof which shall be authorized to act on behalf of the
Trustee to authenticate Securities of such series or Tranche issued upon
original issuance, exchange, registration of transfer or partial redemption
thereof or pursuant to Section 3.06, and Securities so authenticated shall be
entitled to the benefits of this Indenture and shall be valid and obligatory for
all purposes as if authenticated by the Trustee hereunder. Wherever reference is
made in this Indenture to the authentication and delivery of Securities by the
Trustee or the Trustee’s certificate of authentication, such reference shall be
deemed to include authentication and delivery on behalf of the Trustee by an
Authenticating Agent and a certificate of authentication executed on behalf of
the Trustee by an Authenticating Agent. Each Authenticating Agent shall be
acceptable to the

 

78

DC1 - 221297.15

 



 

Company and shall at all times be a corporation organized and doing business
under the laws of the United States, any State or Territory thereof or the
District of Columbia or the Commonwealth of Puerto Rico, authorized under such
laws to act as Authenticating Agent, having a combined capital and surplus of
not less than Fifty Million Dollars ($50,000,000) and subject to supervision or
examination by Federal or State authority. If such Authenticating Agent
publishes reports of condition at least annually, pursuant to law or to the
requirements of said supervising or examining authority, then for the purposes
of this Section 10.15, the combined capital and surplus of such Authenticating
Agent shall be deemed to be its combined capital and surplus as set forth in its
most recent report of condition so published. If at any time an Authenticating
Agent shall cease to be eligible in accordance with the provisions of this
Section 10.15, such Authenticating Agent shall resign immediately in the manner
and with the effect specified in this Section 10.15.

Any corporation into which an Authenticating Agent may be merged or converted or
with which it may be consolidated, or any corporation resulting from any merger,
conversion or consolidation to which such Authenticating Agent shall be a party,
or any corporation succeeding to all or substantially all of the corporate
agency or corporate trust business of an Authenticating Agent shall be the
successor Authenticating Agent hereunder, provided such corporation shall be
otherwise eligible under this Section 10.15, without the execution or filing of
any paper or any further act on the part of the Trustee or the Authenticating
Agent.

An Authenticating Agent may resign at any time by giving written notice thereof
to the Trustee and to the Company. The Trustee may at any time terminate the
agency of an Authenticating Agent by giving written notice thereof to such
Authenticating Agent and to the Company. Upon receiving such a notice of
resignation or upon such a termination, or in case at any time such
Authenticating Agent shall cease to be eligible in accordance with the
provisions of this Section 10.15, the Trustee may appoint a successor
Authenticating Agent which shall be acceptable to the Company and shall give
notice of such appointment in the manner provided in Section 1.08 to all Holders
of Securities of the series or Tranche with respect to which such Authenticating
Agent will serve. Any successor Authenticating Agent upon acceptance of its
appointment hereunder shall become vested with all the rights, powers and duties
of its predecessor hereunder, with like effect as if originally named as an
Authenticating Agent. No successor Authenticating Agent shall be appointed
unless eligible under the provisions of this Section 10.15.

The Company agrees to pay to each Authenticating Agent from time to time
reasonable compensation for its services under this Section 10.15.

If an appointment with respect to the Securities of one or more series, or any
Tranche thereof, shall be made pursuant to this Section 10.15, the Securities of
such series or Tranche may have endorsed thereon, in addition to the Trustee’s
certificate of authentication, an alternative certificate of authentication in
the following form:

This is one of the Securities of the series designated therein referred to in
the within-mentioned Indenture.

 

 

79

DC1 - 221297.15

 



 

 

 

Date of Authentication:

                        ,
                                                                         As
Trustee

 

 

 

By:                               
                Authorized Signatory

 

If all of the Securities of a series may not be originally issued at one time,
and if the Trustee does not have an office capable of authenticating Securities
upon original issuance located in a Place of Payment where the Company wishes to
have Securities of such series authenticated upon original issuance, the
Trustee, if so requested by the Company in writing (which writing need not
comply with Section 1.04 and need not be accompanied by an Opinion of Counsel),
shall appoint, in accordance with this Section and in accordance with such
procedures as shall be acceptable to the Trustee, an Authenticating Agent having
an office in a Place of Payment designated by the Company with respect to such
series of Securities.

ARTICLE XI

 

LISTS OF HOLDERS; REPORTS BY TRUSTEE AND COMPANY

Section 11.01  Company to Furnish Trustee Names and Addresses of Holders. The
Company will furnish or cause to be furnished to the Trustee:

(a)          semi-annually, not later than January 15 and July 15 in each year,
a list of the names and addresses of the Holders of Securities of each series as
of the preceding January 1 or July 1 as the case may be; and

(b)          at such other times as the Trustee may request in writing, within
thirty (30) days after the receipt by the Company of any such request, a list of
similar form and content as of a date not more than fifteen (15) days prior to
the time such list is furnished;

provided, however, that if and so long as the Trustee shall be Security
Registrar for Securities of a series, no such list need be furnished with
respect to such series of Securities.

Section 11.02   Preservation of Information; Communications to Holders. The
Trustee shall preserve, in as current a form as is reasonably practicable, the
names and addresses of Holders contained in the most recent list furnished to
the Trustee as provided in Section 11.01 and the names and addresses of Holders
received by the Trustee in its capacity as Security Registrar. The Trustee may
destroy any list furnished to it as provided in Section 11.01 upon receipt of a
new list so furnished.

The rights of Holders to communicate with other Holders with respect to their
rights under this Indenture or under the Securities, and the corresponding
rights and privileges of the Trustee, shall be as provided in the Trust
Indenture Act. Every Holder, by receiving and holding the same, agrees with the
Company and the Trustee that neither the Company nor the Trustee nor any agent
of either of them shall be held accountable by reason of any disclosure of
information as to names and addresses of Holders made pursuant to the Trust
Indenture Act.

 

80

DC1 - 221297.15

 



 

 

Section 11.03   Reports by Trustee. The Trustee shall transmit to Holders such
reports concerning the Trustee and its actions under this Indenture as may be
required pursuant to the Trust Indenture Act at the times and in the manner
provided pursuant thereto.

Reports so required to be transmitted at stated intervals of not more than
twelve (12) months shall be dated as of May 15 and transmitted no later than
July 15 in each calendar year, commencing with the first July 15 after the first
issuance of Securities under this Indenture.

A copy of each such report shall, at the time of such transmission to Holders,
be filed by the Trustee with each stock exchange upon which any Securities are
listed, with the Commission and with the Company.

Section 11.04   Reports by Company. The Company shall file with the Trustee and
the Commission, and transmit to Holders, such information, documents and other
reports, and such summaries thereof, as may be required pursuant to the Trust
Indenture Act at the times and in the manner provided in the Trust Indenture
Act. The Company will notify the Trustee when any Securities are listed on any
stock exchange.

ARTICLE XII

 

CONSOLIDATION, MERGER, CONVEYANCE, TRANSFER OR LEASE

Section 12.01   Company May Consolidate, Etc., Only on Certain Terms. The
Company shall not consolidate with or merge into any other Person or convey,
transfer or lease, subject to the Lien of this Indenture, all of the Mortgaged
Property as or substantially as an entirety to any Person, unless:

(a)           in case the Company shall consolidate with or merge into another
Person or convey, transfer or lease all of the Mortgaged Property as or
substantially as an entirety to any Person, the Person formed by such
consolidation or into which the Company is merged or the Person which acquires
by conveyance or transfer, or which leases, the Mortgaged Property as or
substantially as an entirety shall be a Corporation organized and validly
existing under the laws of the United States, any State or Territory thereof or
the District of Columbia (such Person being hereinafter sometimes called the
“Successor Corporation”) and shall execute and deliver to the Trustee an
indenture supplemental hereto, in form satisfactory to the Trustee, which:

 

(i)

in the case of a consolidation, merger, conveyance or other transfer, or in the
case of a lease if the term thereof extends beyond the last Stated Maturity of
the Securities then Outstanding, contains an express assumption by the Successor
Corporation of the due and punctual payment of the principal of and premium, if
any, and interest, if any, on all the Securities then Outstanding and the
performance and observance of every covenant and condition of this Indenture to
be performed or observed by the Company; and

 

(ii)

in the case of a consolidation, merger, conveyance or other transfer, contains a
grant, conveyance, transfer and mortgage by the Successor Corporation, of the
same tenor of the Granting Clauses herein:

 

81

DC1 - 221297.15

 



 

 

 

(A)

confirming the Lien of this Indenture on the Mortgaged Property (as constituted
immediately prior to the time such transaction became effective) and subjecting
to the Lien of this Indenture all property, real, personal and mixed, thereafter
acquired by the Successor Corporation which shall constitute an improvement,
extension or addition to the Mortgaged Property (as so constituted) or a
renewal, replacement or substitution of or for any part thereof; and

 

(B)

at the election of the Successor Corporation subjecting to the Lien of this
Indenture such property, real, personal or mixed, in addition to the property
described in clause (A) of this Section, then owned or thereafter acquired by
the Successor Corporation as the Successor Corporation shall, in its sole
discretion, specify or describe therein, and the Lien confirmed or created by
such grant, conveyance, transfer and mortgage shall have force, effect and
standing similar to those which the Lien of this Indenture would have had if the
Company had not been a party to such consolidation, merger, conveyance or other
transfer and had itself, after the time such transaction became effective,
purchased, constructed or otherwise acquired the property subject to such grant,
conveyance, transfer and mortgage;

(b)          in the case of a lease, such lease shall be made expressly subject
to termination by the Company or by the Trustee at any time during the
continuance of an Event of Default, and also by the purchaser of the property so
leased at any sale thereof hereunder, whether such sale be made under the power
of sale hereby conferred or pursuant to judicial proceedings;

(c)           immediately after giving effect to such transaction, no Event of
Default, and no event which, after notice or lapse of time or both, would become
an Event of Default, shall have happened and be continuing; and

(d)          the Company has delivered to the Trustee an Officer’s Certificate
and an Opinion of Counsel stating that such consolidation, merger, conveyance,
transfer or lease and such supplemental indenture, comply with this Article XII
and that all conditions precedent herein provided for relating to such
transaction have been complied with.

Section 12.02  Successor Corporation Substituted. Upon any consolidation of the
Company with, or merger of the Company into, any other Person or any conveyance,
transfer or lease, subject to the Lien of this Indenture, of the Mortgaged
Property as or substantially as an entirety in accordance with Section 12.01,
the Successor Corporation formed by such consolidation or into which the Company
is merged or to which such conveyance, transfer or lease is made shall succeed
to, and be substituted for, and may exercise every right and power of, the
Company under this Indenture with the same effect as if such Successor
Corporation had been named as the Company herein. Without limiting the
generality of the foregoing:

(a)           all property of the Successor Corporation then subject to the Lien
of this Indenture shall constitute Property Additions;

 

82

DC1 - 221297.15

 



 

 

(b)          the Successor Corporation may execute and deliver to the Trustee,
and thereupon the Trustee shall, subject to the provisions of Article IV,
authenticate and deliver, Securities upon any basis provided in Article IV; and

(c)           the Successor Corporation may, subject to the applicable
provisions of this Indenture, cause Property Additions to be applied to any
other Authorized Purpose.

All Securities so executed by the Successor Corporation, and authenticated and
delivered by the Trustee, shall in all respects be entitled to the benefit of
the Lien of this Indenture equally and ratably with all Securities executed,
authenticated and delivered prior to the time such consolidation, merger,
conveyance or other transfer became effective.

Section 12.03   Extent of Lien Hereof on Property of Successor Corporation.
Unless, in the case of a consolidation, merger, conveyance or other transfer
contemplated by Section 12.01, the indenture supplemental hereto contemplated in
clause (a)(ii) in Section 12.01, or any other indenture, contains a grant,
conveyance, transfer and mortgage by the Successor Corporation as described in
subclause (B) thereof, neither this Indenture nor such supplemental indenture
shall become or be, or be required to become or be, a Lien upon any of the
properties:

(a)           owned by the Successor Corporation or any other party to such
transaction (other than the Company) immediately prior to the time of
effectiveness of such transaction; or

(b)          acquired by the Successor Corporation at or after the time of
effectiveness of such transaction, except, in either case, properties acquired
from the Company in or as a result of such transaction and improvements,
extensions and additions to such properties and renewals, replacements and
substitutions of or for any part or parts thereof.

Section 12.04    Release of Company upon Conveyance or Other Transfer. In the
case of a conveyance or other transfer to any Person or Persons as contemplated
in Section 12.01, upon the satisfaction of all the conditions specified in
Section 12.01, the Company (such term being used in this Section without giving
effect to such transaction) shall be released and discharged from all
obligations and covenants under this Indenture and on and under all Securities
then Outstanding (unless the Company shall have delivered to the Trustee an
instrument in which it shall waive such release and discharge) and the Trustee
shall acknowledge in writing that the Company has been so released and
discharged.

 

Section 12.05

Merger into Company; Extent of Lien Hereof.

(a)           Nothing in this Indenture shall be deemed to prevent or restrict
any consolidation or merger after the consummation of which the Company would be
the surviving or resulting corporation or any conveyance or other transfer, or
lease, subject to the Lien of this Indenture, of any part of the Mortgaged
Property which does not constitute the entirety, or substantially the entirety,
thereof.

(b)          Unless, in the case of a consolidation or merger described in
clause (a) of this Section, an indenture supplemental hereto shall otherwise
provide, this Indenture shall not become or be, or be required to become or be,
a Lien upon any of the properties acquired by the

 

83

DC1 - 221297.15

 



 

Company in or as a result of such transaction or any improvements, extensions or
additions to such properties or any renewals, replacements or substitutions of
or for any part or parts thereof.

ARTICLE XIII

 

SUPPLEMENTAL INDENTURES

Section 13.01   Supplemental Indentures Without Consent of Holders. Without the
consent of any Holders, the Company, when authorized by a Board Resolution, and
the Trustee, at any time and from time to time, may enter into one or more
indentures supplemental hereto, in form reasonably satisfactory to the Trustee,
for any of the following purposes:

(a)           to evidence the succession of another Person to the Company, or
successive successions, and the assumption by any such successor of the
covenants, agreements and obligations of the Company herein and in the
Securities, all as provided in Article XII; or

(b)          to add one or more covenants of the Company or other provisions for
the benefit of the Holders of, or to remain in effect only so long as there
shall be Outstanding, all or any series of Securities, or any Tranches thereof
(and if such covenants are to be for the benefit of less than all series of
Securities, stating that such covenants are expressly being included solely for
the benefit of such series), or to surrender any right or power herein conferred
upon the Company; or

(c)           to correct or amplify the description of any property at any time
subject to the Lien of this Indenture; or better to assure, convey and confirm
unto the Trustee any property subject or required to be subjected to the Lien of
this Indenture; or to subject to the Lien of this Indenture additional property
(including property of Persons other than the Company), to specify any
additional Permitted Liens with respect to such additional property and to
modify Section 7.02 in order to specify therein any additional items with
respect to such additional property; or

(d)          to establish the form or terms of Securities of any series or
Tranche as permitted by Section 4.02; or

(e)           to evidence and provide for the acceptance of appointment
hereunder by a successor Trustee and to add to or change any of the provisions
of this Indenture as shall be necessary to provide for or facilitate the
administration of the trusts hereunder by more than one Trustee, pursuant to the
requirements of Section 10.11; or

(f)           to provide for the procedures required to permit the Company to
utilize, at its option, a non-certificated system of registration for all, or
any series or Tranche of, the Securities; or

(g)          to change any place or places where (i) the principal of and
premium, if any, and interest, if any, on all or any series of Securities, or
any Tranche thereof, shall be payable, (ii) all or any series of Securities, or
any Tranche thereof, may be surrendered for registration of transfer, (iii) all
or any series of Securities, or any Tranche thereof, may be surrendered for
exchange and (iv) notices and demands to or upon the Company in respect of all
or any series of Securities, or any Tranche thereof, and this Indenture may be
served; or

 

84

DC1 - 221297.15

 



 

 

(h)          to cure any ambiguity, to correct or supplement any provision in
this Indenture which may be defective or inconsistent with any other provision
herein, or to make any other additions to, deletions from or other changes to
the provisions under this Indenture, provided that such additions, deletions
and/or other changes shall not adversely affect the interests of the Holders of
Securities of any series or Tranche in any material respect; or

(i)           to permit or facilitate the issuance of Securities in bearer form,
registrable or not registrable as to principal and to provide for the
authentication and delivery of such bearer bonds and coupons appertaining
thereto representing interest, if any, thereon and for the procedures for the
registration, exchange and replacement thereof and for the giving of notice to,
and the solicitation of the vote or consent of, the Holders thereof, and for any
and all other matters incidental thereto; or

(j)           to comply with the rules or regulations of any securities exchange
or automated quotation system on which any of the Securities may be listed,
traded or quoted; or

(k)          to change or eliminate any of the provisions of this Indenture;
provided, that any such change or elimination shall become effective only after
all Securities then Outstanding cease to be Outstanding or, with respect to such
Securities then Outstanding at any time, the Holders thereof consent to such
change or elimination in accordance with the requirements of Section 13.02; or

(l)           to evidence the conversion of the Company into a limited liability
company, limited partnership or limited liability partnership or other legal
entity under applicable law; or

(m)         to increase the maximum amount of indebtedness referred to on the
cover page of this Indenture, so long as such increase is permitted hereunder,
including pursuant to Section 4.02; or

(n)          to modify, eliminate or add to the provisions of this Indenture to
such extent as shall be necessary to effect the qualification of this Indenture
under the Trust Indenture Act, or under any similar federal statute hereafter
enacted, and to add to this Indenture such other provisions as may be expressly
permitted by the Trust Indenture Act, excluding, however the provisions referred
to in Section 316(a)(2) of the Trust Indenture Act as in effect at the date as
of which this instrument was executed or any corresponding provision in any
similar federal statute hereafter enacted. Without limiting the generality of
the foregoing, if the Trust Indenture Act as in effect at the date of the
execution and delivery of this Indenture, as originally executed and delivered,
or at any time thereafter shall be amended and if any such amendment shall
require one or more changes to any provisions hereof or the inclusion herein of
any additional provisions, or shall by operation of law be deemed to effect such
changes or incorporate such provisions by reference or otherwise, this Indenture
shall be deemed to have been amended so as to conform to such amendment to the
Trust Indenture Act, and the Company and the Trustee may, without the consent of
any Holders, enter into an indenture supplemental hereto to evidence such
amendment hereof.

Section 13.02  Supplemental Indentures With Consent of Holders. Subject to the
provisions of Section 13.01, with the consent of the Holders of not less than a
majority in

 

85

DC1 - 221297.15

 



 

aggregate principal amount of each series of Securities then Outstanding under
this Indenture, by Act of such Holders delivered to the Company and the Trustee,
the Company and the Trustee may enter into an indenture or indentures
supplemental hereto for the purpose of adding any provisions to, or changing in
any manner or eliminating any of the provisions of, this Indenture; provided,
however, that if there shall be Securities of more than one series Outstanding
hereunder and if a proposed supplemental indenture shall directly affect the
rights of the Holders of Securities of one or more, but less than all, of such
series, then the consent only of the Holders of a majority in aggregate
principal amount of each series of the Outstanding Securities so directly
affected, shall be required; and provided, further, that if the Securities of
any series shall have been issued in more than one Tranche and if a proposed
supplemental indenture shall directly affect the rights of the Holders of
Securities of one or more, but less than all, of such Tranches, then the consent
only of the Holders of a majority in aggregate principal amount of the
Outstanding Securities of all Tranches so directly affected, considered as one
class, shall be required; and provided, further, that no such supplemental
indenture shall:

(a)           change the Stated Maturity of the principal of, or any installment
of principal of or interest on, any Security, or reduce the principal amount
thereof, or the premium or rate of interest or the amount of any installment of
interest thereon, or change the method of calculating such rate or any premium
payable, or reduce the amount of the principal of an Original Issue Discount
Security or any other Security which would be due and payable upon a declaration
of acceleration of the Maturity thereof pursuant to Section 9.02, or change the
coin or currency in which, any Security or any premium or interest thereon is
payable, or impair the right to institute suit for the enforcement of any such
payment on or after the Stated Maturity thereof (or, in the case of redemption,
on or after the Redemption Date) without the consent of the Holder of such
Security; or

(b)          permit the creation of any Lien (not otherwise permitted hereby)
ranking prior to the Lien of this Indenture with respect to all or substantially
all of the Mortgaged Property, or terminate the Lien of this Indenture on all or
substantially all of the Mortgaged Property or deprive the Holders of the
benefit of the Lien of this Indenture, without, in any such case, the consent of
the Holders of all Securities then Outstanding; or

(c)           reduce the percentage in principal amount of the Outstanding
Securities of any series, or any Tranche thereof, the consent of the Holders of
which is required for any such supplemental indenture, or the consent of the
Holders of which is required for any waiver (of compliance with any provision of
this Indenture or any default hereunder and its consequence), or reduce the
requirements for quorum or voting provided for in this Indenture without the
consent of the Holder of each Outstanding Security of such series; or

(d)          modify any of the provisions of this Section 13.02, Section 9.17 or
Section 6.09, except to increase any such percentage or to provide that certain
other provisions of this Indenture cannot be modified or waived, without the
consent of the Holder of each Outstanding Security affected thereby; provided,
however, that this clause shall not be deemed to require the consent of any
Holder with respect to changes in the references to “the Trustee” and
concomitant changes in this Section 13.02 and Section 6.09, or the deletion of
this proviso, in accordance with the requirements of Sections 10.11 and
13.01(e).

 

86

DC1 - 221297.15

 



 

 

A supplemental indenture which changes or eliminates any covenant or other
provision of this Indenture which has expressly been included solely for the
benefit of, or that is to remain in effect only so long as there shall be
Outstanding, one or more particular series of Securities, or which modifies the
rights of the Holders of Securities of such series with respect to such covenant
or other provision, shall be deemed not to affect the rights under this
Indenture of the Holders of Securities of any other series or Tranche.

It shall not be necessary for any Act of Holders under this Section 13.02 to
approve the particular form of any proposed supplemental indenture, but it shall
be sufficient if such Act shall approve the substance thereof.

Section 13.03  Execution of Supplemental Indentures. In executing, or accepting
the additional trusts created by, any supplemental indenture permitted by this
Article XIII or the modifications thereby of the trusts created by this
Indenture, the Trustee shall be entitled to receive, and (subject to Section
10.01) shall be fully protected in relying upon, an Officer’s Certificate and an
Opinion of Counsel stating that the execution of such supplemental indenture is
authorized or permitted by this Indenture. The Trustee may, but shall not be
obligated to, enter into any such supplemental indenture which affects the
Trustee’s own rights, duties or immunities under this Indenture or otherwise.

Section 13.04   Effect of Supplemental Indentures. Upon the execution and
delivery of any supplemental indenture under this Article XIII, this Indenture
shall be modified in accordance therewith, and such supplemental indenture shall
form a part of this Indenture for all purposes; and every Holder of Securities
theretofore or thereafter authenticated and delivered hereunder shall be bound
thereby. Any supplemental indenture permitted by this Article XIII may restate
this Indenture in its entirety, and upon the execution and delivery thereof, any
such restatement shall supersede this Indenture as theretofore in effect for all
purposes.

Section 13.05  Conformity with Trust Indenture Act. Every supplemental indenture
executed pursuant to this Article XIII shall conform to the requirements of the
Trust Indenture Act.

Section 13.06   Reference in Securities to Supplemental Indentures. Securities
of any series, or any Tranche thereof, authenticated and delivered after the
execution of any supplemental indenture pursuant to this Article XIII may, and
shall if required by the Trustee, bear a notation in form approved by the
Trustee as to any matter provided for in such supplemental indenture. If the
Company shall so determine, new Securities of any series, or any Tranche
thereof, so modified as to conform, in the opinion of the Trustee and the
Company, to any such supplemental indenture may be prepared and executed by the
Company and authenticated and delivered by the Trustee in exchange for
Outstanding Securities of such series or Tranche.

Section 13.07   Modification Without Supplemental Indenture. To the extent, if
any, that the terms of any particular series of Securities shall have been
established in or pursuant to a Board Resolution or an Officer’s Certificate
pursuant to a supplemental indenture or a Board Resolution as contemplated by
Section 3.01, and not in a supplemental indenture, additions to, changes in or
the elimination of any of such terms may be effected by means of a supplemental

 

87

DC1 - 221297.15

 



 

Board Resolution or a supplemental Officer’s Certificate, as the case may be,
delivered to, and accepted by, the Trustee, provided, however, that such
supplemental Board Resolution or supplemental Officer’s Certificate shall not be
accepted by the Trustee or otherwise be effective unless all conditions set
forth in this Indenture which would be required to be satisfied if such
additions, changes or elimination were contained in a supplemental indenture
shall have been appropriately satisfied. Upon the acceptance thereof by the
Trustee, any such supplemental Board Resolution or supplemental Officer’s
Certificate shall be deemed to be a “supplemental indenture” for purposes of
Section 13.04 and 13.06 and a “supplemental indenture”, “indenture supplemental”
to this Indenture or “instrument” supplemental to this Indenture for purposes of
Section 6.08.

ARTICLE XIV

 

MEETINGS OF HOLDERS; ACTION WITHOUT MEETING

Section 14.01   Purposes for Which Meetings May Be Called. A meeting of Holders
of Securities of one or more, or all, series, or any Tranche or Tranches
thereof, may be called at any time and from time to time pursuant to this
Article XIV to make, give or take any request, demand, authorization, direction,
notice, consent, waiver or other action provided by this Indenture to be made,
given or taken by Holders of Securities of such series or Tranches.

 

Section 14.02

Call, Notice and Place of Meetings.

(a)           The Trustee may at any time call a meeting of Holders of
Securities of one or more, or all, series, or any Tranche or Tranches thereof,
for any purpose specified in Section 14.01, to be held at such time and (except
as provided in clause (b) of this Section 14.02) at such place in the Borough of
Manhattan, the City of New York, as the Trustee shall determine, or, with the
approval of the Company, at any other place. Notice of every such meeting,
setting forth the time and the place of such meeting and in general terms the
action proposed to be taken at such meeting, shall be given, in the manner
provided in Section 1.08, not less than twenty-one (21) nor more than one
hundred eighty (180) days prior to the date fixed for the meeting.

(b)          The Trustee may be asked to call a meeting of the Holders of
Securities of one or more, or all, series, or any Tranche or Tranches thereof,
by the Company or by the Holders of thirty-three percent (33%) in aggregate
principal amount of all of such series and Tranches, considered as one class,
for any purpose specified in Section 14.01, by written request setting forth in
reasonable detail the action proposed to be taken at the meeting. If the Trustee
shall have been asked by the Company to call such a meeting, the Company shall
determine the time and place for such meeting and may call such meeting by
giving notice thereof in the manner provided in clause (a) of this Section, or
shall direct the Trustee, in the name and at the expense of the Company, to give
such notice. If the Trustee shall have been asked to call such a meeting by
Holders in accordance with this clause (b), and the Trustee shall not have given
the notice of such meeting within twenty-one (21) days after receipt of such
request or shall not thereafter proceed to cause the meeting to be held as
provided herein, then the Holders of Securities of such series and Tranches, in
the principal amount above specified, may determine the time and the place in
the Borough of Manhattan, The City of New York, or in such other place as shall
be

 

88

DC1 - 221297.15

 



 

determined or approved by the Company, for such meeting and may call such
meeting for such purposes by giving notice thereof as provided in clause (a) of
this Section.

(c)           Any meeting of Holders of Securities of one or more, or all,
series, or any Tranche or Tranches thereof, shall be valid without notice if the
Holders of all Outstanding Securities of such series or Tranches are present in
person or by proxy and if representatives of the Company and the Trustee are
present, or if notice is waived in writing before or after the meeting by the
Holders of all Outstanding Securities of such series, or any Tranche or Tranches
thereof, or by such of them as are not present at the meeting in person or by
proxy, and by the Company and the Trustee.

Section 14.03    Persons Entitled to Vote at Meetings. To be entitled to vote at
any meeting of Holders of Securities of one or more, or all, series, or any
Tranche or Tranches thereof, a Person shall be (a) a Holder of one or more
Outstanding Securities of such series or Tranches or (b) a Person appointed by
an instrument in writing as proxy for a Holder or Holders of one or more
Outstanding Securities of such series or Tranches by such Holder or Holders. The
only Persons who shall be entitled to attend any meeting of Holders of
Securities of any series or Tranche shall be the Persons entitled to vote at
such meeting and their counsel, any representatives of the Trustee and its
counsel and any representatives of the Company and its counsel.

Section 14.04   Quorum; Action. The Persons entitled to vote a majority in
aggregate principal amount of the Outstanding Securities of the series and
Tranches with respect to which a meeting shall have been called as hereinbefore
provided, considered as one class, shall constitute a quorum for a meeting of
Holders of Securities of such series and Tranches; provided, however, that if
any action is to be taken at such meeting which this Indenture expressly
provides may be taken by the Holders of a specified percentage, which is less
than a majority, in principal amount of the Outstanding Securities of such
series and Tranches, considered as one class, the Persons entitled to vote such
specified percentage in principal amount of the Outstanding Securities of such
series and Tranches, considered as one class, shall constitute a quorum. In the
absence of a quorum within one hour of the time appointed for any such meeting,
the meeting shall, if convened at the request of Holders of Securities of such
series and Tranches, be dissolved. In any other case the meeting may be
adjourned for such period as may be determined by the chairman of the meeting
prior to the adjournment of such meeting. In the absence of a quorum at any such
adjourned meeting, such adjourned meeting may be further adjourned for such
period as may be determined by the chairman of the meeting prior to the
adjournment of such adjourned meeting. Except as provided by Section 14.05,
notice of the reconvening of any meeting adjourned for more than thirty (30)
days shall be given as provided in Section 1.08 not less than ten (10) days
prior to the date on which the meeting is scheduled to be reconvened. Notice of
the reconvening of an adjourned meeting shall state expressly the percentage, as
provided above, of the principal amount of the Outstanding Securities of such
series and Tranches which shall constitute a quorum. Except as limited by
Section 13.02, any resolution presented to a meeting or adjourned meeting duly
reconvened at which a quorum is present as aforesaid may be adopted only by the
affirmative vote of the Holders of a majority in aggregate principal amount of
the Outstanding Securities of the series and Tranches with respect to which such
meeting shall have been called, considered as one class; provided, however,
that, except as so limited, any resolution with respect to any action which this
Indenture expressly provides may be taken by the Holders

 

89

DC1 - 221297.15

 



 

of a specified percentage, which is less than a majority, in principal amount of
the Outstanding Securities of such series and Tranches, considered as one class,
may be adopted at a meeting or an adjourned meeting duly reconvened and at which
a quorum is present as aforesaid by the affirmative vote of the Holders of such
specified percentage in principal amount of the Outstanding Securities of such
series and Tranches, considered as one class. Any resolution passed or decision
taken at any meeting of Holders of Securities duly held in accordance with this
Section shall be binding on all the Holders of Securities of the series and
Tranches with respect to which such meeting shall have been held, whether or not
present or represented at the meeting.

Section 14.05   Attendance at Meetings; Determination of Voting Rights; Conduct
and Adjournment of Meetings.

(a)           Attendance at meetings of Holders may be in person or by proxy;
and, to the extent permitted by applicable law, any such proxy shall remain in
effect and be binding upon any future Holder of the Securities with respect to
which it was given unless and until specifically revoked by the Holder or future
Holder (except as provided in Section 1.06) of such Securities before being
voted.

(b)          Notwithstanding any other provisions of this Indenture, the Trustee
may make such reasonable regulations as it may deem advisable for any meeting of
Holders in regard to proof of the holding of such Securities and of the
appointment of proxies and in regard to the appointment and duties of inspectors
of votes, the submission and examination of proxies, certificates and other
evidence of the right to vote, and such other matters concerning the conduct of
the meeting as it shall deem appropriate. Except as otherwise permitted or
required by any such regulations and approved by the Company, the holding of
Securities shall be proved in the manner specified in Section 1.06 and the
appointment of any proxy shall be proved in the manner specified in Section
1.06. Such regulations may provide that written instruments appointing proxies,
regular on their face, may be presumed valid and genuine without the proof
specified in Section 1.06 or other proof.

(c)           The Trustee shall, by an instrument in writing, appoint a
temporary chairman of the meeting, unless the meeting shall have been called by
the Company or by Holders as provided in Section 14.02(b), in which case the
Company or the Holders of Securities of the series and Tranches calling the
meeting, as the case may be, shall in like manner appoint a temporary chairman.
A permanent chairman and a permanent secretary of the meeting shall be elected
by vote of the Persons entitled to vote a majority in aggregate principal amount
of the Outstanding Securities of all series and Tranches represented at the
meeting, considered as one class.

(d)          At any meeting each Holder or proxy shall be entitled to one vote
for each One Thousand Dollars ($1,000) principal amount of Outstanding
Securities held or represented by such Holder; provided, however, that no vote
shall be cast or counted at any meeting in respect of any Security challenged as
not Outstanding and ruled by the chairman of the meeting to be not Outstanding.
The chairman of the meeting shall have no right to vote, except as a Holder of a
Security or proxy.

 

90

DC1 - 221297.15

 



 

 

(e)           Any meeting duly called pursuant to Section 14.02 at which a
quorum is present may be adjourned from time to time by Persons entitled to vote
a majority in aggregate principal amount of the Outstanding Securities of all
series and Tranches represented at the meeting, considered as one class; and the
meeting may be held as so adjourned without further notice.

Section 14.06   Counting Votes and Recording Action of Meetings. The vote upon
any resolution submitted to any meeting of Holders shall be by written ballots
on which shall be subscribed the signatures of the Holders or of their
representatives by proxy and the principal amounts and serial numbers of the
Outstanding Securities, of the series and Tranches with respect to which the
meeting shall have been called, held or represented by them. The permanent
chairman of the meeting shall appoint two (2) inspectors of votes who shall
count all votes cast at the meeting for or against any resolution and who shall
make and file with the secretary of the meeting their verified written reports
of all votes cast at the meeting. A record in duplicate of the proceedings of
each meeting of Holders shall be prepared by the secretary of the meeting and
there shall be attached to such record the original reports of the inspectors of
votes on any vote by ballot taken thereat and affidavits by one or more persons
having knowledge of the facts setting forth a copy of the notice of the meeting
and showing that such notice was given as provided in Section 14.02 and, if
applicable, Section 14.04. Each copy shall be signed and verified by the
affidavits of the permanent chairman and secretary of the meeting and one such
copy shall be delivered to the Company, and another to the Trustee to be
preserved by the Trustee, the latter to have attached thereto the ballots voted
at the meeting. Any record so signed and verified shall be conclusive evidence
of the matters therein stated.

Section 14.07   Action Without Meeting. In lieu of a vote of Holders at a
meeting as hereinbefore contemplated in this Article, any request, demand,
authorization, direction, notice, consent, waiver or other action may be made,
given or taken by Holders by one or more written instruments as provided in
Section 1.06.

ARTICLE XV

 

MISCELLANEOUS

Section 15.01  Exemption from Individual Liability. No recourse under or upon
any obligation, covenant or agreement of this Indenture, or of any Security, or
for any claim based thereon or otherwise in respect thereof, shall be had
against any incorporator, stockholder, officer, director or employee, as such,
past, present or future, of the Company or any predecessor or successor
corporation or company, either directly or through the Company or any
predecessor or successor corporation or company or any Successor Corporation,
whether by virtue of any constitution, statute or rule of law, or by the
enforcement of any assessment or penalty or otherwise; it being expressly agreed
and understood that this Indenture and the obligations issued hereunder are
solely corporate obligations of the Company, and that no such personal liability
whatsoever shall attach to, or is or shall be incurred by, the incorporators,
stockholders, officers, directors, or employees, as such, of the Company or any
predecessor or successor corporation or company, or any of them, because of the
creation of the indebtedness hereby authorized, or under or by reason of the
obligations, covenants or agreements contained in this Indenture or in any of
the Securities or implied therefrom; and that any and all such personal
liability, either at common law or in equity or by constitution or statute, of,
and any and all such rights and claims against,

 

91

DC1 - 221297.15

 



 

every such incorporator, stockholder, officer, director or employee, as such,
because of the creation of the indebtedness hereby authorized, or under or by
reason of the obligations, covenants or agreements contained in this Indenture
or in any of the Securities or implied therefrom, are hereby expressly waived
and released as a condition of, and as a consideration for, the execution of
this Indenture and the issuance of such Securities.

Section 15.02  Counterparts. This instrument may be executed in any number of
counterparts, each of which when so executed shall be deemed to be an original,
but all such counterparts shall together constitute but one and the same
instrument. Any such counterpart, as recorded or filed in any jurisdiction, may
omit such portions of Exhibits A hereto as shall not describe or refer to
properties located in such jurisdiction.

Section 15.03   Waiver of Rights of Redemption. To the extent permitted by law
with respect to the indebtedness secured hereby or any renewals or extensions
thereof, the Company waives and renounces any and all homestead and exemption
rights; the benefit of all valuation and appraisement privileges; any rights
under stay or redemption statutes; and any moratoriums under or by virtue of the
constitution and laws of the state where the Mortgaged Property is located or of
the United States now existing or hereafter enacted.

 

[Signatures Follow on Next Page]

 

92

DC1 - 221297.15

 



 

 

IN WITNESS WHEREOF, the parties hereto have caused this Indenture to be duly
executed as of the day and year first above written.

AQUILA, INC.

By: /s/ Randy Miller                                               

Name: Randy Miller

Title: Vice President, Finance and Treasurer

UNION BANK OF CALIFORNIA, N.A., as Trustee and Securities Intermediary

By: /s/ Lorraine McIntire                                                 

Name: Lorraine McIntire

Title: Vice President

 

 

DC1 - 221297.15

 



 

 

State of Missouri

)

 

 

)

ss.

County of Jackson

)

 

 

On this 31st day of August 31, 2005, before me appeared Randy Miller, to me
personally known, who, being by me duly sworn, did say that he is the Vice
President Finance and Treasurer of AQUILA, INC., a corporation described in and
which executed the foregoing instrument, and that said instrument was signed on
behalf of said corporation by authority of its board of directors, and said Mr.
Miller acknowledged said instrument to be the free act and deed of said
corporation.

[NOTARIAL SEAL]

/s/ Lana S. Jennings                      
                                         Notary Public

 

 

 

My Commission Expires:

__January 8, 2009________________

Lana S. Jennings
Notary Public-Notary Seal
State of Missouri, Jackson County
Commission # 05446956
My Commission Expires January 8, 2009


 

State of [California]

)

 

 

)

ss.

County of [Los Angeles]

)

 

 

On this 31st day of August, 2005, before me, S. Bayan appeared Lorraine McIntire
to me personally known, who, being by me duly sworn, did say that she is the
Vice President of Union Bank of California, N.A. a national banking association
described in and which executed the foregoing instrument, and that said
instrument was signed on behalf of said corporation by authority of its board of
directors, and said Lorraine McIntire acknowledged said instrument to be the
free act and deed of said corporation.

[NOTARIAL SEAL]
S. Bayan
Commission # 1468377
Notary Public - California
Los Angeles County
My Comm. Expires Feb 6, 2008

/s/ S. Bayan                      
                                         S. Bayan Notary Public

 

My Commission Expires:

______February 6, 2008___________________

 

 

DC1 - 221297.15

 



 

 

EXHIBIT A

DESCRIPTION OF CERTAIN FEE PROPERTY

 

 

2

DC1 - 221297.15

 

 

 